Exhibit 10.1

AGREEMENT

BETWEEN OWNER AND DESIGN/BUILDER

ON THE BASIS OF A STIPULATED PRICE

THIS AGREEMENT is made and entered into this 14th day of July, 2006 by and
between Husker Ag, LLC, a Nebraska limited liability company_ (hereinafter
called OWNER) and ICM, Inc., a Kansas corporation (hereinafter called
DESIGN/BUILDER).

OWNER and DESIGN/BUILDER, in consideration of the mutual covenants hereinafter
set forth, agree as follows:

Article 1. THE PROJECT AND WORK.

1.01. DESIGN/BUILDER shall complete all Work for the Project as specified or
indicated in the Contract Documents. The Project is generally described as the
design and construction of a dry mill fuel-grade ethanol plant to be located in
or near Plainview, Nebraska, as described in more detail in Exhibit B to this
Agreement. The Work includes such engineering, labor, materials, and equipment
to design, construct, startup and achieve guaranteed performance criteria of a
dry mill ethanol plant capable of producing no less than forty (40) million
gallons per year of denatured fuel-grade ethanol and no less than two hundred
two thousand (202,000) tons per year of wet distillers’ grains, as set forth in
the Contract Documents. A more detailed described of the Work is set forth in
the attached Exhibits (other than OWNER’s responsibilities set forth therein).

Article 2. CONTRACT TIMES.

2.01. Days to Achieve Substantial Completion and Final Payment. The Work will be
Substantially Completed within four hundred forty (440) days after the date when
the Contract Times commence to run as provided in paragraph 2.01.A of the
General Conditions, and completed and ready for final payment in accordance with
paragraph 13.08 of the General Conditions within one hundred eighty (180) days
after Substantial Completion, unless otherwise provided in the Contract
Documents.

Article 3. CONTRACT PRICE.

3.01. OWNER shall pay DESIGN/BUILDER the Contract Price for completion of the
Work in accordance with the Contract Documents. The Contract Price may be
adjusted as provided by the General Conditions. For all Work, OWNER shall pay to
DESIGN/BUILDER a price of forty four million seven hundred fifty thousand
Dollars ($44,750,000) (the “Contract Price”).

3.02. The Work to be performed by DESIGN/BUILDER shall not include those items
designated as OWNER’s responsibilities in the Contract Documents. Those items
designated as OWNER’s responsibilities in the Contract Documents shall include
all design, procurement, fabrication, installation and start-up associated with
such items.

3.03 DESIGN/BUILDER shall provide to OWNER the training described in Exhibit G.

3.04 In accordance with paragraph 5.02 of the General Conditions, DESIGN/BUILDER
agrees to maintain the insurance coverage’s, limits, and deductibles set forth
in Exhibit H.

 

-1-



--------------------------------------------------------------------------------

Article 4. PAYMENT PROCEDURES

4.01 DESIGN/BUILDER shall submit and OWNER will process Applications for Payment
in accordance with Article 13 of the General Conditions and Sections 5.01.A.
through C. below.

A. Down Payment. OWNER shall make a down payment of 10% of CONTRACT PRICE to
DESIGN/BUILDER, which shall be applied toward and credited to 10% of each
progress payment. The amount of the down payment due hereunder is four million
four hundred seventy-five thousand Dollars ($4,475,000). DESIGN/BUILDER
acknowledges receipt of the amount of two million Dollars ($2,000,000)
previously paid by OWNER with the delivery of the letter of intent between the
parties. This amount has been credited toward the amount of the down payment. An
additional amount of two million dollars ($2,000,000) shall be due and payable
on or before the later of the following: (i) execution of the Agreement; or
(ii) nine (9) days after OWNER’s 2006 annual meeting of members, but in no case
under this subsection (ii) shall such date be extended beyond June 30, 2006.
This amount will be credited toward the amount of the down payment. Upon
delivery of the Notice to Proceed, OWNER shall pay the remaining balance of such
down payment ($475,000) to DESIGN/BUILDER.

B. Progress Payments; Retainage. OWNER shall make progress payments on account
of the Contract Price on the basis of DESIGN/BUILDER’s Applications for Payment,
as provided in this Section 4.01.B. Progress payments shall be due and payable
in accordance with 13.04 of the General Conditions. All such payments will be
measured by the acceptable Schedule of Values established under paragraph 2.03.A
of the General Conditions.

1. Prior to Substantial Completion, such progress payments will be made in an
amount equal to the percentage indicated below, but, in each case, less the
aggregate of payments previously made and less such amounts as OWNER may
withhold in accordance with paragraph 13.04.B of the General Conditions.

a. Ninety-five percent (95%) of Work completed (with the balance being
retainage).

b. Ninety-five percent (95%) (with the balance being retainage) of the cost of
materials and equipment not incorporated in the Work (but delivered, suitably
stored and accompanied by documentation satisfactory to OWNER as provided in
paragraph 13.02.A of the General Conditions).

2. Upon Substantial Completion, payment will be made in an amount sufficient to
increase total payments to DESIGN/BUILDER to One Hundred percent (100%) of the
Contract Price, less (i) such amounts as OWNER may withhold in accordance with
paragraph 13.04.B of the General Conditions, (ii) amounts mutually agreed by the
parties for completion of Punch List Items, and (iii) Five Hundred Thousand
Dollars ($500,000). Amounts withheld for Punch List Items shall be paid by OWNER
to DESIGN/BUILDER as such Work is completed.

3. Upon successful completion of the seven-day performance test described in
Exhibit A, OWNER shall pay DESIGN/BUILDER the Five Hundred Thousand Dollars
($500,000) retained pursuant to Section 4.01.B.2.(iii) above.

C. Final Payment. OWNER shall pay the remainder of the Contract Price, if any,
to DESIGN/BUILDER in accordance with paragraph 13.08 of the General Conditions.

 

-2-



--------------------------------------------------------------------------------

Article 5. INTEREST.

5.01. All monies not paid when due as provided in Article 13 of the General
Conditions shall bear interest at the rate of Eighteen percent (18%) per annum.
If it is determined that OWNER incorrectly withheld payment of any disputed
payment, then such payment shall bear interest from the date such payment would
have otherwise been due until the date actually paid to DESIGN/BUILDER.

Article 6. DESIGN/BUILDER’S REPRESENTATIONS.

6.01. DESIGN/BUILDER makes the following representations:

A. DESIGN/BUILDER has examined and carefully studied the Contract Documents
listed in Sections 7.01.A through C, and, to the extent prepared (but not yet
approved by OWNER) prior to the Effective Date, the documents described in
Section 7.01.D.3 and .4.

B. DESIGN/BUILDER is familiar with and is satisfied as to all federal, state and
local Laws and Regulations in existence on the Effective Date that may affect
cost, progress, performance, furnishing, and completion of the Work in
accordance with the Contract Documents.

C. DESIGN/BUILDER is familiar with the work to be performed by OWNER and others
at the Site that relates to the Work as indicated in the Contract Documents.

D. DESIGN/BUILDER has correlated the information known to DESIGN/BUILDER,
reports and drawings identified in the Contract Documents, and all additional
examinations, investigations, tests, studies and data with the Contract
Documents.

E. DESIGN/BUILDER has given OWNER written notice of all conflicts, errors,
ambiguities or discrepancies that DESIGN/BUILDER has discovered in the Contract
Documents and the written resolution thereof by OWNER is acceptable to
DESIGN/BUILDER, and the Contract Documents are sufficient to indicate and convey
understanding of all terms and conditions for performance and furnishing of the
Work.

Article 7. CONTRACT DOCUMENTS.

7.01. The Contract Documents which comprise the entire agreement between OWNER
and DESIGN/BUILDER concerning the Work consist of the following:

A. This Agreement (pages 1 to 5, inclusive).

B. Exhibits to this Agreement (A to M, inclusive).

C. General Conditions of the Contract Between Owner and Design/Builder (pages 1
to 35, inclusive).

D. The following which may be delivered, prepared, or issued after the Effective
Date of this Agreement and are not attached hereto.

1. Written Notice to Proceed, in the form substantially similar to Exhibit M
attached hereto.

2. All Written Amendments and other documents amending, modifying or
supplementing the Contract Documents pursuant to paragraph 3.03.A of the General
Conditions.

 

-3-



--------------------------------------------------------------------------------

3. Specifications as defined in paragraph 1.01.A.31 of the General Conditions.

4. Drawings as defined in paragraph 1.01.A.15 of the General Conditions.

7.02. There are no Contract Documents other than those listed above in this
Article 7. The Contract Documents may only be amended, modified or supplemented
as provided in paragraph 3.03.A of the General Conditions.

Article 8. MISCELLANEOUS.

8.01. The attached General Conditions of the Contract between Owner and
Design/Builder are referred to herein as the General Conditions.

8.02. Terms used in this Agreement which are defined in Article 1 of the General
Conditions will have the meanings indicated therein.

8.03. No assignment by a party hereto of any rights under or interests in the
Contract Documents will be binding on another party hereto without the written
consent of the party sought to be bound, which consent shall not be unreasonably
withheld; and, specifically but without limitation, moneys that may become due
and moneys that are due may not be assigned without such consent (except to the
extent that the effect of this restriction may be limited by law), and, unless
specifically stated to the contrary in any written consent to an assignment, no
assignment will release or discharge the assignor from any duty or
responsibility under the Contract Documents.

8.04. OWNER and DESIGN/BUILDER each binds itself, its successors, assigns and
legal representatives to the other party hereto, its successors, permitted
assigns and legal representatives in respect to all covenants, agreements and
obligations contained in the Contract Documents.

8.05. Any provision or part of the Contract Documents held to be void or
unenforceable under any Law or Regulation shall be deemed stricken, and all
remaining provisions shall continue to be valid and binding upon OWNER and
DESIGN/BUILDER, who agree that the Contract Documents shall be reformed to
replace such stricken provision or part thereof with a valid and enforceable
provision that comes as close as possible to expressing the intention of the
stricken provision.

8.06. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
agreement that is binding upon all of the parties hereto, notwithstanding that
all parties are not signatories to the same counterpart. Facsimile signatures of
the parties hereto shall be binding.

8.07. This Agreement will be effective on date first written above. Within
ninety (90) days after such effective date, OWNER shall provide to
DESIGN/BUILDER the Notice to Proceed and evidence, acceptable to DESIGN/BUILDER,
of funding for the Project.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OWNER and DESIGN/BUILDER have signed this Agreement on the
date first written above.

 

OWNER: Husker Ag, LLC     DESIGN/BUILDER: ICM, Inc. By:   /s/ Mike Kinney    
By:   /s/ Dave VanderGriend Title:   Chairman     Title:   President/CEO

 

Addresses for giving notices and representatives:

 

  Name:          Name:   Dave VanderGriend Title:          Title:  
President/CEO Address:          Address:   310 N. First Street, Colwich, KS
Phone:          Phone:   316-796-0900 Facsimile:          Facsimile:  
316-796-0570

 

-5-



--------------------------------------------------------------------------------

Exhibit A

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

Performance Criteria:

DESIGN/BUILDER represents and warrants to OWNER that the completed Project will
achieve each of the following performance criteria. After DESIGN/BUILDER
determines the Plant is ready for start-up, DESIGN/BUILDER, with OWNER’s labor
forces, will start-up the Plant and conduct a seven-day performance test to
establish compliance with each of the performance criteria except the
atmospheric emissions. Compliance shall be measured simultaneously for all
criteria, and computed on the average over the seven-day performance test. If
the Project fails to reach any performance criterion, then DESIGN/BUILDER shall
(at no additional cost to OWNER) make such changes in design, construction, or
equipment as required to meet the criteria, and conduct another seven day
performance test. Upon successful completion of a seven-day performance test,
the Plant shall be considered to have achieved the performance criteria listed
below (other than the atmospheric emissions criteria) for purposes of the
foregoing representation and warranty of DESIGN/BUILDER.

Table 1 ethanol plant criteria – 40 MGY capacity

 

Criteria

  

Specification

  

Testing Statement

  

Documentation

Plant Capacity – fuel-grade ethanol    Operate at a rate of 40 million gallons
per year of denatured fuel grade ethanol meeting the specifications of ASTM 4806
   Seven-day performance test    Concurrence of production records and a written
report from DESIGN/BUILDER. Wet Distillers Grains OR Dry Distillers Grains   
Operate at rate of 202,000 tons per year of approximately 67% moisture WDGS OR
128,000 tons per year of approx. 11% moisture DDG.    Determined by calculation
of mass flow from centrifuge (s) in a seven- day performance test    Concurrence
of production records and a written analysis from DESIGN/BUILDER. Carbon Dioxide
   Approximately 115,000 tons per year of raw CO2 gas.    Determined as a
function of fermented gallons in a seven-day performance test.    Mass flow
calculation by DESIGN/BUILDER. Grain to Ethanol Conversion ratio; Corn/Sorghum
56#/bu., 16% or less moisture, zero aflatoxin tolerance    Not be less than 2.8
denatured gallons (2.67 gallons undenatured) of ethanol per bushel of ground
corn.    As determined by meter readings during a seven-day performance test.   
Concurrence of production records and written analysis by DESIGN/BUILDER.
Electrical Energy    .75 kWh per denatured gallon of fuel grade ethanol. Does
not include kWh used to operate CO2    As determined by meter readings during a
seven-day performance test.    Concurrence of production records and written
analysis by DESIGN/BUILDER.



--------------------------------------------------------------------------------

  plant, CO2 gas system or grain handling system.     Natural Gas   Consumption
shall not exceed 34,000 Btu per denatured gallon of fuel-grade ethanol.   As
determined by meter readings during a seven-day performance test.   Concurrence
of production records and written analysis by DESIGN/BUILDER. Process Water
Discharge   zero gallons under normal operations   Process discharge meter
readings during seven day performance test   Plant control system reports from
DESIGN/BUILDER Atmospheric Emissions   As prescribed and approved by the
applicable Department of Environmental Quality or similar agency for the State
in which the Plant is located as of the Effective Date of the Agreement.   As
determined by written emissions compliance report from a third party mutually
selected by the parties confirming regulatory compliance of the air emissions
performance tests prescribed by the applicable Department of Environmental
Quality or similar agency for the State in which the Plant is located as of the
Effective Date of the Agreement.   As determined by written emissions compliance
report from a third party mutually selected by the parties confirming regulatory
compliance of the air emissions performance tests prescribed by the applicable
Department of Environmental Quality or similar agency for the State in which the
Plant is located as of the Effective Date of the Agreement.

OWNER’s failure to materially comply with the operating procedures issued by
DESIGN/BUILDER shall void the foregoing performance criteria and all other
guarantees and warranties set forth in the Contract Documents.

OWNER understands that the startup of the plant requires resources and
cooperation of OWNER, vendors and other suppliers to the Project. DESIGN/BUILDER
disclaims any liability and OWNER indemnifies DESIGN/BUILDER for non-attainment
of the foregoing performance criteria directly or indirectly caused by the
material non-performance or negligence of third parties not retained by
DESIGN/BUILDER.



--------------------------------------------------------------------------------

Exhibit B

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

General Project Scope:

Construct a no less than forty (40) million gallon per year (MGY) dry mill
fuel-grade ethanol plant located in or near Plainview, Nebraska. The plant will
grind approximately 14.3 million bushels per year to produce approximately forty
(40) MGY of fuel-grade ethanol denatured with five percent gasoline (or a
similar product). The plant will also produce not less than 202,000 tons per
year of 67% moisture Wet Distillers Grains with Solubles (WDGS), and
approximately 115,000 tons per year of raw carbon dioxide (CO2) gas.

OWNER to provide DESIGN/BUILDER a level site and which shall have a soil load
bearing capacity as specified in the attached table.

Ground grain will be mixed in a slurry tank and routed through a working system
consisting of a hydroheater, cook tube, and flash tank. The mash will continue
through liquefaction and associated heat exchangers to fermentation.
Simultaneously, propagated yeast will be added to the mash as the fermenter is
filling. After batch fermentation is complete, the beer will be pumped to the
beer well and then to the beer column to vaporize the alcohol from the mash.

Alcohol streams are dehydrated in the distillation column, the side stripper and
the molecular sieve system. Two hundred proof alcohol is pumped to the tank farm
shift tanks and blended with five percent denaturant as the product is being
pumped into a final storage tank.

Corn mash from the beer stripper is dewatered by decanter type centrifuge. Wet
cake from the centrifuge is conveyed to the wetcake pad or drying system. Water
in the thin stillage can be evaporated and recycled by the Bio-Methanation
system.

Fresh water for the boilers, cooking and other processes will be obtained from
area process wells or city water system that supply the needs of the plant.
Boiler water may be conditioned in regenerative softeners will be pumped through
a deaerator scrubber and into a deaerator tank. Appropriate boiler chemicals
will be added as preheated water is sent to the boiler.

Procurement and construction of any required fire protection will be provided by
owner.

The design includes a compressed air system consisting of compressors, a
receiver tank, pre-filter, coalescing filter and air dryer.

The design also incorporates the use of a clean-in-place (CIP) system for
cleaning cook, fermentation, distillation, evaporation, centrifuges and other
systems. Fifty percent caustic soda is received by truck and stored in a tank.
The CIP system uses tanks for receiving, make-up, CIP return and CIP waste which
is fed to the methanator. The CIP system includes a CIP Tank, a 50% Caustic
tank, and a Waste CIP tank. A screen is used to remove the solids.

Under normal operating circumstances, the Plant will not have any wastewater
discharges that have been in contact with corn and sorghum mash, cleaning system
or contact process water. A bio-methanator manufactured by
DESIGN/BUILDER/Phoenix will reduce the organic acids in process water allowing
complete reuse within the Plant and is included in the Contract Price. The Plant
will have blowdown discharges from the cooling tower, water softeners, and
Reverse



--------------------------------------------------------------------------------

Osmosis system. OWNER is responsible for all permits, purchase and installation
of pumps, waterline construction, sanitary sewer construction, necessary to
discharge the blowdown from the cooling tower, water softeners, and Reverse
Osmosis system.

Carbon Dioxide (CO2) is a co-product of the fermentation process. CO2 is allowed
under current Laws and Regulations to be vented to the atmosphere. Installation
of a plant or system to capture, clean and compress the CO2 is not included in
the Work. OWNER, at its cost, may add a blower, certain associated equipment and
a small amount of piping to move the CO2 from the fermenter to a collection
point for sale or further processing.

Most of the processes within the Plant will be computer controlled by a
Siemens/Moore APACS distributed control system with graphical user interface and
three workstations all located in the plant control room, which is included in
the Contract Price. No workstation is provided for the administrative building
or any other location. It is estimated that the system will consist of 200
discrete inputs, 200 discreet outputs, 175 analog inputs and 120 analog outputs.
Programmable logic controllers (PLCs) will control certain process equipment.

 

* [Optional: A description of the scope of work relating to the grain handling
system is attached to the Agreement as Exhibit B-1 and incorporated herein.]

The Work provided by DESIGN/BUILDER will meet specifications, criteria, and
allowances as provided in the Construction Permit and all other applicable Laws
and Regulations enacted as of the Effective Date.



--------------------------------------------------------------------------------

Exhibit B-1

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

SCOPE OF WORK FOR HUSKER AG, LLC GRAIN HANDLING SYSTEM

Whole Grain Transfer – (Husker Ag Scope)

 

  •   OWNER is responsible for all items required to transfer the whole grain
from the OWNER’S existing grain facilities to the inlet of the proposed grinding
bin above the hammermills. OWNER shall be responsible for all design,
procurement, and installation of any required equipment, structural, electrical,
and all other required items associated with the whole grain transfer system.
Transfer rate of whole grain to be mutually agreed by OWNER and DESIGN/BUILDER
prior to design.

Dust Control System – Whole Grain Transfer system (Husker Ag Scope)

 

  •   The dust control system will pick-up dust laden air at the grinder bin, or
as required.

 

  •   One dust filter with fan, sized to meet the air permit requirements, will
receive dust laden air from the ducting at the grain handling system and will
discharge the collected dust into the receiving transfer drag conveyor.

Grinding System (ICM scope)

 

  •   One steel structure will support the grinder bin and related equipment.

 

  •   One rotary scalper/screener rated at 3000 BPH will receive grain from the
receiving and reclaim legs and discharge to the grinding bin

 

  •   One 5000 BU steel grinding bin will feed the hammer mills.

 

  •   Two 1,200 BPH hammer mills will grind the grain.

 

  •   One dust filter with fan, sized to meet the air permit requirements, will
collect dust from the hammer mills and discharge to the ground grain conveyor.

Ground Grain Transfer to Plant (ICM scope)

 

  •   The ground grain will be transferred from the hammer mills to the ethanol
plant at 3,000 BPH, using belt or drag conveyors.

DDG Transfer - Dryer to Flat Storage (ICM scope)

 

  •   DESIGN/BUILDER to provide and install the ductwork and supports required
for the transfer of DDG from the dryer to the existing flat storage cooling
cyclone inlet flange. If any additional equipment is required to transfer the
DDG to the existing flat storage, OWNER will enter into a Change Order with
DESIGN/BUILDER to provide and install the required equipment.

DESIGN/BUILDER reserves the right to change, modify, or otherwise re-design any
part of the proposed grain handling system at the sole discretion of
DESIGN/BUILDER on the basis of safety, performance, or any other consideration
deemed necessary by DESIGN/BUILDER.



--------------------------------------------------------------------------------

Exhibit C

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

Buildings and Structures by DESIGN/BUILDER:

Construction of buildings and structures, as listed in Table 2 and Table 3, is
included in the Contract Price.

Table 2 Ancillary Buildings and Structures by DESIGN/BUILDER

 

Building

  

Type

  

Preliminary Dimensions

  

Addition Info

MCC Buildings    CMU block wall, insulated, climate controlled    20’ x 10’   
Located near cooling tower and grain milling building. Cooling Tower    Douglas
Fir Structure Induced Draft Counter Flow    34’ x 90’    Includes three (3)
cooling tower cells Admin Building Scale   

Above ground,

Grain supply trucks

   Owners Responsibility    Located near Admin. Bldg. Wetcake Pad   
Cast-in-Place Concrete Structure    100’ x 100’   

Table 3 Buildings and Structures by DESIGN/BUILDER

 

Building

  

Type

  

Preliminary Dimensions

  

Addition Info

Process    Structural steel, steel siding - Insulated    60’ x 140’ x 35’   
Includes laboratory, control room & offices, MCC room Energy Center   
Structural steel, steel siding - Insulated    90’ x 100’ x30’    Includes
centrifuge area, office, MCC room Evaporation    Structural steel, steel siding
- Insulated    50’ x 45’ x 35’    Grain Receiving    Structural Steel, steel
siding, roof insulation only    Owners Responsibility   



--------------------------------------------------------------------------------

Exhibit D

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

Administration Building by OWNER:

The Contract Price does not include the cost of the following additional items:

Table 4 Administration Building

 

Description

  

Additional Description

   Est. Amount Administration Building    Free standing (37’ x 70’ x 10’)    $
300,000 Office Computer System    Microsoft Windows 2000 network server and five
personal computers, one laser printer. Includes setup, software and labor.    $
40,000 Telephone System    Digital phone system with voice mail for office and
plant.    $ 15,000 Office Copier & fax machine    Black & white with sheet
feeder and collator. Plain paper fax machine.    $ 10,000 ,Office Furniture   
Office desks, chair & side chairs, conference room table & chairs, three
four-drawer filing cabinets, and 10 two-drawer filing cabinets.    $ 25,000



--------------------------------------------------------------------------------

Exhibit E

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

OWNER’S Required Permits and Services List:

OWNER shall provide all of the permits, authorizations and services, including
but not limited to:

 

  1) Land and Grading – Land and Grading – OWNER shall provide the Site near or
in Plainview, Nebraska. OWNER shall obtain all legal authority to use the Site
for its intended purpose and perform technical due diligence for DESIGN/BUILDER
to perform including but not limited to proper zoning approvals, elevation
restrictions, soil tests, and water tests. The Site shall be rough graded per
DESIGN/BUILDER specifications and be within six inches of final grade including
the rough grading for Site roadways. The Site soils shall be modified as
required to provide a minimum allowable soil bearing pressure as specified in
the attached table for all foundation elements. The soils beneath the foundation
elements shall not exceed the total or differential settlements such that the
Plant is unable to perform its intended purpose. If the existing soil conditions
are such that over-excavation and re-compaction or pilings are required, OWNER
will be responsible for this work. OWNER is also responsible for any dewatering
required at the site during construction.

Other items to be provided by the OWNER include, but are not limited to, the
following: initial site survey (boundary and topographic) as required by the
design engineers, layout of the property corners including two construction
benchmarks, soil borings and subsequent geotechnical report (the results of
which are acceptable to DESIGN/BUILDER and consistent with the specifications
set forth herein) describing recommendation for roads, foundations and if
required, soil stabilization/remediation, site engineering and detailed drawings
(to the extent not provided by DESIGN/BUILDER), land disturbance permit, erosion
control permit, site grading as described above with minimum soil standards,
placement and maintenance of erosion control measures, access road and plant
roads from a city, county, state or federal road designed to meet city or local
county road standards (provided that such road must contain a minimum of twelve
(12) inches of crushed rock with geo-grid and compacted base), storm and
sanitary sewers, water main branches, to be within five (5) feet of the
designated building locations, roads as specified and designed for the permanent
elevations and effective depth, paving, “construction” grading plan as drawn
(including site retention pond), all site seeding, landscaping, rock, plant
water well and associated permit(s), environmental monitoring, environmental
monitoring equipment, environmental testing for both air and water, chemicals,
corn or other feedstock, enzymes, a risk management plan, laboratory equipment
specified by DESIGN/BUILDER, and all start-up supplies, including, but not
limited to hoses, equipment labels, and other items specified by DESIGN/BUILDER,

 

  2) Roads – OWNER shall provide or have provided, an access road of sufficient
quality to withstand semi-truck traffic of 25,000+ annual loads with weight of
80,000 lbs each.

 

  3)

Air Quality Permit – A permit for construction shall be obtained from the proper
authorities prior to the issuance of the Notice to Proceed. OWNER shall obtain
an



--------------------------------------------------------------------------------

 

Operating Permit in timely manner to allow startup of the Plant as scheduled by
DESIGN/BUILDER.

 

  4) Storm Water Runoff Permit – OWNER shall obtain the permanent industrial
storm water runoff permit. OWNER shall obtain the construction storm water
runoff permit.

 

  5) Natural Gas Supply and Service Agreement – Continuous supply of natural gas
of at least 1.2 billion cubic feet per year, at a rate of 135 MMBtu per hour and
at a minimum pressure of 60 psig at a location specified by DESIGN/BUILDER.
OWNER shall provide supply meter and regulators to provide burner tip pressures
as specified by DESIGN/BUILDER. OWNER will be responsible for the design,
procurement, fabrication and installation of any and all equipment necessary to
deliver the gas to all locations specified by DESIGN/BUILDER.

 

  6) Electrical Service – Continuous supply of 12,000 kVA, 12,400-volt
electrical energy or more to a point immediately adjacent to the site. OWNER
shall supply a high voltage switch and, if required, a substation. OWNER shall
supply metering as specified by the power company. This electrical capacity will
be sufficient to support the operations of the Plant as specified by
DESIGN/BUILDER. OWNER will be responsible to design, provide, and install
electricity connections to all locations specified by DESIGN/BUILDER (including
the high-voltage permanent power loop, transformers and pads).

 

  7) Water Supply and Service Agreement – For process (contact and non-contact)
and sanitary purposes, OWNER shall design, procure, fabricate and install all
equipment for the supply of fresh water, and supply such water to all locations
specified by DESIGN/BUILDER. The water augmentation plan and all associated
fees, forms, permits and incidental requirements is the responsibility of OWNER.
OWNER shall make such water supply available at the Site, and shall provide
DESIGN/BUILDER with a water sample from such supply, at least two (2) months
prior to the commencement of Construction.

 

  8) Wastewater Discharge Permit—For discharges of cooling tower blowdown, water
softening, and RO system blowdown under normal operating procedures. OWNER shall
be responsible for all process water discharge including these streams. Process
wastewater discharges during emergency failure of wastewater treatment plant to
treat all process wastewater.

 

  9) Railroad – OWNER shall design, procure, fabricate and install any railroad
track siding to the Site, at grades specified by DESIGN/BUILDER, including all
necessary earth work to properly locate the track, preparation of the railroad
track bed, and track, ties and ballast to railroad company specifications and
all required permits.

 

  10) Regulatory Contingency – Until satisfactory atmospheric emissions
compliance, OWNER shall maintain a fund of no less than Two Hundred Fifty
Thousand Dollars ($250,000) to cover any unforeseen governmental regulation
changes implemented after the Effective Date of the Agreement. This contingency
is not part of the Contract Price, and its use may be authorized only by
agreement of OWNER and DESIGN/BUILDER.

 

  11)

Water treatment – OWNER shall design, procure, fabricate and install all water
treatment equipment as deemed necessary by DESIGN/BUILDER. This might include
reverse



--------------------------------------------------------------------------------

 

osmosis, softening equipment, iron removal, sulfate removal, or other items
specified by DESIGN/BUILDER.

 

  12) Road Paving – After Substantial Completion, OWNER will be responsible for
paving of all roads prior to Final Completion.

 

  13) BATF Application/Misc Permits – OWNER will be responsible for completing,
submitting and obtaining Bureau of Alcohol Tobacco and Firearms permitting to
produce fuel grade alcohol, tank farm permits, discharge permits required by
hydro testing the Plant, and an SPCC Plan.

 

  14) Office Equipment – With the exception of the DCS control systems, OWNER
will be responsible for office furnishings, computers and software to run the
day-to-day operations of the Plant.

 

  15) Construction Power – OWNER will provide and pay for all electricity needed
during the Construction, including the permanent and temporary power loop
required by DESIGN/BUILDER, by contracting with DESIGN/BUILDER for the
installation of the same and which will be billed to OWNER as an additional
cost, and not part of, the Contract Price. Monthly utility bills for
construction power will be the responsibility of OWNER and will billed directly
to OWNER by the utility.

 

  16) Fire water system – OWNER shall be responsible for the design,
procurement, fabrication and installation of the fire water system including,
without limitation: fire water pump station, fire water loop with hydrants,
deluge systems, fire alarm panels, smoke and heat detection in any building or
MCC room, as required by Laws and Regulations and the insurance company(ies)
which provide insurance pursuant to the Contract Documents.

 

  17) Prior to start-up of the Plant, OWNER shall furnish to DESIGN/BUILDER the
following:

 

  a) Fully executed copies of all permits required to operate the Plant;

 

  b) Fully executed Certificate of Substantial Completion; and

 

  c) Preliminary Punchlist pursuant to paragraph 13.05 of the General
Conditions.

In the event OWNER desires that DESIGN/BUILDER perform all or any part of the
foregoing obligations of OWNER, and DESIGN/BUILDER agrees to perform such
obligations, the Contract Price shall be increased by the amount determined
pursuant to paragraph 10.02 of the General Conditions unless otherwise agreed by
the parties.



--------------------------------------------------------------------------------

Description

  

Required Allowable Soil Bearing Pressure

(pounds per square foot)

Cook Water Tank

   3,500

Methanator Feed Tank

   3,500

Liquefaction Tank #1

   3,500

Liquefaction Tank #2

   3,500

Boiler

   4,000

Dust Collector

   3,500

Fermentation Tank #1

   4,000

Fermentation Tank #2

   4,000

Fermentation Tank #3

   4,000

Fermentation Tank #4

   4,000

Beerwell

   4,000

Whole Stillage Tank

   3,500

Thin Stillage Tank

   3,500

Syrup Tank

   3,500

190 Proof Day Tank

   3,000

200 Proof Day Tank

   3,000

Denaturant Tank

   3,000

Fire Water Tank

   3,000

Denatured Ethanol Tank #1

   4,000

Denatured Ethanol Tank #2

   4,000

All Other Areas

   3,000



--------------------------------------------------------------------------------

Exhibit F

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “License Agreement”) is entered into and made
effective as of the 14th day of July, 2006 (“Effective Date”) by and between
Husker Ag, LLC a Nebraska limited liability company (“OWNER”), and ICM, Inc., a
Kansas corporation (“ICM”).

WHEREAS, OWNER and ICM have entered into that certain AGREEMENT BETWEEN OWNER
AND DESIGN/BUILDER ON THE BASIS OF A STIPULATED PRICE dated 14th July, 2006 (the
“Contract”), under which ICM is to design and construct forty (40) million
gallons per year ethanol plant for OWNER to be located in or near Plainview,
Nebraska (the “Plant”);

WHEREAS, ICM will use proprietary technology and information of ICM in the
design and construction of the Plant; and

WHEREAS, OWNER desires from ICM, and ICM desires to grant to OWNER, a license to
use such proprietary technology and information in connection with OWNER’s
ownership and operation of the Plant, all upon the terms and conditions set
forth herein;

NOW, THEREFORE, the parties, in consideration of the foregoing premises and the
mutual promises contained herein and for other good and valuable consideration,
receipt of which is hereby acknowledged, agree as follows:

1. Upon substantial completion of the Plant by ICM pursuant to the terms of the
Contract or, if later, payment by OWNER of all amounts due and owing to ICM
under the Contract, ICM agrees to grant to OWNER a limited license to use the
Proprietary Property (hereinafter defined) solely in connection with the
ownership, operation, maintenance and repair of the Plant, subject to the
limitations provided herein (the “Purpose”).

2. The “Proprietary Property” means, without limitation, documents, Operating
Procedures (hereinafter defined), materials and other information that are
furnished by ICM to OWNER in connection with the Purpose whether orally,
visually, in writing, or by any other means, whether tangible or intangible,
directly or indirectly and in whatever form or medium including, without
limitation, the design, arrangement, configuration, and specifications of
(i) the combinations of distillation, evaporation, and alcohol dehydration
equipment (including, but not limited to, pumps, vessels, tanks, heat
exchangers, piping, valves and associated electronic control equipment) and all
documents supporting those combinations; (ii) the combination of the distillers
grain drying (DGD), and heat recovery steam generation (HRSG) equipment
(including, but not limited to, pumps, vessels, tanks, heat exchangers, piping
and associated electronic control equipment) and all documents supporting those
combinations; and (iii) the computer system, known as the distributed control
system (DCS and/or PLC) (including, but not limited to, the software
configuration, programming, parameters, set points, alarm points, ranges,
graphical interface, and system hardware connections) and all documents
supporting that system. The “Operating Procedures” means, without limitation,
the process equipment and specifications manuals, standards of quality,

 

1



--------------------------------------------------------------------------------

service protocols, data collection methods, construction specifications,
training methods, engineering standards and any other information prescribed by
ICM from time to time concerning the Purpose. Proprietary Property shall not
include any information or materials that OWNER can demonstrate by written
documentation: (i) was lawfully in the possession of OWNER prior to disclosure
by ICM; (ii) was in the public domain prior to disclosure by ICM; (iii) was
disclosed to OWNER by a third party having the legal right to possess and
disclose such information or materials; or (iv) after disclosure by ICM comes
into the public domain through no fault of OWNER or its members, directors,
officers, employees, agents, contractors, consultants or other representatives
(hereinafter collectively referred to as “Representatives”). Proprietary
Information shall also specifically exclude any procedures, techniques,
processes and other information relating to the operation of OWNER’s existing or
expanded plants developed by OWNER at any time during its operation of its
plants from sources other than ICM’s proprietary property. Information and
materials shall not be deemed to be in the public domain merely because such
information is embraced by more general disclosures in the public domain, and
any combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain if the
combination itself and its principles of operation are not in the public domain.

3. OWNER shall not use the Proprietary Property for any purpose other than the
Purpose. OWNER shall not use the Proprietary Property in connection with any
expansion or enlargement of the Plant. ICM and its Representatives shall have
the express right at any time to enter upon the premises of the Plant to inspect
the Plant and its operation to ensure that OWNER is complying with the terms of
this License Agreement.

4. OWNER’s failure to materially comply with the Operating Procedures shall void
all guarantees, representations and warranties, whether expressed or implied, if
any, that were given by ICM to OWNER in the Contract concerning the performance
of the Plant. OWNER agrees to indemnify, defend and hold harmless ICM and ICM’s
Representatives from any and all losses, damages and expenses including, without
limitation, reasonable attorneys’ fees resulting from, relating to or arising
out of OWNER’s or its Representatives’ (i) failure to materially comply with the
Operating Procedures or, (ii) negligent use of the Proprietary Property.

5. Any and all modifications to the Proprietary Property by OWNER or its
Representatives shall be the property of ICM. OWNER shall promptly notify ICM of
any such modification and OWNER agrees to assign all of its right, title and
interest in such modification to ICM; provided, however, OWNER shall retain the
right, at no cost, to use such modification in connection with the Purpose.
OWNER may not make any modification, improvement or expansion to the Plant that,
individually or in combination with one or more other modifications,
improvements or expansions, includes any work on or results in any alteration to
(i) the distillation, dehydration or evaporation process of the Plant, or
(ii) the Dryer/Thermal Oxidizer system of the Plant (individually hereinafter
referred to as a “Restricted Expansion”). OWNER may make, without payment of any
additional license fee to ICM, any modification, improvement or expansion to the
Plant other than a Restricted Expansion. OWNER shall give written notice to ICM
that contains all material information relating to any modification, improvement
or expansion to the Plant at least thirty (30) days prior to the commencement of
any work thereon. OWNER may make a Restricted Expansion to the Plant provided
OWNER (a) furnishes to ICM the written notice required above that includes a
reasonable estimate of the total costs associated with such expansion,
(b) obtains the prior written consent of ICM, which will not be unreasonably
withheld or delayed, and (c)

 

2



--------------------------------------------------------------------------------

pays to ICM an additional license fee equal to five and one-half percent
(5.5%) of the total actual costs associated with such expansion. Such additional
license fee shall be paid as follows: (1) prior to the date work commences on
such expansion, OWNER shall pay to ICM an amount equal to fifty percent (50%) of
the license fee as determined based upon the estimated costs of such expansion
set forth in the written notice from OWNER; and (2) OWNER pays to ICM the
remaining amount of the license fee within thirty (30) days after the completion
of such expansion. OWNER shall furnish to ICM a copy of all documentation
necessary to compute and validate such actual costs, and ICM shall have the
right to audit the books and records of OWNER in connection therewith. All
information provided to ICM concerning any Restricted Expansion to the Plant
shall be the property of ICM and OWNER agrees to assign all right, title and
interest in such information to ICM; provided, however, if OWNER obtains the
consent of ICM and pays the license fee to ICM as required above, OWNER shall
retain the right to use such information for the Purpose in accordance with the
terms and provisions of this License Agreement.

6. ICM has the exclusive right and interest in and to the Proprietary Property
and the goodwill associated therewith. OWNER will not, directly or indirectly,
contest ICM’s ownership of the Proprietary Property. OWNER’s use of the
Proprietary Property does not give OWNER any ownership interest or other
interest in or to the Proprietary Property except for the limited license
granted to OWNER herein.

7. OWNER shall pay no license fee or royalty to ICM for OWNER’s use of the
Proprietary Property pursuant to the limited license granted to OWNER, the
consideration for this limited license is included in the amounts payable by
OWNER to ICM for the construction of the Plant under the Contract.

8. OWNER may not assign the limited license granted herein, in whole or in part,
without the prior written consent of ICM, which will not be unreasonably
withheld or delayed. ICM shall not require a transfer or additional license fee
as a condition of consenting to any such assignment. Prior to any assignment,
OWNER shall obtain from such assignee a written instrument, in form and
substance reasonably acceptable to ICM, agreeing to be bound by all the terms
and provisions of this License Agreement. Any assignment of this License
Agreement shall not release OWNER from (i) its duties and obligations hereunder
concerning the disclosure and use of the Proprietary Property, or (ii) damages
to ICM resulting from, or arising out of, a breach of such duties or obligations
by OWNER or its Representatives. ICM may assign its right, title and interest in
the Proprietary Property, in whole or part, subject to the limited license
granted herein.

9. The Proprietary Property is confidential and proprietary. OWNER shall keep
the Proprietary Property confidential and shall use all reasonable efforts to
maintain the Proprietary Property as secret and confidential for the sole use of
OWNER and its Representatives for the Purpose. OWNER shall retain all
Proprietary Property at its principal place of business and/or the Plant. OWNER
shall not at any time without ICM’s prior written consent, copy, duplicate,
record, or otherwise reproduce the Proprietary Property, in whole or in part, or
otherwise make the same available to any unauthorized person. OWNER shall not
disclose the Proprietary Property except to its Representatives who are directly
involved with the Purpose, and even then only to such extent as is necessary and
essential for such Representative’s involvement. OWNER shall inform such
Representatives of the confidential and proprietary nature of such information
and, if requested by ICM, OWNER shall obtain from such Representative a written
instrument, in form and substance reasonably acceptable to ICM, agreeing to be
bound by all of the terms and provisions of this License

 

3



--------------------------------------------------------------------------------

Agreement. OWNER shall make all reasonable efforts to safeguard the Proprietary
Property from disclosure by its Representatives to anyone other than permitted
hereby. OWNER shall notify ICM immediately upon discovery of any unauthorized
use or disclosure of the Proprietary Property, or any other breach of this
License Agreement by OWNER or its Representatives, and shall cooperate with ICM
in every reasonable way to help ICM regain possession of the Proprietary
Property and prevent its further unauthorized use or disclosure. In the event
that OWNER or its Representatives are required by law to disclose the
Proprietary Property, OWNER shall provide ICM with prompt written notice of same
so that ICM may seek a protective order or other appropriate remedy. In the
event that such protective order or other appropriate remedy is not obtained,
OWNER or its Representatives will furnish only that portion of the Proprietary
Property which in the reasonable opinion of its or their legal counsel is
legally required and will exercise its reasonable efforts to obtain reliable
assurance that the Proprietary Property so disclosed will be accorded
confidential treatment.

10. OWNER agrees to indemnify ICM for any and all damages (including, without
limitation, reasonable attorneys’ fees) arising out of or resulting from any
unauthorized disclosure or use of the Proprietary Property by OWNER or its
Representatives. OWNER agrees that ICM would be irreparably damaged by reason of
a violation of the provisions contained herein and that any remedy at law for a
breach of such provisions would be inadequate. OWNER agrees that ICM shall be
entitled to seek injunctive or other equitable relief in a court of competent
jurisdiction against OWNER or its Representatives for any unauthorized
disclosure or use of the Proprietary Property without the necessity of proving
actual monetary loss or posting any bond. It is expressly understood that the
remedy described herein shall not be the exclusive remedy of ICM for any breach
of such covenants, and ICM shall be entitled to seek such other relief or
remedy, at law or in equity, to which it may be entitled as a consequence of any
breach of such duties or obligations.

11. The duties and obligations of OWNER under this License Agreement, and all
provisions relating to the enforcement of such duties and obligations shall
survive and remain in full force and effect notwithstanding any termination or
expiration of the Contract or this License Agreement.

12. ICM may terminate the limited license granted to OWNER herein upon written
notice to OWNER if OWNER willfully or wantonly uses the Proprietary Property for
any purpose, or discloses the Proprietary Property to anyone, other than
permitted herein. Upon termination of the license, OWNER shall cease using the
Proprietary Property for any purpose (including the Purpose) and, upon request
by ICM, shall promptly return to ICM all documents or other materials in OWNER’s
or its Representatives’ possession that contain Proprietary Property in whatever
format, whether written or electronic, including any and all copies or
reproductions of the Proprietary Property. OWNER shall permanently delete all
such Proprietary Property from its computer hard drives and any other electronic
storage medium (including any backup or archive system). OWNER shall deliver to
ICM a written certificate which certifies that all electronic copies or
reproductions of the Proprietary Property have been permanently deleted.

13. The laws of the State of Kansas, United States of America, shall govern the
validity of the provisions contained herein, the construction of such
provisions, and the interpretation of the rights and duties of the parties. Any
legal action brought to enforce or construe the provisions of this License
Agreement shall be brought in the federal or state courts located in Kansas, and
the parties agree to and hereby submit to the exclusive jurisdiction of such
courts and agree that they will not invoke the doctrine of forum non conveniens
or other similar

 

4



--------------------------------------------------------------------------------

defenses in any such action brought in such courts. Notwithstanding the
foregoing, nothing in this License Agreement will affect any right ICM may
otherwise have to bring any action or proceeding relating to this Agreement
against OWNER or its properties in the courts of any jurisdiction.

14. OWNER hereby agrees to waive all claims against ICM and ICM’s
Representatives for any consequential damages that may arise out of or relate to
this License Agreement, the Contract or the Proprietary Property whether arising
in contract, warranty, tort (including negligence), strict liability or
otherwise, including but not limited to losses of use, profits, business,
reputation or financing. OWNER agrees that the aggregate amount OWNER (and
anyone claiming by or through OWNER) may collectively recover from ICM (and its
Representatives), for the Plant as a whole under the Contract and this License
Agreement shall be limited to One Million Dollars ($1,000,000.00)

15. The terms and conditions of this License Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral. Any rule of construction to the effect that any
ambiguity is to be resolved against the drafting party shall not be applicable
in the interpretation of this License Agreement. This License Agreement may not
be modified or amended at any time without the written consent of the parties.

16. All notices, requests, demands, reports, statements or other communications
(herein referred to collectively as “Notices”) required to be given hereunder or
relating to this License Agreement shall be in writing and shall be deemed to
have been duly given if transmitted by personal delivery or mailed by certified
mail, return receipt requested, postage prepaid, to the address of the party as
set forth below. Any such Notice shall be deemed to be delivered and received as
of the date so delivered, if delivered personally, or as of the third business
day following the day sent, if sent by certified mail. Any party may, at any
time, designate a different address to which Notices shall be directed by
providing written notice in the manner set forth in this paragraph.

17. In the event that any of the terms, conditions, covenants or agreements
contained in this License Agreement, or the application of any thereof, shall be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such term, condition, covenant or agreement shall be deemed void
ab initio and shall be deemed severed from this License Agreement. In such
event, and except if such determination by a court of competent jurisdiction
materially changes the rights, benefits and obligations of the parties under
this License Agreement, the remaining provisions of this License Agreement shall
remain unchanged unaffected and unimpaired thereby and, to the extent possible,
such remaining provisions shall be construed such that the purpose of this
License Agreement and the intent of the parties can be achieved in a lawful
manner.

18. The duties and obligations herein contained shall bind, and the benefits and
advantages shall inure to, the respective successors and permitted assigns of
the parties hereto.

19. The waiver by any party hereto of the breach of any term, covenant,
agreement or condition herein contained shall not be deemed a waiver of any
subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict

 

5



--------------------------------------------------------------------------------

performance by any other party of the terms, covenants, agreement and conditions
herein contained.

20. In this License Agreement, where applicable, (i) references to the singular
shall include the plural and references to the plural shall include the
singular, and (ii) references to the male, female, or neuter gender shall
include references to all other such genders where the context so requires.

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement, the
Effective Date of which is indicated on page 1 of this License Agreement.

 

OWNER:     ICM: Husker Ag, LLC     ICM, Inc. By:   /s/ Mike Kinney     By:   /s/
Dave VanderGriend         Dave VanderGriend Title:   Chairman     Title:  
President/CEO Date Signed: 7/25/2006     Date Signed: 7/14/2006 Address for
giving notices:    

Address for giving notices:

 

301 N First Street

Colwich, KS 67030

 

6



--------------------------------------------------------------------------------

Exhibit G

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

ICM Training:

The Contract Price includes a commitment by DESIGN/BUILDER to perform certain
training for certain personnel of OWNER at OWNER’s ethanol plant, which is
located in Plainview, Nebraska.

Employee training will be coordinated by operational personnel of DESIGN/BUILDER
with the support of personnel of OWNER on location at OWNER’s ethanol plant.
Vendor training will also occur in conjunction with this training. The specific
schedule, attendees and training detail will be provided as Plant start up date
is determined.

Such personnel of OWNER will have the opportunity to operate the ethanol plant
under the supervision of operators of DESIGN/BUILDER . It is anticipated that
personnel participating in such training will include the plant manager,
laboratory manager and shift supervisors who will work at the Plant for a period
of 1-3 weeks. DESIGN/BUILDER will not charge any fee to OWNER for this startup
training and DESIGN/BUILDER will provide all training materials. Expenses for
OWNER’s employees such as travel, salaries, rooms and meals of the participants
will be the responsibility of OWNER.

Training Course Outline

ICM provides a six week training course for all production employees of the
facility. These six weeks are coordinated as follows:

 

  1. Classroom training. (first week) Each day of this week begins with a two
hour safety topic (i.e. lock-out tag-out, confined space, hazard communication,
etc.) to expose the employees to safety precautions applicable to the process.
The remaining time is dedicated to the chemistry and unit operations used for
converting grain to ethanol:

 

  •   cook (liquefaction of starch to dextrins)

 

  •   fermentation (conversion of sugar to ethanol and carbon dioxide)

 

  •   distillation/evaporation (separation of ethanol from water and corn
solids)

 

  •   centrifugation (concentration of corn solids)

 

  •   dried distiller’s grain dryer systems.

 

  2. Employees are sent to an ethanol facility in operation (second week) each
day they receive four hours of classroom training covering the same topics as in
week one. They also experience four hours of hands-on learning with the
facility’s operators. This exposes them to the duties required of an operator
including: sampling, computer operations, key operating parameters, safety
concerns and overall plant operations culture.

 

  3. Employees are given specific vendor training on topics (third week)
including but not limited to:

 

  •   enzymes

 

  •   yeast

 

  •   boiler operations

 

  •   water treatment

 

  •   centrifuge operation

 

  •   pump operation



--------------------------------------------------------------------------------

  •   instrumentation

 

  •   heat exchangers

 

  •   cooling tower

 

  •   grain handling

 

  •   methanator water treatment.

 

  •   rolling stock

ICM also provides a Process Hazard Analysis review with the plant management
team and several operators. This is led by an ICM professional engineer. When no
presentations are scheduled, employees are assigned the task of labeling tanks,
piping and equipment in order to increase their familiarity with equipment
location and piping contents.

 

  4. Similar as week three. (fourth week)

 

  5. Employees return to an operating plant. (fifth week) This visit, they are
allowed to run the ethanol process while under the plant operator’s supervision.

 

  6. The ICM start up team is on-site to start water trials (sixth week) (this
may begin in week five as well). The boiler is started up this week or possibly
the week prior under supervision of the manufacturer and boiler inspector. Water
is introduced into the first tank in the process and transferred through the
piping system in order to test the following:

 

  •   vessel integrity

 

  •   welding quality

 

  •   valve and instrument performance and tuning

 

  •   pump performance

 

  •   vacuum leaks in the distillation system

 

  •   heat exchanger integrity

Steam is introduced into the cook system and evaporator system to test for leaks
and expansion joint performance. The cooling tower is filled and circulated as
well. Thus, prior to the introduction of grain to the hammer mills, the entire
process is brought up to flow, pressure and temperature using water and steam.
This not only tests the mechanical integrity of the workmanship but also
provides the employees with additional experience operating the control system.

It is recommended plant employees are on the 24 hour coverage schedule to ensure
water trials are completed in a timely manner.

In addition, for thirty (30) days after Substantial Completion, Design/Builder
will provide up to two (2) ICM representatives on-site technical and operating
support. Design/Builder will also provide off-site support for a period of One
Hundred Eighty (180) days after Substantial Completion. All of the foregoing
services will be at no additional cost to OWNER.



--------------------------------------------------------------------------------

Exhibit H

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

INSURANCE

DESIGN/BUILDER’S Employers’ Liability, Business Automobile Liability, and
Commercial General Liability policies, as required in General Conditions
paragraph 5.02 shall be written with at least the following limits of liability:

 

  1. Employers’ Liability Insurance

 

  a. $1,000,000

Bodily Injury by Accident

Each Accident

 

  b. $1,000,000

Bodily Injury by Disease

Policy Limit

 

  c. $1,000,000

Bodily Injury by Disease

Each Employee

 

  2. Business Automobile Liability Insurance

 

  a. $1,000,000

Each Accident

 

  3. Commercial General Liability Insurance

 

  a. $1,000,000

Each Occurrence

 

  b. $2,000,000

General Aggregate

 

  c. $2,000,000

Products/Completed

Operations Aggregate

 

  d. $1,000,000

Personal and Advertising

Injury Limit

 

  4. Liability Umbrella policy: $4,000,000 (in addition to the underlying
limits).

 

  5. Professional Errors & Omissions policy. $1,000,000 per policy year.



--------------------------------------------------------------------------------

Exhibit I

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

Equipment Warranty:

The warranty for Plant production rates, product quality, efficiencies and
emissions standards is covered in Exhibit A. This Exhibit I specifically defines
DESIGN/BUILDER’s operating warranty for Plant equipment inside the battery
limit.

DESIGN/BUILDER reserves the right at its own discretion, to void any and all
warranty if the operation of the Plant and/or its subsystems, exceeds nameplate
capacity by five percent (5%) or more.

DESIGN/BUILDER is OWNER’s first point of contact for any claim of warranty by
OWNER against DESIGN/BUILDER concerning Plant equipment, during the warranty
period.

The cost of labor performed by vendors other than DESIGN/BUILDER to settle a
warranty claim situation, without written permission from DESIGN/BUILDER, will
not be covered under any warranty expressed or implied by DESIGN/BUILDER.

What is furnished under the warranty:

The warranty will furnish replacement consumables and parts covered under the
warranty. Labor will only be furnished by DESIGN/BUILDER to repair items
warranted for workmanship and originally designed and built by DESIGN/BUILDER.

What is covered by the warranty:

Workmanship and materials on all plant equipment including pumps, instruments,
controls, DCS, switchgear, wiring, conveyors, gearboxes, auger flighting, valves
2” size and above, valve actuators, tanks, vessels, air compressors, boilers,
cooling towers, motors, couplers, belts, sheaves, chains, sprockets, heat
exchangers, agitators, centrifuges, fans, blowers, Hvac units, and other related
equipment.

Warranty will cover failures of seals for lack of coolant flush during the seven
(7) day performance test described in Exhibit A.

Warranty will cover failure of seals and couplers caused by misalignment during
the seven (7) day performance test described in Exhibit A.

Warranty will cover failure of pump seals caused by product misapplication.

Warranty will cover labor and parts to repair all leakage from pipes, exchangers
and valves during the seven (7) day performance test described in Exhibit A.

 

Page 1 of 3



--------------------------------------------------------------------------------

What is not covered by the warranty:

Warranty does not cover damage to process equipment of any kind, from, improper
maintenance, improper operation, operator negligence or abuse.

Warranty does not cover catastrophic failures of the critical path equipment by
chain reaction, from improper operation, abuse or neglect of other equipment or
procedures in the process equipment critical path and/or acts of God, whether
upstream or downstream.

Warranty does not cover damage caused by customer modification of equipment
included in the warranty list during the warranty period, without the written
consent of DESIGN/BUILDER.

Warranty does not cover pipe gaskets, sight glasses, valves under 2” in size,
door knobs, walk in doors and closers, pipe and border painting, man-way
gaskets, countertops and window glasses after the seven (7) day performance test
described in Exhibit A.

Warranty does not cover pump seals, pump motors and bearings that fail for lack
of coolant flush after the seven (7) day performance test described in Exhibit
A.

Warranty does not cover pump seals or couplers after the seven (7) day
performance test described in Exhibit A that fail from misalignment.

Warranty will not cover failure of any size valve when failure is determined to
be a result of owner welding on or near the valve.

Warranty will not cover failure of any equipment due to improper grounding of
welding equipment.

Warranty will not cover any equipment damaged by lightning strikes, power
surges, power outages or poor quality power from the electricity supplier.

Warranty will not cover leaking plate and frame exchangers after the seven
(7) day performance test described in Exhibit A.

Procedure for warranty claim:

DESIGN/BUILDER does not expect OWNER to remain out of service with equipment
that has failed during the warranty period while trying to settle the warranty
claim. Whether covered by warranty or not the plant must operate.

Consumable items such as motors, gearboxes, seals, switchgear and similar
equipment should be replaced and the damaged unit returned to DESIGN/BUILDER or
made available for inspection by DESIGN/BUILDER. DESIGN/BUILDER reserves the
right to return the item to the manufacturer for evaluation before settling a
warranty issue.

 

Page 2 of 3



--------------------------------------------------------------------------------

Failure to return or produce for inspection the damaged parts or equipment will
void any warranty expressed or implied.

 

  1. The first step by OWNER to satisfy a warranty question is to call
DESIGN/BUILDER’s project manager (or the delegated alternate) and notify that
person of the claim. Provide the following information:

 

  A. Item nomenclature

 

  B. Equipment or part number

 

  C. Description of failure

 

  D. Corrective action taken

 

  E. Location and disposition of failed item

 

  2. Fill out the electronic form provided by DESIGN/BUILDER and send the form
by mail or email to the Project manager or his designate.

 

  3. Project manager or delegate will respond within one (1) working day to
acknowledge the claim and documentation, by phone and follow up with email.

 

  4. Determination of settlement will be made in forty-five (45) days or less by
DESIGN/BUILDER. If conflict arises from the determination between OWNER and
DESIGN/BUILDER, such conflict will be resolved under the dispute resolution
procedure set forth in Article 15 of the General Conditions.

Warranty Period:

The warranty period is the twelve (12) month period commencing on the date of
Substantial Completion and ending on the date that is 12 months immediately
thereafter. In order for OWNER to make a warranty claim the deficiency must be
discovered, and OWNER must notify DESIGN/BUILDER in writing of such deficiency
within this warranty period.

 

Page 3 of 3



--------------------------------------------------------------------------------

APPLICATION AND CERTIFICATE FOR PAYMENT    AIA DOCUMENT G702   
PAGE 1 OF 8 PAGES

TO OWNER: Husker Ag, LLC   PROJECT:   ICM Project No. G153   APPLICATION NO.:  
  Distribution to:       40 MGY   PERIOD TO:   Exhibit J   ¨ OWNER       Ethanol
Production Facility   PROJECT NOS.:     G153             APPLICATION DATE:  
Exhibit J   ¨ CONTRACTOR FROM CONTRACTOR:   ICM   VIA ENGINEER:   ICM, Inc.  
CONTRACT DATE:   Exhibit J     310 N. First Street       P.O. Box 397        
Colwich, KS 67030       Colwich, KS 67030       CONTRACT FOR:   Ethanol Plant
Engineering/Procurement/Construction      

CONTRACTOR’S APPLICATION FOR PAYMENT

Application is made for payment, as shown below, in connection with the
contract.

Continuation Sheet, AIA Document G703, is attached.

 

1. ORIGINAL CONTRACT SUM

   $ 44,750,000.00

2. Net change by Change Orders

  

3. Contract sum to date (Line 1 ± 2)

   $ 44,750,000.00

4. TOTAL COMPLETED & STORED TO DATE

(Column G on G703)

   $ —  

5. Retainage:

  

a. 5% of Completed Work

   $ —  

(Columns D + E on G703)

  

b. 5% of Stored Material

   $ —  

(Column F on G703)

  

Total Retainage (Line 5a + 5b or

   $ —  

Total in Column I of G703)

  

6. TOTAL EARNED LESS RETAINAGE

   $ —  

(Line 4 less Line 5 Total)

  

7. CREDIT TO DOWNPAYMENT

   $ —  

10% of each progress payment

  

8. TOTAL EARNED LESS RETAINAGE & CREDIT TO DOWNPAYMENT

   $ —  

9. LESS PREVIOUS CERTIFICATES FOR PAYMENT

  

(Line 8 from prior Certificate)

   $ —  

10. CURRENT PAYMENT DUE

   $ —  

11. BALANCE TO FINISH, INCLUDING RETAINAGE

      $ 44,750,000.00

 

CHANGE ORDER SUMMARY

  

ADDITIONS

  

DEDUCTIONS

                             

The undersigned Contractor certifies that to the best of the Contractor’s
knowledge, infor mation and belief the Work covered by this Application for
Payment has been completed in accordance with the Contract Documents, that all
amounts have been paid by the Contractor for Work for which previous
Certificates for Payment were issued and pay ments received from the Owner, and
that current payment shown herein is now due.

 

CONTRACTOR:     BY:          Date:                          State of:      
County of:       Subscribed and sworn to before       me this                 
day of      

Notary Public:

My Commission expires:

CERTIFICATE FOR PAYMENT

In accordance with the Contract Documents, based on on-site observations and the
data comprising this application, the Architect certifies to the Owner that to
the best of the Architect's knowledge, information and belief the Work has
progressed as indicated, the quality of the Work is in accordance with the
Contract Documents, and the Contractor is entitled to payment of the AMOUNT
CERTIFIED.

 



AMOUNT CERTIFIED

   $                                

(Attach explanation if amount certified differs from the amount applied for.
Initial all figures on this Application and on the Continuation Sheet that are
changed to conform to the amount certified.)

 

ARCHITECT:     By:          Date:                                 

This certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the
Con-tractor named herein. Issuance, payment and acceptance of payment are
without prejudice to any rights of the Owner or Contractor under this Contract.



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 2 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN D
OR E)

 

TOTAL

COMPLETED
AND
STORED TO
DATE

(D + E + F)

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION
(D + E)   THIS
PERIOD       %
(G /C)     BALANCE
TO FINISH
(C - G)   RETAINAGE
(IF VARIABLE
RATE)

1

  ENGINEERING       5,799,000             5,799,000  

1.01

  P&ID’s IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %   22,500.00  
0.00

1.02

  Book 1 (Tanks & Vessels) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %
  22,500.00   0.00

1.03

  Book 2 (Pumps) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %  
22,500.00   0.00

1.04

  Book 3 (Heat Exchangers) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %
  22,500.00   0.00

1.05

  Book 4 (Mixers) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %  
22,500.00   0.00

1.06

  Book 5 (Major Equipment) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %
  22,500.00   0.00

1.07

  Book 6 (Minor Equipment) IFC   1 EA     22,500     0.00   0.00   0.00   0.00 %
  22,500.00   0.00

1.08

  Book 7 (Material Specifications) IFC   1 EA     22,500     0.00   0.00   0.00
  0.00 %   22,500.00   0.00

1.09

  Book 11 (Start-up Supplies & Equip.) IFC   1 EA     15,000     0.00   0.00  
0.00   0.00 %   15,000.00   0.00

1.10

  General Arrangement site IFC   1 EA     68,000     0.00   0.00   0.00   0.00 %
  68,000.00   0.00

1.11

  General Arrangement process IFC   1 EA     115,000     0.00   0.00   0.00  
0.00 %   115,000.00   0.00

1.12

  General Arrangement energy center IFC   1 EA     68,000     0.00   0.00   0.00
  0.00 %   68,000.00   0.00

1.13

  Process Building Concrete IFC   1 EA     85,000     0.00   0.00   0.00   0.00
%   85,000.00   0.00

1.14

  Energy Center Concrete IFC   1 EA     65,000     0.00   0.00   0.00   0.00 %  
65,000.00   0.00

1.15

  Process Building Steel IFC   1 EA     115,000     0.00   0.00   0.00   0.00 %
  115,000.00   0.00

1.16

  Energy Center Steel IFC   1 EA     75,000     0.00   0.00   0.00   0.00 %  
75,000.00   0.00

1.17

  Cooling Tower Concrete IFC   1 EA     15,000     0.00   0.00   0.00   0.00 %  
15,000.00   0.00

1.18

  Chilled MCC Bldg Concrete IFC   1 EA     15,000     0.00   0.00   0.00   0.00
%   15,000.00   0.00

1.19

  Piping Drafting model/plans and elev.   1 EA     230,000     0.00   0.00  
0.00   0.00 %   230,000.00   0.00

1.20

  ISO’s issued   1 LS     230,000     0.00   0.00   0.00   0.00 %   230,000.00  
0.00

1.21

  Electrical power dist. Loop/one lines IFC   1 EA     46,000     0.00   0.00  
0.00   0.00 %   46,000.00   0.00

1.22

  Grounding Design IFC   1 EA     43,000     0.00   0.00   0.00   0.00 %  
43,000.00   0.00

1.23

  Lighting and power aux, IFC   1 EA     57,000     0.00   0.00   0.00   0.00 %
  57,000.00   0.00

1.24

  Cable Trays and Misc. IFC   1 EA     60,000     0.00   0.00   0.00   0.00 %  
60,000.00   0.00

1.25

  Control Design Book IFC   1 EA     40,000     0.00   0.00   0.00   0.00 %  
40,000.00   0.00

1.26

  Heat Trace Design IFC   1 EA     37,000     0.00   0.00   0.00   0.00 %  
37,000.00   0.00

1.27

  Motor Loops/Instrument Loops IFC   1 EA     50,000     0.00   0.00   0.00  
0.00 %   50,000.00   0.00

1.28

  DCS Design   1 EA     290,000     0.00   0.00   0.00   0.00 %   290,000.00  
0.00

1.29

  Project Management/Admin.   14 MO     1,900,000     0.00   0.00   0.00   0.00
%   1,900,000.00   0.00

1.30

  Licensing Fee   1 EA     2,000,000     0.00   0.00   0.00   0.00 %  
2,000,000.00   0.00

2

  FIELD OVHD, CONST EQUIP, TEMP. FAC., GEN EXPENSE, C&SU       2,100,000        
    2,100,000  

2.1

  CONST EQUIP, TEMP FACILITIES, GENERAL EXPENSE   14 MO     1,600,000     0.00  
0.00   0.00   0.00 %   1,600,000.00   0.00

2.2

  START-UP TRAINING TO GRIND   1 LS     250,000     0.00   0.00   0.00   0.00 %
  250,000.00   0.00

2.3

  START-UP TRAINING AFTER GRIND   1 LS     250,000     0.00   0.00   0.00   0.00
%   250,000.00   0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 3 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN D
OR E)

 

TOTAL

COMPLETED
AND
STORED TO
DATE

(D + E + F)

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION
(D + E)   THIS
PERIOD       %
(G /C)    

BALANCE
TO
FINISH

(C - G)

  RETAINAGE
(IF VARIABLE
RATE)

3

  SITE WORK       0             0  

4

  CONCRETE       3,105,000             3,105,000     REINFORCING/ANCHOR
BOLTS/EMBEDS       350,000             350,000  

4.01

  Reinforcing Steel Purchase/Issue PO (10%)   1 LS     35,000     0.00   0.00  
0.00   0.00 %   35,000.00   0.00

4.02

  Reinforcing Steel Vendor Dwgs Rec’d (30%)   1 LS     105,000     0.00   0.00  
0.00   0.00 %   105,000.00   0.00

4.03

  Reinforcing Steel On Site (60%)   1 LS     210,000     0.00   0.00   0.00  
0.00 %   210,000.00   0.00   CONCRETE CONSTRUCTION       2,755,000            
2,755,000  

4.04

  Fermenter Foundation #1   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

4.05

  Fermenter Foundation #2   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

4.06

  Fermenter Foundation #3   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

4.07

  Fermenter Foundation #4   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

4.08

  Beerwell Foundation   1 LS     125,000     0.00   0.00   0.00   0.00 %  
125,000.00   0.00

4.09

  Process Building Footings   1 LS     420,000     0.00   0.00   0.00   0.00 %  
420,000.00   0.00

4.10

  Process Building Slabs   1 LS     325,000     0.00   0.00   0.00   0.00 %  
325,000.00   0.00

4.11

  Energy Center Footings   1 LS     225,000     0.00   0.00   0.00   0.00 %  
225,000.00   0.00

4.12

  Energy Center Slabs   1 LS     200,000     0.00   0.00   0.00   0.00 %  
200,000.00   0.00

4.13

  Wetcake Pad Concrete Construction   1 LS     260,000     0.00   0.00   0.00  
0.00 %   260,000.00   0.00

4.14

  Cooling Tower Foundation   1 LS     150,000     0.00   0.00   0.00   0.00 %  
150,000.00   0.00

4.15

  Chiller / MCC Building Foundation   1 LS     50,000     0.00   0.00   0.00  
0.00 %   50,000.00   0.00

4.16

  Process Tanks Ringwall Foundations   1 LS     450,000     0.00   0.00   0.00  
0.00 %   450,000.00   0.00

4.17

  Misc Concrete   1 LS     150,000       0.00   0.00   0.00 %   150,000.00  
0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 4 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN D
OR E)

 

TOTAL

COMPLETED
AND
STORED TO
DATE

(D + E + F)

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION
(D + E)   THIS
PERIOD       %
(G /C)    

BALANCE
TO
FINISH

(C - G)

  RETAINAGE
(IF VARIABLE
RATE)

5

  MASONRY       200,000             200,000  

5.01

  Issue P.O. (10%)   1 LS     20,000     0.00   0.00   0.00   0.00 %   20,000.00
  0.00

5.02

  Masonry Erection (90%)   1 LS     180,000     0.00   0.00   0.00   0.00 %  
180,000.00   0.00

6

  STRUCTURAL       2,300,000             2,300,000     STRUCTURAL STEEL (steel,
platforms, stairs, handrail, metal deck, grating)       1,150,000            
1,150,000  

6.01

  Issue P.O. (10%)   1 LS     115,000     0.00   0.00   0.00   0.00 %  
115,000.00   0.00

6.02

  Receive Shop Drawings (30%)   1 LS     345,000     0.00   0.00   0.00   0.00 %
  345,000.00   0.00

6.03

  Structural Steel On Site (60%)   1 LS     690,000     0.00   0.00   0.00  
0.00 %   690,000.00   0.00   Archetectural (Siding, Trim, etc).       350,000  
          350,000  

6.04

  Issue P.O. (10%)   1 LS     35,000     0.00   0.00   0.00   0.00 %   35,000.00
  0.00

6.05

  Arch. Items on site (90%)   1 LS     315,000     0.00   0.00   0.00   0.00 %  
315,000.00   0.00   STRUCTURAL CONSTRUCTION       800,000     0.00        
800,000  

6.06

  Process Building Steel Erect   1 LS     250,000     0.00   0.00   0.00   0.00
%   250,000.00   0.00

6.07

  Energy Center Steel Erect   1 LS     175,000     0.00   0.00   0.00   0.00 %  
175,000.00   0.00

6.08

  Exterior Pipe Rack Erect   1 LS     75,000     0.00   0.00   0.00   0.00 %  
75,000.00   0.00

6.09

  Misc Platforms/Walkways Erect   1 LS     100,000     0.00   0.00   0.00   0.00
%   100,000.00   0.00

6.10

  Roofing/Siding Process Bldg Install   1 LS     100,000     0.00   0.00   0.00
  0.00 %   100,000.00   0.00

6.11

  Roofing/Siding Energy Center Install   1 LS     100,000     0.00   0.00   0.00
  0.00 %   100,000.00   0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 5 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN D
OR E)

 

TOTAL

COMPLETED
AND
STORED TO
DATE

(D + E + F)

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION
(D + E)   THIS
PERIOD       %
(G /C)     BALANCE
TO FINISH
(C - G)   RETAINAGE
(IF VARIABLE
RATE)

7

  INSULATION & PAINT       1,325,000             1,325,000  

7.1

  Pipe Insulation   1 LS     500,000     0.00   0.00   0.00   0.00 %  
500,000.00   0.00

7.2

  Tank Insulation   1 LS     375,000     0.00   0.00   0.00   0.00 %  
375,000.00   0.00

7.3

  Pipe Paint   1 LS     80,000     0.00   0.00   0.00   0.00 %   80,000.00  
0.00

7.4

  Tank Paint   1 LS     195,000     0.00   0.00   0.00   0.00 %   195,000.00  
0.00

7.5

  Misc Insulation   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

7.6

  Misc Paint   1 LS     75,000     0.00   0.00   0.00   0.00 %   75,000.00  
0.00

8

  Doors & Windows       150,000             150,000  

8.1

  Issue P.O. (10%)   1 LS     15,000     0.00   0.00   0.00   0.00 %   15,000.00
  0.00

8.2

  Install Frames (30%)   1 LS     45,000     0.00   0.00   0.00   0.00 %  
45,000.00   0.00

8.3

  Install Doors and Hardware (60%)   1 LS     90,000     0.00   0.00   0.00  
0.00 %   90,000.00   0.00

9

  EQUIPMENT       16,962,560             16,962,560     Equipment Purchase      
15,837,560             15,837,560  

9.1

  Equipment   See Equip List     9,620,560     0.00   0.00   0.00   0.00 %  
9,620,560.00   0.00

9.2

  Tanks   See Tanks List     6,217,000     0.00   0.00   0.00   0.00 %  
6,217,000.00   0.00   Set Equipment       1,125,000             1,125,000  

9.3

  Set Cook Equipment/Place   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

9.4

  Set Fermentation Equipment/Place   1 LS     100,000     0.00   0.00   0.00  
0.00 %   100,000.00   0.00

9.5

  Set Dist/Evap Equipment/Place   1 LS     125,000     0.00   0.00   0.00   0.00
%   125,000.00   0.00

9.6

  Set Energy Center Equip/Place   1 LS     100,000     0.00   0.00   0.00   0.00
%   100,000.00   0.00

9.7

  Set Tank Farm Equipment/Place   1 LS     100,000     0.00   0.00   0.00   0.00
%   100,000.00   0.00

9.8

  Set Site Equipment/Place   1 LS     100,000     0.00   0.00   0.00   0.00 %  
100,000.00   0.00

9.9

  Install Dryer and TO   1 LS     500,000     0.00   0.00   0.00   0.00 %  
500,000.00   0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 6 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN

 

TOTAL

COMPLETED
AND
STORED TO
DATE

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION   THIS
PERIOD       %
(G /C)     BALANCE
TO FINISH   RETAINAGE
(IF VARIABLE
RATE)

10

  PIPING       5,520,000             5,520,000     Piping & Fittings Material  
    1,500,000             1,500,000  

10.1

  Pipe & Fittings Purchase/Issue PO (10%)   1 LS     150,000     0.00   0.00  
0.00   0.00 %   150,000.00   0.00

10.2

  Pipe & Fittings Deliver (90%)   1 LS     1,350,000     0.00   0.00   0.00  
0.00 %   1,350,000.00   0.00   Valves       635,000             635,000  

10.3

  Valves Purchase/Issue PO (10%)   1 LS     63,500     0.00   0.00   0.00   0.00
%   63,500.00   0.00

10.4

  Valves Deliver (90%)   1 LS     571,500     0.00   0.00   0.00   0.00 %  
571,500.00   0.00   Piping Fabrication       950,000             950,000  

10.5

  Cook Area Fab/Complete   1 LS     200,000     0.00   0.00   0.00   0.00 %  
200,000.00   0.00

10.6

  Fermentation Area Fab/Complete   1 LS     200,000     0.00   0.00   0.00  
0.00 %   200,000.00   0.00

10.7

  Dist/Evap Area Fab/Complete   1 LS     250,000     0.00   0.00   0.00   0.00 %
  250,000.00   0.00

10.8

  Energy Center Area Fab/Complete   1 LS     200,000     0.00   0.00   0.00  
0.00 %   200,000.00   0.00

10.9

  Tank/Off Site Area Fab/Complete   1 LS     100,000     0.00   0.00   0.00  
0.00 %   100,000.00   0.00   Piping Installation       2,435,000            
2,435,000  

10.10

  Cook Area Pipe Installation   1 LS     700,000     0.00   0.00   0.00   0.00 %
  700,000.00   0.00

10.11

  Fermentation Area Pipe Installation   1 LS     500,000     0.00   0.00   0.00
  0.00 %   500,000.00   0.00

10.12

  Distillation/Evap Area Pipe Installation   1 LS     600,000     0.00   0.00  
0.00   0.00 %   600,000.00   0.00

10.13

  Energy Center Area Pipe Installation   1 LS     200,000     0.00   0.00   0.00
  0.00 %   200,000.00   0.00

10.14

  Tank Farm Area Pipe Installation   1 LS     200,000     0.00   0.00   0.00  
0.00 %   200,000.00   0.00

10.15

  Cooling Tower Pipe Installation   1 LS     150,000     0.00   0.00   0.00  
0.00 %   150,000.00   0.00

10.16

  Plumbing   1 LS     85,000     0.00   0.00   0.00   0.00 %   85,000.00   0.00

11

  ELECTRICAL       6,538,440             6,538,440  

11.1

  Electical Equipment & Materials   1 LS     3,244,000             3,244,000  

11.2

  Switchgear/MCC’s Purchase/Issue PO (10%)   1 LS     82,500     0.00   0.00  
0.00   0.00 %   82,500.00   0.00

11.3

  Switchgear/MCC’s Vendor Drawings(30%)   1 LS     247,500     0.00   0.00  
0.00   0.00 %   247,500.00   0.00

11.4

  Switchgear/MCC’s On Site (5%)   1 LS     41,250     0.00   0.00   0.00   0.00
%   41,250.00   0.00

11.5

  Electrical Cable Purchase/Issue PO (10%)   1 LS     70,000     0.00   0.00  
0.00   0.00 %   70,000.00   0.00

11.6

  Electrical Cable On Site (90%)   1 LS     630,000     0.00   0.00   0.00  
0.00 %   630,000.00   0.00

11.7

  DCS Purchase/Issue PO (10%)   1 LS     59,500     0.00   0.00   0.00   0.00 %
  59,500.00   0.00

11.8

  DCS Vendor Drawings (30%)   1 LS     178,500     0.00   0.00   0.00   0.00 %  
178,500.00   0.00

11.9

  DCS On Site (5%)   1 LS     29,750     0.00   0.00   0.00   0.00 %   29,750.00
  0.00

11.10

  Instrument Cable Purchase/Issue PO (10%)   1 LS     25,500     0.00   0.00  
0.00   0.00 %   25,500.00   0.00

11.11

  Instrument Cable On Site (90%)   1 LS     229,500     0.00   0.00   0.00  
0.00 %   229,500.00   0.00

11.12

  Conduit / Cable Trays Purchase/Issue PO (10%)   1 LS     70,000     0.00  
0.00   0.00   0.00 %   70,000.00   0.00

11.13

  Conduit / Cable Trays On Site (90%)   1 LS     630,000     0.00   0.00   0.00
  0.00 %   630,000.00   0.00

11.14

  Lighting Fixtures Purchase/Issue PO (10%)   1 LS     40,000     0.00   0.00  
0.00   0.00 %   40,000.00   0.00

11.15

  Lighting Fixtures On Site (90%)   1 LS     360,000     0.00   0.00   0.00  
0.00 %   360,000.00   0.00

11.16

  Instruments Purchase/Issue PO (10%)   1 LS     50,000     0.00   0.00   0.00  
0.00 %   50,000.00   0.00

11.17

  Instruments On Site (90%)   1 LS     500,000     0.00   0.00   0.00   0.00 %  
500,000.00   0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 7 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN

 

TOTAL

COMPLETED
AND
STORED TO
DATE

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION   THIS
PERIOD       %
(G /C)     BALANCE
TO
FINISH   RETAINAGE
(IF VARIABLE
RATE)   Primary distribution       0             0     Secondary Distribution  
    900,000             900,000  

11.18

  Cable Installation   1 LS     250,000     0.00   0.00   0.00   0.00 %  
250,000.00   0.00

11.19

  Switchgear/MCC’s Set   1 LS     250,000     0.00   0.00   0.00   0.00 %  
250,000.00   0.00

11.20

  Secondary transformers/panels Set   1 LS     100,000     0.00   0.00   0.00  
0.00 %   100,000.00   0.00

11.21

  Terminations   1 LS     150,000     0.00   0.00   0.00   0.00 %   150,000.00  
0.00

11.22

  Energized   1 LS     50,000     0.00   0.00   0.00   0.00 %   50,000.00   0.00

11.23

  Cable Tray   1 LS     100,000       0.00   0.00   0.00 %   100,000.00   0.00  
Motors       700,000             700,000  

11.24

  Cable Installation   1 LS     400,000     0.00   0.00   0.00   0.00 %  
400,000.00   0.00

11.25

  Terminations   1 LS     200,000     0.00   0.00   0.00   0.00 %   200,000.00  
0.00

11.26

  Energized (checked and bumped)   1 LS     100,000     0.00   0.00   0.00  
0.00 %   100,000.00   0.00   Lighting       250,000             250,000  

11.27

  Fixtures Installation   1 LS     200,000     0.00   0.00   0.00   0.00 %  
200,000.00   0.00

11.28

  Energized (completed)   1 LS     50,000     0.00   0.00   0.00   0.00 %  
50,000.00   0.00



--------------------------------------------------------------------------------

CONTINUATION SHEET    AIA DOCUMENT G703       PAGE 8 OF 8 PAGES AIA Document
G702, APPLICATION AND CERTIFICATE FOR PAYMENT,    APPLICATION NO.:      
containing Contractor’s signed Certification, is attached.    APPLICATION DATE:
   Exhibit J    In Tabulations below, amounts are stated to the nearest dollar.
   PERIOD TO:       Use Column I on Contracts where variable retainage for line
items may apply.    ARCHITECT’S PROJECT NO:    G153   

 

A

 

B

          C   D   E   F   G     H   I                     WORK COMPLETED  

MATERIALS

PRESENTLY
STORED
(NOT IN D
OR E)

 

TOTAL

COMPLETED
AND
STORED TO
DATE

(D + E + F)

             

ITEM
NO.

 

DESCRIPTION OF WORK

  SCHEDULED
AMOUNT   IN
PLACE   SCHEDULED
VALUE   FROM
PREVIOUS
APPLICATION
(D + E)   THIS
PERIOD       %
(G /C)    

BALANCE
TO
FINISH

(C - G)

  RETAINAGE
(IF VARIABLE
RATE)   Instrumentation       1,054,375             1,054,375  

11.29

  DCS panels Set (10%)   1 LS     25,717     0.00   0.00   0.00   0.00 %  
25,716.97   0.00

11.30

  Instruments Installation   1 LS     411,464     0.00   0.00   0.00   0.00 %  
411,463.53   0.00

11.31

  Cable Installation   1 LS     215,400     0.00   0.00   0.00   0.00 %  
215,400.03   0.00

11.32

  Jboxes Installation   1 LS     25,717     0.00   0.00   0.00   0.00 %  
25,716.97   0.00

11.33

  Jbox Wiring/terminations   1 LS     51,432     0.00   0.00   0.00   0.00 %  
51,432.35   0.00

11.34

  Terminations   1 LS     67,480     0.00   0.00   0.00   0.00 %   67,480.25  
0.00

11.35

  Loop check complete   1 LS     64,292     0.00   0.00   0.00   0.00 %  
64,291.62   0.00

11.36

  Programming   1 LS     192,873     0.00   0.00   0.00   0.00 %   192,873.28  
0.00   Misc.       390,065             390,065  

11.37

  Outlets/receptacles   1 LS     63,011     0.00   0.00   0.00   0.00 %  
63,011.00   0.00

11.38

  HVAC   1 LS     117,020     0.00   0.00   0.00   0.00 %   117,020.00   0.00

11.39

  Grounding   1 LS     210,034     0.00   0.00   0.00   0.00 %   210,034.00  
0.00

12

  Grain Milling       750,000             750,000  

12.1

  Issue P.O. For Grain Handling       200,000     0.00   0.00   0.00   0.00 %  
200,000.00   0.00

12.2

  Grain Milling Foundation Installed       100,000     0.00   0.00   0.00   0.00
%   100,000.00   0.00

12.3

  Grain Milling Bldg Constructed       200,000     0.00   0.00   0.00   0.00 %  
200,000.00   0.00

12.4

  Grain Milling Equipment Installed       250,000     0.00   0.00   0.00   0.00
%   250,000.00   0.00

8.00

  Change Orders       0             0                                          
    TOTALS       44,750,000   $ 0   0.00   0.00   0.00     44,750,000   0.00    
                                     



--------------------------------------------------------------------------------

LOGO [g89516image003.jpg]



--------------------------------------------------------------------------------

Exhibit L

MAJOR EQUIPMENT VALUES PER PAYMENT TERMS

Application Number

Period Ending

 

 

LOGO [g89516image001.jpg]   Tag Suffix  

PLANT NAME

Husker Ag, LLC

40 MMGY

Ethanol Production

Facility

ICM Project

No. G153

  Contract
Price  

x

  Issue
P.O.
(10%)  

x

  Vendor
Drawings
(30%)   x  

Ready for
Shipment

(55%)

  x   Deliver
to Site
(5%)   Total

Tag prefix

   

 

 

 

Description

                   

MH

  1301   HAMMER MILL #1   $ 160,691     $ —       $ —       $ —       0.00   $
—  

RV

  1301   MILL #1 ROTARY FEEDER   $ —       $ —       $ —       $ —       0.00  
$ —  

MH

  1311   HAMMER MILL #2   $ —       $ —       $ —       $ —       0.00   $ —  

RV

  1311   MILL #2 ROTARY FEEDER   $ —       $ —       $ —       $ —       0.00  
$ —  

EP

  2101   COOK WATER PRE-HEATER   $ 14,141     $ —       $ —       $ —       0.00
  $ —  

PC

  2101   COOK WATER PUMP   $ 4,012     $ —       $ —       $ —       0.00   $
—  

EP

  2112   METHANATOR COOLER   $ 5,142     $ —       $ —       $ —       0.00   $
—  

PC

  2112   METHANATOR FEED PUMP   $ 4,286     $ —       $ —       $ —       0.00  
$ —  

PKG

  2201   SLURRY BLENDER & FEED SCREW PACKAGE   $ 61,063     $ —       $ —      
$ —       0.00   $ —  

AT

  2203   SLURRY #1 AGITATOR   $ 23,904     $ —       $ —       $ —       0.00  
$ —  

PC

  2203   SLURRY #1 PUMP   $ 8,099     $ —       $ —       $ —       0.00   $ —  

AT

  2301   COOK TUBE #1 AGITATOR   $ 22,553     $ —       $ —       $ —       0.00
  $ —  

JE

  2301   HYDROHEATER   $ 51,421     $ —       $ —       $ —       0.00   $ —  

PC

  2304   FLASH VESSEL PUMP   $ 8,433     $ —       $ —       $ —       0.00   $
—  

AT

  2401   LIQUIFACTION TANK #1 AGITATOR   $ 30,665     $ —       $ —       $ —  
    0.00   $ —  

AT

  2402   LIQUIFACTION TANK #2 AGITATOR   $ 30,665     $ —       $ —       $ —  
    0.00   $ —  

PC

  2402   LIQUIFACTION PUMP #1   $ 9,225     $ —       $ —       $ —       0.00  
$ —  

PC

  2410   YEAST FEED PUMP   $ 12,213     $ —       $ —       $ —       0.00   $
—  

PC

  2801   ALPHA AMYLASE MIX PUMP   $ 5,785     $ —       $ —       $ —       0.00
  $ —  

PG

  2805   SLURRY ENZYME PUMP #1   $ 3,857     $ —       $ —       $ —       0.00
  $ —  

PG

  2806   SLURRY ENZYME PUMP #2   $ 3,857     $ —       $ —       $ —       0.00
  $ —  

PG

  2807   SWING ENZYME PUMP #3   $ 3,857     $ —       $ —       $ —       0.00  
$ —  

PC

  2811   GLUCO AMYLASE MIX PUMP   $ 5,785     $ —       $ —       $ —       0.00
  $ —  

PG

  2815   GLUCO ENZYME PUMP #2 FERM.   $ 5,785     $ —       $ —       $ —      
0.00   $ —  

PG

  2816   GLUCO ENZYME PUMP #1 FERM.   $ —       $ —       $ —       $ —      
0.00   $ —  

PG

  2817   YEAST ENZYME PUMP   $ 5,785     $ —       $ —       $ —       0.00   $
—  

PC

  2831   BLEND PUMP   $ 3,214     $ —       $ —       $ —       0.00   $ —  

AT

  3110   FERMENTER #1 AGITATOR   $ 42,128     $ —       $ —       $ —       0.00
  $ —  

EP

  3110   FERMENTER #1 COOLER   $ 43,708     $ —       $ —       $ —       0.00  
$ —  

PC

  3110   FERMENTER #1 PUMP   $ 15,426     $ —       $ —       $ —       0.00   $
—  

AT

  3120   FERMENTER #2 AGITATOR   $ 42,128     $ —       $ —       $ —       0.00
  $ —  

EP

  3120   FERMENTER #2 COOLER   $ 43,708     $ —       $ —       $ —       0.00  
$ —  

PC

  3120   FERMENTER #2 PUMP   $ 15,426     $ —       $ —       $ —       0.00   $
—  

AT

  3130   FERMENTER #3 AGITATOR   $ 42,128     $ —       $ —       $ —       0.00
  $ —  

EP

  3130   FERMENTER #3 COOLER   $ 43,708     $ —       $ —       $ —       0.00  
$ —  

PC

  3130   FERMENTER #3 PUMP   $ 15,426     $ —       $ —       $ —       0.00   $
—  

AT

  3140   FERMENTER #4 AGITATOR   $ 42,128     $ —       $ —       $ —       0.00
  $ —  

EP

  3140   FERMENTER #4 COOLER   $ 43,708     $ —       $ —       $ —       0.00  
$ —  

PC

  3140   FERMENTER #4 PUMP   $ 15,426     $ —       $ —       $ —       0.00   $
—  

PC

  3150   FERMENTER DRAIN PUMP #1   $ 7,070     $ —       $ —       $ —      
0.00   $ —  

PC

  3155   FERMENTER DRAIN PUMP #2   $ 7,070     $ —       $ —       $ —      
0.00   $ —  

AT

  3501   BEER WELL AGITATOR   $ 42,275     $ —       $ —       $ —       0.00  
$ —  

PC

  3501   BEER WELL DISCHARGE PUMP   $ 6,428     $ —       $ —       $ —      
0.00   $ —  

EP

  3601   YEAST TANK #1 COOLER   $ 15,426     $ —       $ —       $ —       0.00
  $ —  

PC

  3601   YEAST PUMP #1   $ 6,428     $ —       $ —       $ —       0.00   $ —  

EP

  3602   YEAST TANK #2 COOLER   $ —       $ —       $ —       $ —       0.00   $
—  

PC

  3602   YEAST PUMP #2   $ —       $ —       $ —       $ —       0.00   $ —  

PKG

  3801   CO2 SCRUBBER INTERNALS PACKAGE   $ 25,711     $ —       $ —       $ —  
    0.00   $ —  

PC

  3802   CO2 SCRUBBER BOTTOMS PUMP   $ 4,499     $ —       $ —       $ —      
0.00   $ —  

PC

  4101   EVAP #1 PUMP   $ 12,855     $ —       $ —       $ —       0.00   $ —  

PC

  4102   EVAP #2 PUMP   $ 12,855     $ —       $ —       $ —       0.00   $ —  

PC

  4103   EVAP #3 PUMP   $ 12,855     $ —       $ —       $ —       0.00   $ —  

PC

  4104   EVAP #4 PUMP   $ 12,855     $ —       $ —       $ —       0.00   $ —  

PC

  4110   STEAM COND. RECEIVER PUMP   $ 5,785     $ —       $ —       $ —      
0.00   $ —  

PC

  4201   EVAP #5 PUMP   $ 14,141     $ —       $ —       $ —       0.00   $ —  

PC

  4202   EVAP #6 PUMP   $ 14,141     $ —       $ —       $ —       0.00   $ —  

PC

  4203   EVAP #7 PUMP   $ 14,141     $ —       $ —       $ —       0.00   $ —  

PC

  4204   EVAP #8 PUMP   $ 11,570     $ —       $ —       $ —       0.00   $ —  

PC

  4210   PROCESS COND. RECIEVER PUMP   $ 5,142     $ —       $ —       $ —      
0.00   $ —  

PG

  4215   SYRUP DRAW PUMP   $ 21,854     $ —       $ —       $ —       0.00   $
—  

PC

  4217   DRAIN PUMP   $ 6,428     $ —       $ —       $ —       0.00   $ —  

PC

  4401   BEER BOTTOMS PUMP   $ 8,999     $ —       $ —       $ —       0.00   $
—  

PKG

  4401   BEER COLUMN INTERNALS PACKAGE   $ 57,849     $ —       $ —       $ —  
    0.00   $ —  

PKG

  4401   SIDE STRIPPER INTERNALS PACKAGE   $ 16,712     $ —       $ —       $
—       0.00   $ —  

PC

  4412   SIDE STRIPPER PUMP   $ 5,142     $ —       $ —       $ —       0.00   $
—  

ET

  4501   190 PROOF VACUUM COND.   $ 142,038     $ —       $ —       $ —      
0.00   $ —  

PC

  4501   RECITIFIER BOTTOMS PUMP   $ 5,142     $ —       $ —       $ —      
0.00   $ —  

PKG

  4501   RECTIFIER INTERNALS PACKAGE   $ 122,125     $ —       $ —       $ —    
  0.00   $ —  

EP

  4502   VENT CONDENSER   $ 30,853     $ —       $ —       $ —       0.00   $
—  

PC

  4505   REFLUX PUMP   $ 5,785     $ —       $ —       $ —       0.00   $ —  

PD

  4508   FUSEL DRAW PUMP   $ 643     $ —       $ —       $ —       0.00   $ —  

PV

  4512   VACUUM PUMP   $ 32,138     $ —       $ —       $ —       0.00   $ —  

PK

  4601   MOLECULAR SIEVE BEAD PACKAGE   $ 192,829     $ —       $ —       $ —  
    0.00   $ —  

EP

  4604   REGEN CONDENSER   $ 30,853     $ —       $ —       $ —       0.00   $
—  

EP

  4608   REGEN COOLER   $ 7,070     $ —       $ —       $ —       0.00   $ —  

PC

  4608   REGEN PUMP   $ 6,428     $ —       $ —       $ —       0.00   $ —  

EP

  4613   SIEVE FEED ECON.   $ 8,356     $ —       $ —       $ —       0.00   $
—  

PC

  4613   200 PROOF PRODUCT PUMP   $ 5,142     $ —       $ —       $ —       0.00
  $ —  

EP

  4614   200 PROOF COOLER   $ 5,785     $ —       $ —       $ —       0.00   $
—  

ET

  4620   SIEVE VAPORIZER   $ 60,266     $ —       $ —       $ —       0.00   $
—  

AT

  6101   WHOLE STILLAGE AGITATOR   $ 18,278     $ —       $ —       $ —      
0.00   $ —  

PC

  6101   CENTRIFUGE FEED PUMP   $ 5,142     $ —       $ —       $ —       0.00  
$ —  

CF

  6201   CENTRIFUGE #1   $ 1,347,748     $ —       $ —       $ —       0.00   $
—  

CF

  6202   CENTRIFUGE #2   $ —       $ —       $ —       $ —       0.00   $ —  

CF

  6203   CENTRIFUGE #3   $ —       $ —       $ —       $ —       0.00   $ —  

BF

  6215   CENTRATE BLOWER   $ —       $ —       $ —       $ —       0.00   $ —  

PC

  6215   CENTRATE PUMP   $ 5,785     $ —       $ —       $ —       0.00   $ —  

PC

  6801   EVAP FEED PUMP   $ 3,857     $ —       $ —       $ —       0.00   $ —  

AT

  6810   SYRUP TANK AGITATOR   $ 17,472     $ —       $ —       $ —       0.00  
$ —  

PG

  6810   A&B DRYER SYRUP PUMP   $ 21,854     $ —       $ —       $ —       0.00
  $ —  

PG

  8401   SIEVE FEED PUMP   $ 10,284     $ —       $ —       $ —       0.00   $
—  

DR

  7103   DRYER SYSTEM   $ 1,799,739     $ —       $ —       $ —       0.00   $
—  

PKG

  8401   FLOATING ROOF PACKAGE   $ —       $ —       $ —       $ —       0.00  
$ —  

PKG

  8402   TANK FARM VALVE AND VENT   $ 44,993     $ —       $ —       $ —      
0.00   $ —  

PC

  8403   ETHANOL TRANSFER PUMP   $ 7,070     $ —       $ —       $ —       0.00
  $ —  

PC

  8408   ETHANOL LOADOUT PUMP   $ 8,999     $ —       $ —       $ —       0.00  
$ —  

PG

  8411   FUEL ADDITIVE PUMP   $ 3,857     $ —       $ —       $ —       0.00   $
—  

PG

  8414   DENATURANT PUMP   $ 7,070     $ —       $ —       $ —       0.00   $
—  

PKG

  8600   ETHANOL LOADOUT PACKAGE   $ 154,263     $ —       $ —       $ —      
0.00   $ —  

PG

  8610   DENATURANT UNLOADING PUMP   $ 8,356     $ —       $ —       $ —      
0.00   $ —  

PKG

  8801   LOADOUT FLARE PACKAGE   $ 70,704     $ —       $ —       $ —       0.00
  $ —  

PKG

  9102   DEAERATOR PACKAGE   $ 192,829     $ —       $ —       $ —       0.00  
$ —  

PKG

  9201   THERMAL OXIDIZER PACKAGE   $ 771,317     $ —       $ —       $ —      
0.00   $ —  

PKG

  9202   HRSG BOILER PACKAGE   $ 964,146     $ —       $ —       $ —       0.00
  $ —  

PKG

  9401   STACK COIL PACKAGE   $ 514,211     $ —       $ —       $ —       0.00  
$ —  

EF

  9501   DRYER BLDG STEAM HEATER #1   $ 2,126     $ —       $ —       $ —      
0.00   $ —  

EF

  9505   EVAP AREA STEAM HEATER   $ 4,253     $ —       $ —       $ —       0.00
  $ —  

EF

  9507   COOK AREA STEAM HEATER   $ 2,126     $ —       $ —       $ —       0.00
  $ —  

EF

  9508   FERMENTER AREA STM HEATER   $ 2,126     $ —       $ —       $ —      
0.00   $ —  

EF

  9509   BEER/MASH EXCH. AREA STM HEATER   $ —       $ —       $ —       $ —    
  0.00   $ —  

PC

  9801   COOLING TOWER PUMP #1   $ 44,993     $ —       $ —       $ —       0.00
  $ —  

PKG

  9801   COOLING TOWER PACKAGE   $ 475,645     $ —       $ —       $ —      
0.00   $ —  

PC

  9802   COOLING TOWER PUMP #2   $ 44,993     $ —       $ —       $ —       0.00
  $ —  

PC

  9803   COOLING TOWER PUMP #3   $ 44,993     $ —       $ —       $ —       0.00
  $ —  

PKG

  10201   SAFETY SHOWER AND EYEWASH PACKAGE   $ 10,284     $ —       $ —       $
—       0.00   $ —  

PKG

  10400   REVERSE OSMOSIS PACKAGE   $ —       $ —       $ —       $ —       0.00
  $ —  

PC

  10411   R.O. PRODUCT PUMP   $ 7,199     $ —       $ —       $ —       0.00   $
—  

PKG

  10500   BIO-METHANATOR   $ —       $ —       $ —       $ —       0.00   $ —  

PC

  10701   PROCESS SUMP PUMP #1   $ 5,785     $ —       $ —       $ —       0.00
  $ —  

PC

  10702   PROCESS SUMP PUMP #2   $ —       $ —       $ —       $ —       0.00  
$ —  

PD

  10704   DISTILATION SUMP PUMP   $ 5,785     $ —       $ —       $ —       0.00
  $ —  

PC

  10711   ENERGY CENTER SUMP PUMP   $ 5,785     $ —       $ —       $ —      
0.00   $ —  

PD

  10721   TANK FARM SUMP PUMP   $ 1,671     $ —       $ —       $ —       0.00  
$ —  

PKG

  11101   PLANT AIR PACKAGE   $ 70,704     $ —       $ —       $ —       0.00  
$ —  

PKG

  11201   AIR STATIONS PACKAGE   $ —       $ —       $ —       $ —       0.00  
$ —  

PKG

  11401   FIRE WATER PACKAGE   $ —       $ —       $ —       $ —       0.00   $
—  

PC

  11405   PROCESS WATER PUMP   $ 7,199     $ —       $ —       $ —       0.00  
$ —  

PKG

  11901   BLDG LOUVER PKGE   $ —       $ —       $ —       $ —       0.00   $
—  

PC

  12101   50% NaOH PUMP   $ 4,499     $ —       $ —       $ —       0.00   $ —  

SC

  12101   CIP SCREEN   $ 25,711     $ —       $ —       $ —       0.00   $ —  

ET

  12111   CIP HEATER   $ 11,531     $ —       $ —       $ —       0.00   $ —  

PC

  12111   C.I.P.S. PUMP   $ 8,999     $ —       $ —       $ —       0.00   $ —  

PC

  12112   C.I.P.F. PUMP   $ 7,713     $ —       $ —       $ —       0.00   $ —  

PC

  12121   WASTE NaOH PUMP   $ 4,499     $ —       $ —       $ —       0.00   $
—  

PD

  12131   NaOH DIKE SUMP PUMP   $ 5,820     $ —       $ —       $ —       0.00  
$ —  

PC

  12301   ACID WASH PUMP   $ 6,428     $ —       $ —       $ —       0.00   $
—  

PKG

  12400   AMMONIA PACKAGE   $ 42,422     $ —       $ —       $ —       0.00   $
—  

PG

  12501   LIQ ACID PUMP   $ 6,394     $ —       $ —       $ —       0.00   $ —  

PG

  12502   YEAST ACID PUMP #1   $ 6,394     $ —       $ —       $ —       0.00  
$ —  

PG

  12503   YEAST ACID PUMP #2   $ —       $ —       $ —       $ —       0.00   $
—  

PG

  12505   EVAP AND BEER ACID PUMP   $ 6,394     $ —       $ —       $ —      
0.00   $ —  

PKG

  12508   PUMPS 12508, 12509 H2SO4 to RO & CT PKG   $ 12,788     $ —       $ —  
    $ —       0.00   $ —  

PM

  12508   H2SO4 LIQ ACID   $ —       $ —       $ —       $ —       0.00   $ —  

PG

  12508   H2SO4 YEAST ACID #1   $ —       $ —       $ —       $ —       0.00   $
—  

PM

  12509   H2SO4 YEAST ACID #2   $ —       $ —       $ —       $ —       0.00   $
—  

PG

  12509   H2SO4 EVAP AND BEER ACID   $ —       $ —       $ —       $ —      
0.00   $ —  

PD

  12531   ACID DIKE SUMP PUMP   $ 6,394     $ —       $ —       $ —       0.00  
$ —  

PG

  12601   SCRUBBER NaHSO3 PUMP   $ —       $ —       $ —       $ —       0.00  
$ —  

PM

  12931   ANTI-FOAM PUMP   $ 844     $ —       $ —       $ —       0.00   $ —  

FS

  2203A   SLURRY STRAINER A   $ —       $ —       $ —       $ —       0.00   $
—  

FS

  2203B   SLURRY STRAINER B   $ —       $ —       $ —       $ —       0.00   $
—  

EP

  2404A   BEER/MASH EXCHANGER A   $ 42,422     $ —       $ —       $ —      
0.00   $ —  

EP

  2404B   BEER/MASH EXCHANGER B   $ 42,422     $ —       $ —       $ —      
0.00   $ —  

EP

  2405A   MASH COOLER A   $ 52,707     $ —       $ —       $ —       0.00   $
—  

EP

  2405B   MASH COOLER B   $ 52,707     $ —       $ —       $ —       0.00   $
—       LOW PRESSURE TURBINE & GENERATOR   $ —       $ —       $ —       $ —    
  0.00   $ —       MINOR EQUIPMENT   $ 666,661     $ —       $ —       $ —      
0.00   $ —       Totals   $ 9,620,560     $ —       $ —       $ —       $—     $
—  

 



--------------------------------------------------------------------------------

Exhibit M

to

Agreement Between Owner and Design/Builder

On the Basis of a Stipulated Price

[Form of Notice to Proceed]

(Plant Name)

(Date)

(Project Manager Name)

ICM, INC.

310 N. First Street

Colwich, KS 67030

(Phone Number)

 

Re: Notice to Proceed

Dear (Project Manager):

This letter will serve as authorization and Notice to Proceed for ICM, Inc. with
regards to the construction of (Plant Name) LLC ethanol plant in (City and
State) in accordance with the Design/Build contract in place with ICM, INC.

Pursuant to Article 2.01A of the Agreement, the project will be completed within
(Number of Calendar days in contract) days of after the date when the Contract
Times commence to run as set forth in subparagraph 1.01A.11 of the General
Conditions. Contract time will commence at such time when Owner delivers to
Design/Builder the Notice to Proceed, air permit for the project, signed
Contract Documents, Down Payment, and a level buildable site with all utilities
installed.

 

Signature:     

Printed Name:

    

Its:

 

(Company Name)

 

(Date)

 



--------------------------------------------------------------------------------

GENERAL CONDITIONS OF THE

CONTRACT BETWEEN

OWNER AND DESIGN/BUILDER

ARTICLE 1—DEFINITIONS

 

1.01 Defined Terms

A. Wherever used in these General Conditions or in the other Contract Documents
the following terms have the meanings indicated which are applicable to both the
singular and plural thereof:

1. Agreement—The Agreement Between Owner and Design/Builder on the Basis of a
Stipulated Price covering the Work. Other Contract Documents are incorporated
into the Agreement and made a part thereof as provided therein.

2. Application for Payment—The form that is substantially similar to Exhibit J
which is to be used by DESIGN/BUILDER in requesting progress or final payments
and which is to be accompanied by such supporting documentation as is required
by the Contract Documents.

3. Asbestos—Any material that contains more than one percent (1%) asbestos and
is friable or is releasing asbestos fibers into the air above current action
levels established by the United States Occupational Safety and Health
Administration.

4. Bond—Performance or payment bond or other instrument of security.

5. Change Order—A written order which is signed by DESIGN/BUILDER and OWNER
which authorizes an addition, deletion or revision in the Work, or an adjustment
in the Contract Price or the Contract Times, issued on or after the Effective
Date of the Agreement.

6. Construction—The performing or furnishing of labor, the furnishing and
incorporating of materials and equipment into the Work and the furnishing of
services (other than Design Professional Services) and documents, all as
required by the Contract Documents. Construction includes the materials and
equipment incorporated into the Project.

7. Construction Subagreement—A written agreement between DESIGN/BUILDER and a
construction contractor for provision of Construction.

8. Contract Documents—The Agreement and related exhibits, the Notice to Proceed,
these General Conditions, the Specifications and the Drawings together with all
Change Orders, and Written Amendments, issued on or after the Effective Date of
the Agreement.

9. Contract Price—The moneys payable by OWNER to DESIGN/BUILDER for completion
of the Work in accordance with the Contract Documents.

10. Contract Times—The number of days or the dates stated in the Agreement
(i) to achieve Substantial Completion, and (ii) to complete the Work so that it
is ready for final payment in accordance with paragraph 13.08.

11. defective—An adjective which when modifying the term Construction refers to
Construction that is unsatisfactory, faulty or deficient, in that it does not
conform to the

 

1



--------------------------------------------------------------------------------

Contract Documents, or does not meet the requirements of any inspection,
reference standard, test or approval referred to in the Contract Documents, or
has been damaged prior to OWNER’s final payment.

12. DESIGN/BUILDER—ICM, Inc., a Kansas corporation.

13. Design Subagreement—A written agreement between DESIGN/BUILDER and a design
professional for provision of Design Professional Services.

14. Design Professional Services—Services provided by or for licensed design
professionals during Construction, or operational phases of the Project,
including the development of drawings, Specifications, and other design
submittals specified by the Contract Documents and required to be performed by
licensed design professionals.

15. Drawings—Those portions of the Contract Documents prepared by or for
DESIGN/BUILDER and approved by OWNER consisting of drawings, diagrams,
illustrations, schedules and other data which show the scope, extent, and
character of the Work.

16. Effective Date of the Agreement—The date indicated in the Agreement on which
it becomes effective, but if no such date is indicated it means the date on
which the Agreement is signed and delivered by the last of the two parties to
sign and deliver.

17. Engineer—A duly licensed individual or entity designated by DESIGN/BUILDER
to perform or furnish specified Design Professional Services in connection with
the Work.

18. Hazardous Condition—The presence at the Site of Asbestos, Hazardous Waste,
PCB’s, Petroleum Products or Radioactive Materials in such quantities or
circumstances that there is a danger to persons or property.

19. Hazardous Waste—The term Hazardous Waste shall have the meaning provided in
Section 1004 of the Solid Waste Disposal Act (42 USC Section 6903).

20. Laws and Regulations; Laws or Regulations—Any and all applicable laws,
rules, regulations, ordinances, codes, permits, and orders of any and all
governmental bodies, agencies, authorities and courts having jurisdiction.

21. Liens—Charges, security interests or encumbrances upon real property or
personal property.

22. Notice to Proceed—A written notice given by OWNER to DESIGN/BUILDER fixing
the date on which the Contract Times will commence to run in accordance with
paragraph 2.01.

23. OWNER—The public body, or authority, individual or entity with whom
DESIGN/BUILDER has entered into the Agreement and for whom the Work is to be
provided.

24. PCBs—Polychlorinated biphenyls.

25. Petroleum—Petroleum, including crude oil or any fraction thereof which is
liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit
and 14.7 pounds per

 

2



--------------------------------------------------------------------------------

square inch absolute), such as oil, petroleum, fuel oil, oil sludge, oil refuse,
gasoline, kerosene, and oil mixed with other non-Hazardous Wastes and crude
oils.

26. Project—The Construction to be provided under the Contract Documents as
provided in paragraph 1.01 of the Agreement.

27. Punch List Items— The miscellaneous items in the scope of the Project that
are not required for the Project to be operational and that remain to be
completed by DESIGN/BUILDER after Substantial Completion and before Final
Completion.

28. Radioactive Material—Source, special nuclear, or byproduct material as
defined by the Atomic Energy Act of 1954 (42 USC Section 2011 et seq.) as
amended from time to time.

29. Schedule of Values—A schedule prepared by DESIGN/BUILDER indicating that
portion of the Contract Price to be paid for each major component of the Work.

30. Site—Lands or other areas designated in the Contract Documents as being
furnished by OWNER for the performance of the Construction, storage, or access.

31. Specifications—Those portions of the Contract Documents prepared by or for
DESIGN/BUILDER and approved by OWNER consisting of written technical
descriptions of materials, equipment, construction systems, standards and
workmanship as applied to the Construction and certain administrative details
applicable thereto.

32. Subcontractor—An individual or entity other than a Supplier or Engineer
having a direct contract with DESIGN/BUILDER or with any other Subcontractor for
the performance of a part of the Work.

33. Substantial Completion—The time at which the Construction (or a specified
part) has progressed to the point where it is sufficiently complete, in
accordance with the Contract Documents, so that corn can be ground and the
ethanol production process may begin with measurable output of ethanol, as
reasonably determined by DESIGN/BUILDER. The terms “substantially complete” and
“substantially completed” as applied to the Construction refer to Substantial
Completion of Construction.

34. Supplier—A manufacturer, fabricator, supplier, distributor, materialman or
vendor having a direct contract with DESIGN/BUILDER or with any Subcontractor to
furnish materials or equipment to be incorporated in the Work by DESIGN/BUILDER
or any Subcontractor.

35. Work—The entire completed construction or the various separately
identifiable parts thereof required to be performed or furnished under the
Contract Documents. Work includes and is the result of performing or furnishing
Design Professional Services and Construction required by the Contract
Documents.

36. Written Amendment—A written amendment of the Contract Documents, signed by
OWNER and DESIGN/BUILDER on or after the Effective Date of the Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 2—PRELIMINARY MATTERS

 

2.01 Commencement of Contract Times; Notice to Proceed

A. The Contract Times will commence to run on the day indicated in the Notice to
Proceed; provided, however, in no case shall the Contract Times commence to run
before the later of the date (i) Notice to Proceed is delivered pursuant to
paragraph 8.07 of the Agreement, (ii) the entire amount of the down payment is
paid pursuant to paragraph 4.01A of the Agreement, (iii) all necessary
underground utilities have been installed at the Site, and (iv) all fill
material is placed and a level, buildable Site is delivered to DESIGN/BUILDER. A
Notice to Proceed may be given at any time within the period of time set forth
in Section 8.07 of the Agreement.

 

2.02 Starting the Work

A. DESIGN/BUILDER shall start to perform the Work on the date when the Contract
Times commence to run.

 

2.03 Preliminary Schedules and Proof of Insurance

A. A preliminary progress schedule indicating the times (number of days or
dates) for starting and completing the various stages in the design and
construction of the Work is attached as Exhibit K. A preliminary Schedule of
Values for all of the Work, which includes quantities and prices of items
aggregating the Contract Price, subdivides the Work into component parts to
serve as the basis for progress payments during performance of the Work and
includes a pro rata amount of overhead and profit applicable to each item of
Work is attached hereto as Exhibit L.

B. Before any Work is started, DESIGN/BUILDER and OWNER shall each deliver to
the other, with copies to each additional insured, certificates of insurance
(and other evidence of insurance which either of them or any additional insured
may reasonably request) which DESIGN/BUILDER and OWNER respectively are required
to purchase and maintain in accordance with paragraphs 5.02.A, 5.04.A and
5.04.B.

ARTICLE 3—CONTRACT DOCUMENTS: INTENT, AMENDING, REUSE

 

3.01 Intent

A. The Contract Documents comprise the entire agreement between OWNER and
DESIGN/BUILDER concerning the Work. The Contract Documents are complementary;
what is called for by one is as binding as if called for by all. The Contract
Documents will be construed in accordance with the laws of the State of Kansas.
Except as otherwise required by applicable Laws and Regulations, the Contract
Documents shall govern the obligations of the parties regarding the Work and
Project.

B. It is the intent of the Contract Documents to describe a functionally
complete Project to be designed and constructed in accordance with the Contract
Documents. Any Work, materials or equipment that may reasonably be inferred from
the Contract Documents or from prevailing custom or trade usage as being
required to produce the intended result will be furnished and performed whether
or not specifically called for. When words or phrases which have a well-known
technical or construction industry or trade meaning are used to describe work,
materials or equipment, such words or phrases shall be interpreted in accordance
with that meaning.

 

4



--------------------------------------------------------------------------------

3.02     References

A. Reference to standards, specifications, manuals or codes of any technical
society, organization or association, or to the Laws or Regulations of any
governmental authority, whether such reference be specific or by implication,
shall mean the latest standard, specification, manual, code or Laws or
Regulations in effect on the Effective Date of the Agreement except as may be
otherwise specifically stated in the Contract Documents.

B. No provision of any standard, specification, manual, code or instruction
shall be effective to change the duties and responsibilities of OWNER,
DESIGN/BUILDER or any of their subcontractors, consultants, agents, or employees
from those set forth in the Contract Documents, nor shall it be effective to
assign to OWNER any duty or authority to supervise or direct the furnishing or
performance of the Work or any duty or authority to undertake responsibility
inconsistent with the provisions of Article 8 or any other provision of the
Contract Documents.

C. Title headings contained in the Contract Documents are for convenience and
reference only and are not to be construed as limiting or extending the meaning
of any of its provisions. All dollar figures shall mean the lawful currency of
the United States of America, unless expressly stated otherwise. Words importing
the singular, include the plural, and vice versa. Words importing the masculine
gender include the feminine and neuter, and vice versa. Words importing persons,
include firms or corporations, and vice versa, as the context or reference
requires. Any and all measurements including, but not limited to, dimensions,
calculations, volumes and weights shall be in U.S. units of measurement.

 

3.03     Amending and Supplementing Contract Documents

A. The Contract Documents may be amended to provide for additions, deletions and
revisions in the Work or to modify the terms and conditions thereof in one or
more of the following ways:

 

  1. A Change Order; or

 

  2. A formal Written Amendment.

 

3.04     Reuse of Documents

A. All documents including Drawings and Specifications prepared or furnished by
DESIGN/BUILDER pursuant to the Contract Documents are instruments of service in
respect of the Project and DESIGN/BUILDER shall retain an ownership and property
interest therein whether or not the Project is completed. OWNER may make and
retain copies for information and reference in connection with the use and
occupancy of the Project by OWNER and others; however, such documents are not
intended or represented to be suitable for reuse by OWNER or others on
extensions of the Project or on any other project. Any reuse without written
verification or adaptation by DESIGN/BUILDER for the specific purpose intended
will be at OWNER’s sole risk and without liability or legal exposure to
DESIGN/BUILDER, and OWNER shall indemnify and hold harmless DESIGN/BUILDER,
Subcontractors, and Engineer from all claims, damages, losses and expenses
including attorneys’ fees arising out of or resulting therefrom. Any such
verification or adaptation will entitle DESIGN/BUILDER to further compensation
at rates to be agreed upon by OWNER and DESIGN/BUILDER.

 

5



--------------------------------------------------------------------------------

B. All documents including Drawings and Specifications prepared or furnished by
DESIGN/BUILDER pursuant to the Contract Documents are also subject to the use
and disclosure restrictions set forth in the License Agreement attached to the
Agreement as Exhibit F. The parties shall execute and deliver such License
Agreement in connection with the execution and delivery of the Agreement.
Nothing contained in paragraph 3.04.A. shall be construed or interpreted as
granting OWNER any rights or interest in the Proprietary Property of
DESIGN/BUILDER (as defined in Exhibit F) except as provided in Exhibit F
attached to the Agreement.

ARTICLE 4—AVAILABILITY OF LANDS; DIFFERING SITE CONDITIONS; REFERENCE POINTS;
HAZARDOUS CONDITIONS

 

4.01     Availability of Lands

A. OWNER shall furnish the Site upon which the Construction is to be performed,
and rights-of-way and easements for access thereto.

B. Upon reasonable written request, OWNER shall furnish DESIGN/BUILDER with a
correct statement of record legal title and legal description of the Site upon
which the Construction is to be performed and OWNER’s interest therein. OWNER
shall identify any encumbrances or restrictions not of general application but
specifically related to use of the Site so furnished with which DESIGN/BUILDER
will have to comply in performing the Work. Any and all easements necessary for
the Work will be obtained and paid for by OWNER.

C. OWNER shall provide such lands and access thereto that may be reasonably
required by DESIGN/BUILDER for temporary construction facilities or storage of
materials and equipment.

 

4.02     Differing Site Conditions

A. DESIGN/BUILDER shall promptly, and before the conditions are disturbed, give
a written notice to OWNER of (i) subsurface or latent physical conditions at the
Site which differ materially from those indicated in the OWNER’s geotechnical
report for the Project site or the land and grading specifications listed in
Exhibit E, or (ii) unknown physical conditions at the Site, of an unusual
nature, which differ materially from those ordinarily encountered and generally
recognized as inhering in work of the character called for by the Contract
Documents.

B. OWNER will investigate the site conditions promptly after receiving the
notice. If the conditions do materially so differ and cause an increase in the
DESIGN/BUILDER’s cost of or time in performing any part of the Work, an
equitable adjustment shall be made under this clause and the Contract Times
and/or Contract Price modified in writing by Change Order in accordance with
Article 9.

C. No request by DESIGN/BUILDER for an equitable adjustment under this paragraph
4.02 shall be allowed unless DESIGN/BUILDER has given the written notice
required; provided that the time prescribed in paragraph 9.02.A for giving
written notice may be extended by OWNER.

 

6



--------------------------------------------------------------------------------

4.03     Reference Points

A. DESIGN/BUILDER shall be responsible for laying out the Construction and shall
protect and preserve the reference points established by OWNER pursuant to
paragraph 8.01.A.6.e and shall make no changes or relocations without the prior
written approval of OWNER. DESIGN/BUILDER shall report to OWNER whenever any
reference point or property monument is lost or destroyed or requires relocation
because of necessary changes in grades or locations, and shall be responsible
for the accurate replacement or relocation of such reference points or property
monuments by professionally qualified personnel.

 

4.04     Hazardous Conditions

A. OWNER represents and warrants that there is no Hazardous Condition or
materials that could create a Hazardous Condition existing at the Site as of the
Effective Date of the Agreement that has not been disclosed in writing to
DESIGN/BUILDER and that OWNER or OWNER’s officers, directors, employees, agents,
other consultants or subcontractors shall not bring to the Site during the term
of the Agreement any materials creating a Hazardous Condition. OWNER will be
responsible for any Hazardous Condition encountered at the Site which was not
identified in the Contract Documents to be within the scope of the Work. OWNER
shall not be responsible for materials creating a Hazardous Condition brought to
the Site by DESIGN/BUILDER, Subcontractors, Suppliers or anyone else for whom
DESIGN/BUILDER is responsible.

B. DESIGN/BUILDER and any affected Subcontractor shall immediately (i) stop all
Construction in connection with such Hazardous Condition and in any area
affected thereby (except in an emergency as required by paragraph 6.15), and
(ii) notify OWNER (and thereafter confirm such notice in writing). OWNER shall
promptly determine the necessity of retaining a qualified expert to evaluate
such Hazardous Condition or take corrective action, if any. DESIGN/BUILDER shall
not be required to resume Construction in connection with such Hazardous
Condition or in any such affected area until after OWNER has obtained any
required permits related thereto and delivered to DESIGN/BUILDER special written
notice (i) specifying that such Hazardous Condition and any affected area is or
has been rendered safe for the resumption of Construction, or (ii) specifying
any special conditions under which such Construction may be resumed safely. If
OWNER and DESIGN/BUILDER cannot agree as to entitlement to or the amount or
extent of an adjustment, if any, in the Contract Times and/or Contract Price as
a result of such Construction stoppage or such special conditions under which
Construction is agreed by DESIGN/BUILDER to be resumed, either party may make a
claim therefor as provided in Article 9.

C. To the fullest extent permitted by Laws and Regulations, OWNER shall
indemnify and hold harmless DESIGN/BUILDER, Subcontractors, Suppliers, Engineers
and the officers, directors, employees, agents, other consultants and
subcontractors of each and any of them from and against all claims, costs,
losses and damages (including but not limited to all reasonable fees and charges
of engineers, architects, attorneys and other professionals and all court or
arbitration or other dispute resolution costs) arising out of or resulting from
such Hazardous Condition. Nothing in this paragraph 4.04.C shall obligate OWNER
to indemnify any individual or any entity, including DESIGN/BUILDER, from and
against the consequences of that individual’s or entity’s own negligence or
willful misconduct. OWNER shall not be obligated to indemnify or hold harmless
DESIGN/BUILDER, Subcontractors, Suppliers or any other individual or any entity
for any such claim, cost, loss or damage arising out of or resulting from
materials creating a Hazardous Condition brought to the Site by DESIGN/BUILDER,
Subcontractors, Suppliers or any other party for whom DESIGN/BUILDER is
responsible.

 

7



--------------------------------------------------------------------------------

ARTICLE 5—BONDS AND INSURANCE

 

5.01     Performance, Payment or Other Bond

A. DESIGN/BUILDER shall not be required to furnish a performance, payment or any
other Bond.

 

5.02     DESIGN/BUILDER’s Liability Insurance

A. DESIGN/BUILDER shall purchase and maintain such Commercial General Liability
(subject to customary exclusions in respect of professional liability),
Automobile Liability and Worker’s Compensation insurance as is appropriate for
the Work being performed and furnished and as will provide protection from
claims set forth below which may arise out of or result from DESIGN/BUILDER’s
performance and furnishing of the Work and DESIGN/BUILDER’s other obligations
under the Contract Documents, whether it is to be performed or furnished by
DESIGN/BUILDER, any Subcontractor or Supplier, or by anyone directly or
indirectly employed by any of them to perform or furnish any of the Work, or by
anyone for whose acts any of them may be liable:

1. Claims under workers’ compensation, disability benefits and other similar
employee benefit acts;

2. Claims for damages because of bodily injury, occupational sickness or
disease, or death of DESIGN/BUILDER’s employees;

3. Claims for damages because of bodily injury, sickness or disease, or death of
any person other than DESIGN/BUILDER’s employees;

4. Claims for damages insured by customary personal injury liability coverage
which are sustained (i) by any person as a result of an offense directly or
indirectly related to the employment of such person by DESIGN/BUILDER, or
(ii) by any other person for any other reason;

5. Claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property wherever located other than claims under
paragraph 5.02.A.7. below, including loss of use resulting therefrom;

6. Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle; and

7. Claims for professional errors and omissions arising from the Design
Professional Services provided for the Project.

B. The policies of insurance required by paragraph 5.02.A shall:

1. With respect to insurance required by paragraphs 5.02.A.3 through 5.02.A.7
inclusive, include as additional insureds OWNER and any other persons or
entities identified in writing by OWNER, all of whom shall be listed as
additional insureds, and include coverage for the respective officers and
employees of all such additional insureds;

 

8



--------------------------------------------------------------------------------

2. Include at least the specific coverages and be written for not less than the
limits of liability set forth in Exhibit H or required by Laws or Regulations,
whichever is greater;

3. Include completed operations insurance;

4. Include contractual liability insurance covering DESIGN/BUILDER’s indemnity
obligations under paragraphs 6.06, 6.10 and 6.18;

5. Contain a provision or endorsement that the coverage afforded will not be
cancelled, materially changed or renewal refused until at least thirty (30) days
prior written notice has been given to OWNER and each other additional insured
to whom a certificate of insurance has been issued;

6. Remain in effect at least until final payment and at all times thereafter
when DESIGN/BUILDER may be correcting, removing or replacing defective
Construction in accordance with paragraphs 12.06 and 12.07;

7. With respect to completed operations insurance, remain in effect for at least
one year after final payment (and DESIGN/BUILDER shall furnish OWNER and each
other additional insured to whom a certificate of insurance has been issued
evidence satisfactory to OWNER and any such additional insured of continuation
of such insurance at final payment); and

8. DESIGN/BUILDER shall maintain in effect all insurance coverage required under
this paragraph at DESIGN/BUILDER’S sole expense with insurance companies (and
policies) approved by OWNER. If DESIGN/BUILDER fails to obtain or maintain any
insurance coverage required under this Agreement, the OWNER may purchase such
coverage and charge the expense to DESIGN/BUILDER, or terminate this Agreement
for cause in accordance with paragraph 14.02 below.

 

5.03     OWNER’s Liability Insurance

A. In addition to the insurance required to be provided by DESIGN/BUILDER under
paragraph 5.02, OWNER, at OWNER’s option, may purchase and maintain at OWNER’s
expense OWNER’s own liability insurance as will protect OWNER against claims
which may arise from operations under the Contract Documents.

 

5.04     Property Insurance

A. OWNER shall purchase and maintain property insurance upon the Construction at
the Site in the amount of the full replacement cost thereof at OWNER’s sole
expense with insurance companies (and policies) approved by DESIGN/BUILDER. This
insurance will:

1. Include the interests of OWNER, DESIGN/BUILDER, Subcontractors, and any other
persons or entities listed as an insured or additional insured;

2. Be written on a Builder’s Risk “all-risk” or equivalent policy form that
shall at least include insurance for physical loss and damage to the
Construction, temporary buildings, falsework and all materials and equipment in
transit, and shall insure against at least the following perils or causes of
loss: fire, lightning, extended coverage, theft, vandalism and malicious
mischief, earthquake, collapse, debris removal, demolition occasioned by

 

9



--------------------------------------------------------------------------------

enforcement of Laws and Regulations, water damage, flood, system testing, and
such other perils or causes of loss as may be agreed in writing by
DESIGN/BUILDER and OWNER;

3. Include expenses incurred in the repair or replacement of any insured
property (including but not limited to fees and charges of engineers and
architects);

4. Cover materials and equipment stored at the Site or at another location that
was agreed to in writing by OWNER prior to being incorporated in the
Construction, provided that such materials and equipment have been included in
an Application for Payment approved by OWNER;

5. Be maintained in effect until final payment is made unless otherwise agreed
to in writing by OWNER and DESIGN/BUILDER with thirty (30) days written notice
to each other additional insured to whom a certificate of insurance has been
issued; and

B. OWNER shall purchase and maintain such boiler and machinery insurance or
additional property insurance as DESIGN/BUILDER may reasonably require or
required by Laws and Regulations which will include the interests of OWNER,
DESIGN/BUILDER, Subcontractors, and other individuals and entities listed as an
insured or additional insured.

C. All the policies of insurance (and the certificates or other evidence
thereof) required to be purchased and maintained by OWNER in accordance with
paragraph 5.04 will contain a provision or endorsement that the coverage
afforded will not be cancelled or materially changed or renewal refused until at
least thirty (30) days prior written notice has been given to DESIGN/BUILDER and
to each other additional insured to whom a certificate of insurance has been
issued.

D. OWNER shall not be responsible for purchasing and maintaining any property
insurance to protect the interests of DESIGN/BUILDER, Subcontractors, Suppliers,
Engineers or others in the Work to the extent of the deductible amounts. The
risk of loss within such deductible amounts will be borne by the party at fault
for such loss and if DESIGN/BUILDER, Subcontractor or others wishes property
insurance coverage within the limits of such deductible amount, each may
purchase and maintain it at it’s own expense.

E. If DESIGN/BUILDER requests in writing that other special insurance be
included in the property insurance policies provided under paragraph 5.04, OWNER
shall, if possible, include such insurance, and the cost thereof will be charged
to DESIGN/BUILDER by appropriate Change Order or Written Amendment. Prior to
commencement of the Work at the Site, OWNER shall in writing advise
DESIGN/BUILDER whether or not such other insurance has been procured by OWNER.

 

5.05     Waiver of Subrogation Rights

A. OWNER and DESIGN/BUILDER intend that all policies purchased in accordance
with paragraph 5.04 will protect OWNER, DESIGN/BUILDER, Engineers,
Subcontractors, others who may have a financial interest in the Project, and all
other individuals or entities listed as insureds or additional insureds in such
policies and will provide primary coverage for all losses and damages caused by
the perils or causes of loss covered thereby. All such policies shall contain
provisions to the effect that in the event of payment of any loss or damage the
insurers will have no rights of recovery against any of the insureds or
additional insureds thereunder.

 

10



--------------------------------------------------------------------------------

Each party waives all rights against the other party and its officers,
directors, employees, members, and agents for all losses and damages caused by,
arising out of or resulting from any of the perils or causes of loss covered by
such policies and any other property insurance applicable to the Work.

 

5.06     Receipt and Application of Proceeds

A. Any insured loss under the policies of insurance required by paragraph 5.04
will be adjusted with OWNER and made payable to OWNER as fiduciary for the
benefit of insureds, as their interests may appear, subject to the requirements
of paragraph 5.06.B. OWNER shall deposit in a separate account any money so
received, and shall distribute it in accordance with such agreement as the
parties in interest may reach. If no other special agreement is reached the
damaged Work shall be repaired or replaced, the moneys so received applied on
account thereof and the Work and the cost thereof covered by an appropriate
Change Order or Written Amendment.

B. OWNER as fiduciary shall have power to adjust and settle any loss with the
insurers unless one of the parties in interest shall object in writing within
fifteen (15) days after the occurrence of loss to OWNER’s exercise of this
power. If such objection be made, OWNER as fiduciary shall make settlement with
the insurers in accordance with such agreement as the parties in interest may
reach. If no such agreement among the parties in interest is reached, OWNER as
fiduciary shall adjust and settle the loss with the insurers and, if required in
writing by any party in interest, OWNER as fiduciary shall give Bond for the
proper performance of such duties.

 

5.07     Acceptance of Insurance; Option to Replace

A. If either party has any objection to the coverage afforded by or other
provisions of the insurance required to be purchased and maintained by the other
party in accordance with this Article 5 on the basis of the other party not
complying with the Contract Documents, the objecting party shall so notify the
other party in writing within thirty (30) days after receipt of the certificates
(or other evidence requested) required by paragraph 2.03.B. OWNER and
DESIGN/BUILDER shall each provide to the other such additional information in
respect of insurance provided as the other may reasonably request. If either
party does not purchase or maintain all of the insurance required of such party
by the Contract Documents, such party shall notify the other party in writing of
such failure to purchase prior to the start of the Work, or of such failure to
maintain prior to any change in the required coverage. Without prejudice to any
other right or remedy, the other party may elect to obtain equivalent insurance
to protect such other party’s interests at the expense of the party who was
supposed to provide such coverage, and a Change Order or Written Amendment shall
be issued to adjust the Contract Price accordingly.

 

5.08     Licensed Sureties and Insurers; Certificates of Insurance

A. All insurance required by the Contract Documents to be purchased and
maintained by OWNER or DESIGN/BUILDER shall be obtained from insurance companies
that are duly licensed or authorized in the jurisdiction in which the Project is
located to issue insurance policies for the limits and coverages so required.
Such insurance companies shall also meet such additional requirements and
qualifications as may be agreed in writing by DESIGN/BUILDER and OWNER.

 

11



--------------------------------------------------------------------------------

ARTICLE 6—DESIGN/BUILDER’S RESPONSIBILITIES

 

6.01     Design Professional Services

A. Standard of Care: DESIGN/BUILDER shall perform or furnish Design Professional
Services and related services in all phases of the Project. The standard of care
for all such services performed or furnished under this Agreement will be the
care and skill ordinarily used by members of the engineering profession
practicing under similar conditions at the same time and locality.

B. Preliminary Design Phase: During the preliminary design phase, DESIGN/BUILDER
shall:

1. Consult with OWNER to understand OWNER’s requirements for the Project and
review available data.

2. Advise OWNER as to the necessity of OWNER providing or obtaining from others
additional reports, data or services of the types provided in paragraph
8.01.A.6.a-g and assist OWNER in obtaining such reports, data, or services.

3. Identify and analyze requirements of governmental authorities having
jurisdiction to approve the portions of the Project designed or specified by
DESIGN/BUILDER with whom consultation is to be undertaken in connection with the
Project.

4. Obtain such additional geotechnical and related information which it deems
necessary for performance of the Work.

C. Final Design Phase: During the final design phase, DESIGN/BUILDER shall:

1. Prepare final Drawings showing the scope, extent, and character of the
Construction to be performed and furnished by DESIGN/BUILDER and Specifications.

2. Provide technical criteria, written descriptions and design data required for
obtaining approvals of such governmental authorities as have jurisdiction to
review or approve the final design of the Project, and assist OWNER in
consultations with appropriate authorities.

D. Construction Phase. During Construction, DESIGN/BUILDER shall provide
Engineering and Design Professional Services as necessary to complete the
Project.

E. Operational Phase: During the operational phase, DESIGN/BUILDER shall:

1. Provide assistance in connection with the start-up, testing, refining and
adjusting of any equipment or system included in the Work.

2. Assist OWNER in training staff to operate and maintain the Project as
provided in Exhibit G.

Other than assistance normally provided in the industry after final payment,
nothing in this paragraph 6.01.E. shall be interpreted or construed as
obligating DESIGN/BUILDER to perform or provide such assistance to OWNER after
final payment and acceptance of the Work under paragraph 13.08 below.

 

12



--------------------------------------------------------------------------------

6.02     Supervision and Superintendence of Construction

A. DESIGN/BUILDER shall supervise, inspect and direct the Construction
competently and efficiently, devoting such attention thereto and applying such
skills and expertise as may be necessary to provide the Construction in
accordance with the Contract Documents. DESIGN/BUILDER shall be solely
responsible for the means, methods, techniques, sequences and procedures
employed for the provision of Construction. DESIGN/BUILDER shall be responsible
to see that the completed Construction complies accurately with the Contract
Documents and shall keep OWNER advised as to the quality and progress of the
Construction.

B. DESIGN/BUILDER shall keep on the Site at such times as DESIGN/BUILDER
determines are reasonably necessary to complete the Work a competent
superintendent. The superintendent will be DESIGN/BUILDER’s representative at
the Site and shall have authority to act on behalf of DESIGN/BUILDER.

 

6.03     Labor, Materials and Equipment

A. DESIGN/BUILDER shall provide competent, suitably qualified personnel to
survey and lay out the Construction and perform Construction as required by the
Contract Documents. DESIGN/BUILDER shall at all times maintain good discipline
and order at the Site.

B. Unless otherwise specified in the Contract Documents, DESIGN/BUILDER shall
furnish or cause to be furnished and assume full responsibility for materials,
equipment, labor, transportation, construction equipment and machinery, tools,
appliances, fuel, heat, telephone, sanitary facilities, and all other facilities
and incidentals necessary for the furnishing, performance, testing, start-up and
completion of the Work, excluding, specifically, power, light, water, temporary
facilities and all other items designated as OWNER’s responsibility.
DESIGN/BUILDER will direct the checkout of utilities and operations of systems
and equipment.

C. All materials and equipment incorporated into the Work shall be of good
quality and new. All warranties and guarantees specifically called for by the
Contract Documents shall expressly run to the benefit of OWNER. If reasonably
required by OWNER, DESIGN/BUILDER shall furnish satisfactory evidence (including
reports of required tests) as to the kind and quality of materials and
equipment. All materials and equipment shall be applied, installed, connected,
erected, used, cleaned and conditioned in accordance with instructions of the
applicable Supplier.

 

6.04     Progress Schedule

A. DESIGN/BUILDER shall adhere to the progress schedule discussed in paragraph
2.03.A as it may be adjusted from time to time.

1. DESIGN/BUILDER shall submit to OWNER for acceptance proposed adjustments in
the progress schedule that will not change the Contract Times. Such adjustments
will conform generally to the progress schedule then in effect.

2. Proposed adjustments in the progress schedule that will change the Contract
Times shall be submitted in accordance with the requirements of Article 11. Such
adjustments may only be made by a Change Order or Written Amendment.

 

13



--------------------------------------------------------------------------------

6.05 Concerning Subcontractors, Suppliers and Others

A. DESIGN/BUILDER shall not employ any Subcontractor, Engineer, Supplier or
other individual or entity against whom OWNER may have reasonable objection.
DESIGN/BUILDER shall not be required to employ any Subcontractor, Engineer,
Supplier or other individual or entity to furnish or perform any of the Work
against whom DESIGN/BUILDER has reasonable objection.

B. DESIGN/BUILDER shall be fully responsible to OWNER for all acts and omissions
of the Subcontractors, Engineers, Suppliers and other individuals or entities
performing or furnishing any of the Work under a direct or indirect contract
with DESIGN/BUILDER. Nothing in the Contract Documents shall create for the
benefit of any such Subcontractor, Engineer, Supplier or other individual or
entity any contractual relationship between OWNER and any such Subcontractor,
Engineer, Supplier or other individual or entity, nor shall it create any
obligation on the part of OWNER to pay or to see to the payment of any moneys
due any such Subcontractor, Engineer, Supplier or other individual or entity
except as may otherwise be required by Laws and Regulations.

C. DESIGN/BUILDER shall be solely responsible for scheduling and coordinating
Subcontractors, Engineers, Suppliers and other individuals and entities
performing or furnishing any of the Work under a direct or indirect contract
with DESIGN/BUILDER. DESIGN/BUILDER shall require all Subcontractors, Engineers,
Suppliers and such other individuals and entities performing or furnishing any
of the Work to communicate with the OWNER through DESIGN/BUILDER.

D. All services performed or provided to and material and equipment supplied to
DESIGN/BUILDER by a Subcontractor or Supplier will be pursuant to an appropriate
Design Subagreement or Construction Subagreement between DESIGN/BUILDER and the
Subcontractor, Engineer or Supplier which specifically binds the Subcontractor,
Engineer or Supplier to the applicable terms and conditions of the Contract
Documents for the benefit of OWNER. Whenever any such agreement is with a
Subcontractor, Engineer or Supplier who is listed as an additional insured on
the property insurance provided in paragraph 5.04.A or 5.04.B, the agreement
between the DESIGN/BUILDER and the Subcontractor, Engineer or Supplier will
contain provisions whereby the Subcontractor, Engineer or Supplier waives all
rights against OWNER, DESIGN/BUILDER, and all other additional insureds for all
losses and damages caused by any of the perils or causes of loss covered by such
policies and any other property insurance applicable to the Work. If the
insurers on any such policies require separate waiver forms to be signed by any
Subcontractor, Engineer or Supplier, DESIGN/BUILDER will obtain the same.

 

6.06 Patent Fees and Royalties

A. DESIGN/BUILDER shall pay all license fees and royalties and assume all costs
incident to the use in the performance of the Work or the incorporation in the
Work of any invention, design, process, product or device (other than any
increased license fees, royalties and costs arising out of or resulting from a
Change Order) which is the subject of patent rights or copyrights held by
others. To the fullest extent permitted by Laws and Regulations, DESIGN/BUILDER
shall indemnify and hold harmless OWNER, from and against all claims, costs,
losses and damages (including but not limited to all reasonable fees and charges
of engineers, architects, attorneys and other professionals and all court or
arbitration or other dispute

 

14



--------------------------------------------------------------------------------

resolution costs) arising out of or resulting from any infringement of patent
rights or copyrights incident to the use in the performance of the Work or
resulting from the incorporation in the Work of any invention, design, process,
product or device. DESIGN/BUILDER shall, at its sole expense, have the right to
defend against any such claim. OWNER shall promptly notify DESIGN/BUILDER upon
becoming aware of any such claim. DESIGN/BUILDER, in order to avoid such claim,
shall have the right at its sole expense to substitute non-infringing invention,
design, process, product or device or to modify such infringing invention,
design, process, product or device so they become non-infringing, or to obtain
at its sole expense the necessary licenses to use the infringing invention,
design, process, product or device provided that such substituted and modified
invention, design, process, product or device shall meet all the requirements of
the Contract Documents.

 

6.07 Permits

A. OWNER shall obtain and pay for all necessary permits and licenses.
DESIGN/BUILDER shall assist OWNER, when necessary, in obtaining such permits and
licenses. OWNER shall pay all governmental charges and inspection fees necessary
for the prosecution of the Construction. OWNER shall pay all charges of utility
owners for connections that are necessary for the Work, and OWNER shall pay all
charges of such utility owners for capital costs related thereto.

 

6.08 Laws and Regulations

A. DESIGN/BUILDER shall give all notices and comply with all Laws and
Regulations of the place of the Project which are applicable to furnishing and
performance of the Work. OWNER shall not be responsible for monitoring
DESIGN/BUILDER’s compliance with any Laws or Regulations.

B. If DESIGN/BUILDER performs any Work knowing or having reason to know that it
is contrary to Laws or Regulations, DESIGN/BUILDER shall bear all costs arising
therefrom.

C. If changes in Laws and Regulations after the Effective Date of the Agreement
cause an increase in the DESIGN/BUILDER’s cost of or time in performing any part
of the Work, DESIGN/BUILDER may make a claim under Article 9 for a modification
to the Contract Times and/or Contract Price.

 

6.09 Taxes

A. OWNER shall pay to DESIGN/BUILDER all sales, consumer, use, gross receipts
and other similar taxes which are applicable during the performance of the Work
and are either paid by DESIGN/BUILDER or are required to be reimbursed by
DESIGN/BUILDER to its Subcontractors, Suppliers, or Engineers.

 

15



--------------------------------------------------------------------------------

6.10 Use of Site and Other Areas

A. DESIGN/BUILDER shall confine construction equipment, the storage of materials
and equipment and the operations of construction workers to those lands and
areas permitted by the OWNER and other land and areas permitted by Laws and
Regulations, rights-of-way, permits and easements, and shall not unreasonably
encumber the premises with construction equipment or other materials or
equipment. DESIGN/BUILDER shall be responsible for any damage to any such land
or area, or to the owner or occupant thereof or of any adjacent land or areas,
resulting from the performance of the Construction. Should any claim be made by
any such owner or occupant because of the performance of the Construction,
DESIGN/BUILDER shall promptly settle with such other party by negotiation or
otherwise resolve the claim by arbitration or other dispute resolution
proceeding or at law. DESIGN/BUILDER shall, to the fullest extent permitted by
Laws and Regulations, indemnify and hold harmless OWNER and anyone directly or
indirectly employed by OWNER from and against all claims, costs, losses and
damages (including, but not limited to, all reasonable fees of engineers,
architects, attorneys and other professionals and court and arbitration or other
dispute resolution costs) arising out of or resulting from any claim or action,
legal or equitable, brought by any such owner or occupant against OWNER, or any
other party indemnified hereunder to the extent caused by or based upon
DESIGN/BUILDER’s performance of the Construction.

B. During the performance of the Construction, DESIGN/BUILDER shall keep the
premises free from accumulations of waste materials, rubbish and other debris
resulting from the Construction. At the completion of the Construction,
DESIGN/BUILDER shall remove all waste materials, rubbish and debris from and
about the premises as well as all tools, appliances, construction equipment,
temporary construction and machinery and surplus materials. DESIGN/BUILDER shall
leave the Site clean and ready for occupancy by OWNER at Substantial Completion.
DESIGN/BUILDER shall restore to original condition all property not designated
for alteration by the Contract Documents.

C. DESIGN/BUILDER shall not load nor permit any part of any structure to be
loaded in any manner that will endanger the structure, nor shall DESIGN/ BUILDER
subject any part of the Work or adjacent property to stresses or pressures that
will endanger it.

 

6.11 Record Documents

A. DESIGN/BUILDER shall maintain in a safe place at the Site one record copy of
all Drawings, Specifications, Written Amendments, and Change Orders, in good
order and annotated to show all changes made during Construction. These record
documents will be available to OWNER for reference. Upon completion of the Work,
these record documents and Submittals, including a reproducible set of record
drawings, will be delivered to OWNER.

 

6.12 Safety and Protection

A. DESIGN/BUILDER shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
Construction. DESIGN/BUILDER shall take necessary precautions for the safety of,
and shall provide the necessary protection to prevent damage, injury or loss to:

1. All persons on the Site or who may be affected by the Construction;

 

16



--------------------------------------------------------------------------------

2. All Work and materials and equipment to be incorporated therein, whether in
storage on or off the Site; and

3. Other property at the Site or adjacent thereto, including trees, shrubs,
lawns, walks, pavements, roadways, structures, utilities and underground
facilities not designated for removal, relocation or replacement in the course
of the Construction.

B. DESIGN/BUILDER shall comply with applicable Laws and Regulations of any
public body having jurisdiction for safety of persons or property or to protect
them from damage, injury or loss; and shall erect and maintain all necessary
safeguards for such safety and protection. DESIGN/BUILDER shall notify owners of
adjacent property and of underground facilities and utility owners when
prosecution of the Work may affect them, and shall cooperate with them in the
protection, removal, relocation and replacement of their property. All damage,
injury or loss to any property caused, directly or indirectly, in whole or in
part, by DESIGN/BUILDER, any Subcontractor, Supplier or any other individual or
entity directly or indirectly employed by any of them to perform or furnish any
of the Work or anyone for whose acts any of them may be liable, shall be
remedied by DESIGN/BUILDER. DESIGN/BUILDER’s duties and responsibilities for
safety and for protection of the construction shall continue until (i) such time
as all the Work is completed and OWNER has issued a notice to DESIGN/BUILDER in
accordance with paragraph 13.09 that the Work is acceptable or, (ii) in the
event DESIGN/BUILDER is excluded from the Site under paragraph 13.05.B. after
Substantial Completion, the date DESIGN/BUILDER is excluded from the Site.

 

6.13 Safety Representative

A. DESIGN/BUILDER shall designate a qualified and experienced safety
representative whose duties and responsibilities shall be the prevention of
accidents and the maintaining and supervising of safety precautions and programs
in connection with the performance of the Work.

 

6.14 Hazard Communication Programs

A. DESIGN/BUILDER shall be responsible for coordinating any exchange of material
safety data sheets or other hazard communication information required to be made
available to or exchanged between or among Subcontractors at the Site in
accordance with Laws or Regulations.

 

6.15 Emergencies

A. In emergencies affecting the safety or protection of persons or the
Construction or property at the Site or adjacent thereto, DESIGN/BUILDER,
without special instruction or authorization from OWNER, is obligated to act to
prevent threatened damage, injury or loss. DESIGN/BUILDER shall give OWNER
prompt written notice if DESIGN/BUILDER believes that any significant changes in
the Construction or variations from the Contract Documents have been caused
thereby. If a change in the Contract Documents is required because of the action
taken by DESIGN/BUILDER in response to such an emergency, a Change Order will be
issued to document the consequences of such action.

 

6.16 Continuing the Work

A. DESIGN/BUILDER shall carry on the Work and adhere to the progress schedule
during all disputes or disagreements with OWNER. No Work shall be delayed or
postponed pending

 

17



--------------------------------------------------------------------------------

resolution of any disputes or disagreements, except as DESIGN/BUILDER and OWNER
may otherwise agree in writing or as otherwise provided in the Contract
Documents.

 

6.17 DESIGN/BUILDER’s General Warranty and Guarantee

A. DESIGN/BUILDER warrants and guarantees to OWNER that all Construction will be
in accordance with the Contract Documents and will not be defective.
DESIGN/BUILDER’s warranty and guarantee hereunder excludes defects or damage
caused by:

1. Abuse, modification or improper maintenance or operation by persons other
than DESIGN/BUILDER, Subcontractors or Suppliers; or

2. Normal wear and tear under normal usage.

The warranty set forth in Exhibit I and not this paragraph 6.17 shall apply to
the items set forth in such Exhibit.

B. DESIGN/BUILDER’s obligation to perform and complete the Work in accordance
with the Contract Documents shall be absolute. Except as provided in paragraph
12.08, no action by OWNER will constitute an acceptance of Work that is not in
accordance with the Contract Documents or a release of DESIGN/BUILDER’s
obligation to perform the Work in accordance with the Contract Documents,
including but not limited to the following:

1. Observations by OWNER;

2. The making of any progress or final payment;

3. The issuance of a certificate of Substantial Completion;

4. Use or occupancy of the Work or any part thereof by OWNER;

5. Any acceptance by OWNER or any failure to do so;

6. Any inspection, test or approval by others; or

7. Any correction of defective Construction by OWNER.

C. DESIGN/BUILDER shall, at final completion, assign to OWNER all manufacturer’s
warranties for materials and equipment incorporated into the Project; provided,
however, in the event of a claim by OWNER against DESIGN/BUILDER, OWNER shall
use its best efforts to cooperate with DESIGN/BUILDER in the enforcement of any
applicable warranty.

 

6.18 Indemnification

OWNER and DESIGN/BUILDER are and will be throughout the term of this Agreement
be independent contractors as to each other. Each party recognizes that it shall
be solely responsible for its own conduct, including without limitation its own
fault, as to any aspect of the Agreement. In the event any claim is made or any
action is filed by a third party arising out of this Agreement or the services
to be performed under it, the parties anticipate that each will diligently
defend said claim or action on its own behalf, and will pay, settle, or
otherwise promptly dispose of any demand or judgment against it consistent with
the provisions of the

 

18



--------------------------------------------------------------------------------

Kansas comparative negligence statute, K.S.A. §60-258a, in effect on the date of
this Agreement. In the event either party is made to respond in damages for the
fault of the other party, then the other party agrees to indemnify and hold
harmless the first party (including its officers, directors, employees, and
agents) from any payment that it has to make, including without limitation the
payment of reasonable attorneys’ fees incurred in resisting, settling, or
otherwise disposing of the demand, on account of the other party’s fault. In
regard to the indemnity obligation in this paragraph 6.18 or any other provision
of the General Conditions, neither party shall make a payment for which
indemnity will be sought from the other party without first providing such other
party written notice of the claim and an opportunity to assume the defense.

ARTICLE 7—OTHER CONSTRUCTION

 

7.01 Related Construction at Site

A. OWNER may perform other work related to the Project at the Site by OWNER’s
own forces, or let other direct contracts therefor or have other work performed
by utility owners. Written notice thereof will be given to DESIGN/BUILDER prior
to starting any such other work. OWNER shall be responsible for such other work
including, without limitation, maintaining and supervising safety precautions
and programs in connection with such other work.

B. DESIGN/BUILDER shall afford each other contractor who is a party to such a
direct contract and each utility owner (and OWNER, if OWNER is performing the
additional work with OWNER’s employees) proper and safe access to the Site and a
reasonable opportunity for the introduction and storage of materials and
equipment and the execution of such other work and shall properly connect and
coordinate the Construction with theirs. DESIGN/BUILDER shall do all cutting,
fitting and patching of the Work that may be required to make its several parts
come together properly and integrate with such other work. DESIGN/BUILDER shall
not endanger any work of others by cutting, excavating or otherwise altering
their work and will only cut or alter their work with the written consent of
OWNER and the others whose work will be affected.

C. If the proper execution or results of any part of DESIGN/BUILDER’s Work
depends upon work performed or services provided by others under this Article 7,
DESIGN/BUILDER shall inspect such other work and appropriate instruments of
service and promptly report to OWNER in writing any delays, defects or
deficiencies in such other work or services that render it unavailable or
unsuitable for the proper execution and results of DESIGN/BUILDER’s Work.
DESIGN/BUILDER’s failure so to report will constitute an acceptance of such
other work as fit and proper for integration with DESIGN/BUILDER’s Work except
for latent or nonapparent defects and deficiencies in such other work.

ARTICLE 8—OWNER’S RESPONSIBILITIES

 

8.01 General

A. OWNER shall do the following in a timely manner so as not to delay the
services of DESIGN/BUILDER.

1. Designate in writing a person to act as OWNER’s representative with respect
to the services to be rendered under the Agreement.

 

19



--------------------------------------------------------------------------------

2. Provide such legal services as OWNER may require with regard to land use and
governmental permitting issues pertaining to the Project including any such land
use or governmental permitting issues that may be raised by DESIGN/BUILDER.

3. If requested in writing by DESIGN/BUILDER, furnish reasonable evidence
satisfactory to DESIGN/BUILDER, that sufficient funds are available and
committed for the entire cost of the Project. Unless such reasonable evidence is
furnished, DESIGN/BUILDER is not required to commence or continue any Work, or
may, if such evidence is not presented within a reasonable time, stop Work upon
fifteen (15) days’ notice to the OWNER.

4. Make payments to DESIGN/BUILDER promptly when they are due as provided in
Article 13.

5. Furnish lands and easements as set forth in paragraph 4.01.

6. Furnish to DESIGN/BUILDER, as required for performance of DESIGN/BUILDER’s
services the following, all of which DESIGN/BUILDER may use and rely upon in
performing services under this Agreement:

a. Environmental assessment and impact statements;

b. Property, boundary, easement, right-of-way, topographic and utility surveys;

c. Property descriptions;

d. Zoning, deed and other land use restrictions;

e. Engineering surveys to establish reference points for design and construction
which in DESIGN/BUILDER’s judgment are necessary to enable DESIGN/BUILDER to
proceed with the Work;

f. Assistance in filing documents required to obtain necessary approvals of
governmental authorities having jurisdiction over the Project; and

g. Subsurface data.

7. Provide information known to or in the possession of OWNER relating to the
presence of materials and substances at the site which could create a Hazardous
Condition.

8. Perform all other items designated as OWNER’s responsibilities in the
Contract Documents.

 

8.02 Scope of OWNER’s Safety and Hazardous Waste Responsibilities

A. OWNER shall not supervise, direct or have control or authority over, nor be
responsible for, DESIGN/BUILDER’s means, methods, techniques, sequences or
procedures of Construction or the safety precautions and programs incident
thereto, or for any failure of DESIGN/BUILDER to comply with Laws and
Regulations applicable to the furnishing or performance of the Work. OWNER will
not be responsible for DESIGN/BUILDER’s failure to perform or furnish the Work
in accordance with the Contract Documents.

 

20



--------------------------------------------------------------------------------

ARTICLE 9—CHANGES IN THE WORK; CLAIMS

 

9.01 General—Rights and Obligations

A. Without invalidating the Agreement, OWNER may, at any time or from time to
time, request additions, deletions or revisions in the Work within the general
scope of the contract by a Written Amendment or a Change Order. If
DESIGN/BUILDER agrees to such Written Amendment or Change Order, which agreement
shall not be unreasonably withheld, DESIGN/BUILDER shall promptly proceed with
the Work involved which will be performed under the applicable provisions of the
Contract Documents (except as otherwise specifically provided).

 

9.02 Notice of Intent to Make Claim

A. If OWNER and DESIGN/BUILDER are unable to agree as to the extent, if any, of
an adjustment in the Contract Price or an adjustment of the Contract Times that
should be allowed as a result of any order of OWNER pursuant to paragraph 9.01.A
or other occurrence for which the Contract Documents provide that such
adjustment(s) may be made, a claim may be made therefor. Written notice of
intent to make such a claim shall be submitted to the other party promptly and
in no event more than thirty (30) days after the start of the occurrence or
event giving rise to the claim.

 

9.03 Claim Documentation

A. Substantiating documentation shall be submitted by the claiming party within
thirty (30) days after delivery of the notice required by paragraph 9.02.A.

 

9.04 Decision

A. The other party shall render a decision on the claim no more than thirty
(30) days after the receipt of the substantiating documentation required by
paragraph 9.03.A. This decision will be final and binding unless the claiming
party gives notice of intention to exercise its rights under Article 15 within
thirty (30) days of receipt of the decision and exercises such rights within
thirty (30) days of giving the notice of intent.

 

9.05 Time Limit Extension

A. The time limits of paragraphs 9.03.A and 9.04.A may be extended by mutual
agreement.

 

9.06 Exceptions

A. DESIGN/BUILDER shall not be entitled to an increase in the Contract Price
with respect to any Work performed that is not contemplated by the Contract
Documents as amended, modified and supplemented as provided in paragraph 3.03.

 

21



--------------------------------------------------------------------------------

9.07 Execution of Change Orders

A. OWNER and DESIGN/BUILDER shall execute appropriate Change Orders or Written
Amendments covering:

1. changes in the Work which are (i) ordered by OWNER pursuant to paragraph
9.01, (ii) required because of acceptance of defective Construction under
paragraph 12.08 or correcting defective Work under paragraph 12.09 or
(iii) agreed to by the parties; and

2. changes in the Contract Price or Contract Times which are agreed to by the
parties.

ARTICLE 10—CHANGE OF CONTRACT PRICE

 

10.01 General

A. The Contract Price constitutes the total compensation (subject to authorized
adjustments) payable to DESIGN/BUILDER for performing the Work.

B. The Contract Price may only be changed by a Change Order or by a Written
Amendment. Any claim for an adjustment in the Contract Price shall be based on
written notice delivered by the party making the claim to the other party
promptly in accordance with paragraph 9.02.A.

C. The value of any Work covered by a Change Order or of any claim for an
increase or decrease in the Contract Price will be determined as follows:

1. By a mutually agreed lump sum (which may include an allowance for overhead
and profit not necessarily in accordance with paragraph 10.02); or

2. Where agreement to a lump sum is not reached under paragraph 10.01.C.1, on
the basis of the Cost of the Work (determined as provided in paragraph 10.02)
plus a DESIGN/BUILDER’s Fee for overhead and profit (determined as provided in
paragraph 10.02.C).

 

10.02 Cost of the Work

A. Costs Included: The term Cost of the Work means the sum of all costs
necessarily incurred and paid by DESIGN/BUILDER in the proper performance of
work authorized only by a Change Order or Written Amendment (together “Change
Order Work”). Except as otherwise may be agreed to in writing by OWNER, such
costs shall be in amounts no higher than those prevailing in the locality of the
Project, shall include only the following items and shall not include any of the
costs itemized in paragraph 10.02.B:

1. Payroll costs for employees in the direct employ of DESIGN/BUILDER in the
performance of the Change Order Work under the then current schedule of job
classifications and hourly rates of DESIGN/BUILDER.

2. Cost of all materials and equipment furnished and incorporated in the Change
Order Work, including costs of transportation and storage thereof, and
Suppliers’ field services required in connection therewith.

3. Payments made by DESIGN/BUILDER to Subcontractors for Change Order Work
performed or furnished by Subcontractors.

4. Payments made by DESIGN/BUILDER to Engineers (not employees of DESIGN/BUILDER
or its affiliates) for Design Professional Services provided or furnished by
Engineers under a Design Subagreement for Change Order Work.

 

22



--------------------------------------------------------------------------------

5. Costs of special consultants (including but not limited to testing
laboratories and surveyors, but excluding employees of DESIGN/BUILDER or its
affiliates) employed for services specifically related to Change Order Work.

6. Supplemental costs including the following items:

a. The proportion of necessary transportation, travel and subsistence expenses
of DESIGN/BUILDER’s employees incurred in discharge of duties connected with
Change Order Work.

b. Cost, including transportation and maintenance, of all materials, supplies,
equipment, machinery, appliances, office and temporary facilities at the Site
and hand tools not owned by the workers, which are consumed in the performance
of Change Order Work, and cost less market value of such items used but not
consumed which remain the property of DESIGN/BUILDER.

c. Rentals of all Work equipment and machinery and the parts thereof whether
rented from DESIGN/BUILDER or others in accordance with rental agreements
approved by OWNER, and the costs of transportation, loading, unloading,
installation, dismantling and removal thereof—all in accordance with the terms
of said rental agreements. The rental of any such equipment, machinery or parts
shall cease when the use thereof is no longer necessary for Change Order Work.

d. Sales, consumer, use or similar taxes related to Change Order Work, paid by
DESIGN/BUILDER or required to be reimbursed by DESIGN/BUILDER to its
Subcontractors, Suppliers, or Engineers.

B. Costs Excluded: The term Cost of the Work shall not include any of the
following:

1. Payroll costs and other compensation of DESIGN/BUILDER’s officers,
executives, principals (of partnerships and sole proprietorships), general
managers, engineers, architects, estimators, attorneys, auditors, accountants,
purchasing and contracting agents, expediters, timekeepers, clerks and other
personnel employed by DESIGN/BUILDER whether at the Site or in DESIGN/BUILDER’s
principal or a branch office for general administration of the Work and not
specifically included in the then current schedule of job classifications
referred to in paragraph 10.02.A.1 — all of which are to be considered
administrative costs covered by the DESIGN/BUILDER’s fee.

2. Expenses of DESIGN/BUILDER’s principal and branch offices other than
DESIGN/BUILDER’s office at the Site.

3. Any part of DESIGN/BUILDER’s capital expenses, including interest on
DESIGN/BUILDER’s capital employed for the Work and charges against
DESIGN/BUILDER for delinquent payments.

4. Costs due to the negligence of DESIGN/BUILDER, any Subcontractor, or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable, including but not limited to, the correction of defective Work,
disposal of materials or equipment wrongly supplied and making good any damage
to property.

 

23



--------------------------------------------------------------------------------

5. Other overhead or general expense costs of any kind and the costs of any item
not specifically and expressly included in paragraph 10.02.A.

C. Fee:

1. A mutually agreed fee or, in the event the parties can not agree upon a fee,
DESIGN/BUILDER’s fee for overhead and profit on Change Orders priced by
paragraph 10.01.C.2 (whether additive or deductive) shall be fifteen percent
(15%) of the Cost of the Change Order Work for subcontracts, materials and
equipment.

2. When both additions and credits are involved in any one change, the
adjustment in DESIGN/BUILDER’s fee shall be computed on the basis of the net
change in accordance with paragraph 10.02.C.1 above.

D. Documentation: Whenever the cost of any Work is to be determined pursuant to
paragraphs 10.02.A and 10.02.B, DESIGN/BUILDER will establish and maintain
records thereof in accordance with generally accepted accounting practices and
submit in a form acceptable to OWNER an itemized cost breakdown together with
supporting data.

ARTICLE 11—CHANGE OF CONTRACT TIMES

 

11.01 General

A. The Contract Times may only be changed by a Change Order or a Written
Amendment. Any claim for an adjustment of the Contract Times shall be based on
written notice pursuant to paragraph 9.02.

B. All Contract Times are of the essence of the Agreement.

 

11.02 Time Extensions

A. Where DESIGN/BUILDER is prevented from completing any part of the Work within
the Contract Times due to delay beyond the control of DESIGN/BUILDER, the
Contract Times will be extended in an amount equal to the time lost due to such
delay if a claim is made therefor as provided in Article 9. Delays beyond the
control of DESIGN/BUILDER shall include, but not be limited to, acts or neglect
by OWNER, governmental agencies, acts or neglect of utility owners or other
contractors performing other construction work as contemplated by Article 7,
fires, floods, epidemics, abnormal weather conditions, acts of God, strikes,
lockouts or other circumstances beyond the control of DESIGN/BUILDER that give
rise to a shortage of labor, materials, equipment, transportation or utilities.
Delays attributable to and within the control of a Subcontractor or Supplier
shall be deemed to be delays within the control of DESIGN/BUILDER.

B. Nothing in this paragraph 11.02 bars a change in Contract Price pursuant to
Article 10 to compensate for the direct costs incurred by DESIGN/BUILDER due to
delay, interference, or disruption directly attributable to actions or inactions
of OWNER. However, OWNER shall not be liable to DESIGN/BUILDER for costs or
damages arising out of or resulting from (i) delays caused by or within the
control of DESIGN/BUILDER, or (ii) delays beyond the control of both parties
including but not limited to fires, floods, epidemics, abnormal weather
conditions, acts of God or acts or neglect by governmental agencies, utility
owners, or other contractors performing other work as contemplated by Article 7.

 

24



--------------------------------------------------------------------------------

ARTICLE 12—TESTS AND INSPECTIONS; CORRECTION, REMOVAL OR ACCEPTANCE OF DEFECTIVE
CONSTRUCTION

 

12.01 Notice of Defects

A. Each party shall give the other prompt written notice of all defective
Construction of which such party has actual knowledge. All defective
Construction may be rejected, corrected or accepted as provided in this Article
12.

 

12.02 Access to Construction

A. Upon reasonable notice to DESIGN/BUILDER, OWNER, other representatives and
personnel of OWNER, independent testing laboratories and governmental agencies
with jurisdictional interests will have access to the Construction at the Site
at reasonable times for their observation, inspecting and testing.
DESIGN/BUILDER shall provide them proper and safe conditions for such access and
advise them of DESIGN/BUILDER’s Site safety procedures and programs so that they
may comply therewith as applicable.

 

12.03 Tests and Inspections

A. If the Contract Documents or Laws or Regulations of any public body having
jurisdiction require any part of the Construction specifically to be inspected,
tested or approved, DESIGN/BUILDER shall assume full responsibility for
arranging and obtaining such inspections, tests or approvals, pay all costs in
connection therewith, and furnish OWNER the required certificates of inspection
or approval. DESIGN/BUILDER shall also be responsible for arranging and
obtaining and shall pay all costs in connection with any inspections, tests or
approvals required for OWNER’s acceptance of materials or equipment to be
incorporated in the Construction or of materials, mix designs, or equipment
submitted for approval prior to DESIGN/BUILDER’s purchase thereof for
incorporation in the Construction. Nothing in this paragraph shall be
interpreted or construed as obligating DESIGN/BUILDER to obtain, furnish or pay
the costs of any permit, inspection, test or approval required by the applicable
State or the United States Environmental Protection Agency for the construction
or operation of the Project (including, without limitation, any atmospheric
emissions compliance reports), all of which shall be the responsibility of
OWNER.

B. DESIGN/BUILDER shall give OWNER reasonable notice of the planned schedule for
all required inspections, tests or approvals if requested in writing by OWNER.

C. If any Construction (or the construction work of others) that is required to
be inspected, tested or approved is covered by DESIGN/BUILDER without written
concurrence of OWNER, it must, if requested by OWNER, be uncovered for
observation at DESIGN/BUILDER’s expense unless DESIGN/BUILDER has given OWNER
timely notice of DESIGN/BUILDER’s intention to cover the same and OWNER has not
acted with reasonable promptness in response to such notice.

 

12.04 Uncovering Construction

A. If any Construction is covered contrary to the written request of OWNER, it
must, if requested by OWNER, be uncovered for OWNER’s observation and recovered
at DESIGN/BUILDER’s expense.

 

25



--------------------------------------------------------------------------------

B. If OWNER considers it necessary or advisable that covered Construction be
observed by OWNER or inspected or tested by others, DESIGN/BUILDER, at OWNER’s
request, shall uncover, expose or otherwise make available for observation,
inspection or testing as OWNER may require, that portion of the Construction in
question, furnishing all necessary labor, material and equipment. If it is found
that such Construction is defective, DESIGN/BUILDER shall pay all costs caused
by or resulting from such uncovering, exposure, observation, inspection and
testing (including but not limited to all reasonable fees and charges of
engineers and other professionals) and OWNER shall be entitled to an appropriate
decrease in the Contract Price, and, if the parties are unable to agree as to
the amount thereof, may make a claim therefor as provided in Article 9. If
however, such Construction is not found to be defective, DESIGN/BUILDER shall be
allowed an increase in the Contract Price directly attributable to such
uncovering, exposure, observation, inspection, testing, replacement and rework;
and, if the parties are unable to agree as to the amount or extent thereof,
DESIGN/BUILDER may make a claim therefor as provided in Article 9.

 

12.05 OWNER May Stop the Construction

A. If the Construction is defective, or DESIGN/BUILDER fails to supply
sufficient skilled workers or suitable materials or equipment, or fails to
furnish or perform the Construction in such a way that the completed
Construction will conform to the Contract Documents, OWNER may order
DESIGN/BUILDER to stop Construction or any portion thereof, until the cause for
such order has been eliminated; however, this right of OWNER to stop
Construction will not give rise to any duty on the part of OWNER to exercise
this right for the benefit of DESIGN/BUILDER or any other party.

 

12.06 Correction or Removal of Defective Construction

A. Prior to acceptance and final payment under paragraph 13.09, OWNER will have
authority to disapprove or reject defective Construction and will have authority
to require special inspection or testing of the Construction whether or not the
Construction is fabricated, installed or completed. DESIGN/BUILDER shall
promptly, either correct all defective Construction, whether or not fabricated,
installed or completed, or, if the Construction has been rejected by OWNER,
remove it from the Site and replace it with non-defective Construction.
DESIGN/BUILDER shall bear all costs of such correction or removal (including but
not limited to reasonable fees and charges of engineers, architects, attorneys
and other professionals, all court or arbitration or other dispute resolution
costs, and all costs of repair or replacement of work of others) made necessary
thereby. Nothing in this paragraph shall be interpreted or construed as
requiring DESIGN/BUILDER to correct or remove and replace defective Construction
accepted by OWNER pursuant to paragraph 12.08 below.

 

12.07 Correction Period

A. If within one (1) year after the date of Substantial Completion or such
longer period of time as may be prescribed by Laws or Regulations or by the
terms of any applicable special guarantee required by the Contract Documents or
by any specific provision of the Contract Documents, any Construction is found
to be defective, DESIGN/BUILDER shall promptly, without cost to OWNER and in
accordance with OWNER’s written instructions, (i) correct such defective
Construction, or, if it has been rejected by OWNER, remove it from the Site and
replace it with Construction that is not defective, and (ii) satisfactorily
correct or remove and replace any damage to other Construction or the work of
others resulting therefrom. If DESIGN/BUILDER does not promptly comply with the
terms of such instructions, or in an emergency where delay

 

26



--------------------------------------------------------------------------------

would cause serious risk of loss or damage, OWNER may have the defective
Construction corrected or the rejected Construction removed and replaced, and
all costs and damages caused by or resulting from such removal and replacement
(including but not limited to all reasonable fees and charges of engineers,
architects, attorneys and other professionals, all court or arbitration or other
dispute resolution costs, and all costs of repair or replacement of work of
others) will be paid by DESIGN/BUILDER subject to the provisions of paragraph
16.06 below. Nothing in this paragraph shall be interpreted or construed as
requiring DESIGN/BUILDER to correct or remove and replace defective Construction
accepted by OWNER pursuant to paragraph 12.08 below. Defective equipment or
parts thereof shall be covered by the warranty set forth in Exhibit I attached
hereto and not the provisions of this paragraph 12.07.

B. Where defective Construction (and damage to other Construction resulting
therefrom) has been corrected, removed or replaced under this paragraph 12.07,
the correction period hereunder with respect to such Construction will be
extended for an additional period of one (1) year after such correction or
removal and replacement has been satisfactorily completed.

 

12.08     Acceptance of Defective Construction

A. If, instead of requiring correction or removal and replacement of defective
Construction, OWNER prefers to accept it, OWNER may do so. If any such
acceptance occurs prior to final payment, a Change Order will be issued
incorporating the necessary revisions in the Contract Documents with respect to
the Construction; and OWNER shall be entitled to an appropriate decrease in the
Contract Price, and, if the parties are unable to agree as to the amount
thereof, OWNER may make a claim therefor as provided in Article 15, subject to
the provisions of paragraph 16.06 below. If the acceptance occurs after final
payment, an appropriate amount will be paid by DESIGN/BUILDER to OWNER, and, if
the parties are unable to agree as to the amount thereof, OWNER may make a claim
therefor as provided in Article 15, subject to the provisions of paragraph 16.06
below.

 

12.09     Identification of Punch List Items

A. OWNER shall identify in writing to DESIGN/BUILDER, on or before the date that
is thirty (30) days after Substantial Completion, any and all Punch List Items
to be completed or corrected by DESIGN/BUILDER. DESIGN/BUILDER shall not be
required to complete or correct any Punch List Items identified by OWNER after
such thirty (30) day period.

ARTICLE 13—PAYMENTS TO DESIGN/BUILDER AND COMPLETION

 

13.01     Schedule of Values

A. The Schedule of Values established as provided in paragraph 2.03 will serve
as the basis for progress payments and the form of Application for Payment will
be substantially similar to Exhibit J.

 

27



--------------------------------------------------------------------------------

13.02     Application for Progress Payment

A. By the tenth day of each month during the Work DESIGN/BUILDER shall submit to
OWNER for review and approval an Application for Payment filled out and signed
by DESIGN/BUILDER covering the Work completed as of the date of the Application
and accompanied by such supporting documentation as is required by the Contract
Documents. If payment is requested on the basis of materials and equipment not
incorporated in the Work but delivered and suitably stored at the Site or at
another location agreed to in writing, the Application for Payment shall also be
accompanied by a bill of sale, invoice or other documentation warranting that
OWNER has received the materials and equipment free and clear of all Liens and
evidence that the materials and equipment are covered by appropriate property
insurance and other arrangements to protect OWNER’s interest therein. The amount
of retainage with respect to progress payments will be as stipulated in the
Agreement.

B. With each Application for Payment, DESIGNBUILDER shall submit interim lien
waivers for all subcontractors and first tier suppliers with a contract value in
excess of $5,000.00. The interim lien waivers shall be effective through the
immediately preceding payment. OWNER may withhold from any progress payment the
amount applicable to any lien waivers not received for any preceding Application
for Payment for which payment was made by OWNER.

 

13.03 DESIGN/BUILDER’s Warranty of Title

A. DESIGN/BUILDER warrants and guarantees that title to all construction
materials and equipment covered by any Application for Payment, whether
incorporated in the Project or not, will pass to OWNER no later than the time of
payment free and clear of all Liens. This paragraph 13.03.A does not apply to
any documents covered by paragraph 3.04.

 

13.04     Progress Payments

A. Progress payments shall be made by the OWNER to DESIGN/BUILDER according to
the following procedure:

1. OWNER will, within ten (10) days of receipt of each Application for Payment,
either indicate in writing its acceptance of the Application and state that the
Application is being processed for payment, or return the Application to
DESIGN/BUILDER indicating in writing its reasons for refusing to accept the
Application and the exact amount(s) in dispute. All undisputed amounts will
become due and be paid by OWNER to DESIGN/BUILDER not more than ten (10) days
after OWNER’s acceptance or rejection of such Application, as the case may be.

2. If OWNER should fail to pay DESIGN/BUILDER at the time the payment of any
amount becomes due, then DESIGN/BUILDER may, at any time thereafter, upon
serving written notice that DESIGN/BUILDER will stop the Work within seven
(7) days after receipt of the notice by OWNER, and after such seven (7) day
period, stop the Work until payment of the amount owing has been received,
including interest thereon

3. Payments due but unpaid shall bear interest at the rate specified in the
Agreement. If OWNER pays to DESIGN/BUILDER any disputed amount pursuant to
paragraph 13.04.A.2 and it is determined pursuant to Article 15 that such amount
was not due and payable, then DESIGN/BUILDER shall refund such amount to OWNER
with interest thereon at the rate specified in the Agreement.

 

28



--------------------------------------------------------------------------------

4. No Progress Payment nor any partial or entire use or occupancy of the Project
by the OWNER shall constitute an acceptance of any Work not in accordance with
the Contract Documents.

B. Unless payment of such disputed amount is requested by DESIGN/BUILDER as
provided in paragraph 13.04.A.1., OWNER may refuse to make the whole or any part
of any such payment or, because of subsequently discovered evidence or the
results of subsequent inspections or tests, nullify any previous payment, to the
extent that is reasonably necessary to protect OWNER from loss because:

1. The Work is defective, or completed Work has been damaged, requiring
correction or replacement;

2. The Contract Price has been reduced by Written Amendment or Change Order;

3. OWNER has been required to correct defective Work or complete Work in
accordance with paragraph 12.07.A;

4. OWNER has actual knowledge of the occurrence of any of the events enumerated
in paragraphs 14.02.A.1 through A.3 inclusive;

5. Claims have been made against OWNER on account of DESIGN/BUILDER’s
performance or furnishing of the Work;

6. The provisions of paragraph 13.02.B are applicable; or

7. Liens have been filed in connection with the Work, except where
DESIGN/BUILDER has delivered a specific Bond satisfactory to OWNER to secure the
satisfaction and discharge of such Liens.

 

13.05     Substantial Completion

A. When DESIGN/BUILDER considers the Construction ready for its intended use
DESIGN/BUILDER shall notify OWNER in writing that the Construction is
substantially complete (except for items specifically listed by DESIGN/BUILDER
as incomplete). Within a reasonable time thereafter, OWNER will prepare and
deliver to DESIGN/BUILDER a certificate of Substantial Completion. There shall
be attached to the certificate a list of Punch List Items to be completed or
corrected before final payment. At the time of delivery of the certificate of
Substantial Completion OWNER will deliver to DESIGN/BUILDER (i) a written
determination as to division of responsibilities pending final payment between
OWNER and DESIGN/BUILDER with respect to security, operation, safety,
maintenance, heat, utilities, insurance and warranties and guarantees, and
(ii) the payment required by section 4.01.B.2. of the Agreement.

B. OWNER will have the right to exclude DESIGN/BUILDER from the Site after the
date of Substantial Completion, but OWNER will allow DESIGN/BUILDER reasonable
access to complete or correct items on the list of Punch List Items to be
completed and the seven-day performance test described in Exhibit A.

 

29



--------------------------------------------------------------------------------

13.06     Final Inspection

A. Upon written notice from DESIGN/BUILDER that the entire Construction or an
agreed portion thereof is complete, OWNER will make a final inspection with
DESIGN/BUILDER and will notify DESIGN/BUILDER in writing of all particulars in
which this inspection reveals that the Construction is incomplete or defective.
DESIGN/BUILDER shall immediately take such measures as are necessary to complete
such Construction or remedy such deficiencies.

 

13.07     Final Application for Payment

A. After DESIGN/BUILDER has completed all such corrections to the satisfaction
of OWNER and delivered in accordance with the Contract Documents all interim
maintenance and operating instructions and as-built drawings (with final copies
of each document to be delivered within ninety (90) days after final payment),
schedules, guarantees, certificates or other evidence of insurance required by
paragraph 5.02.B, certificates of inspection, marked-up record documents (as
provided in paragraph 6.11) and other documents, DESIGN/BUILDER may make
application for final payment following the procedure for progress payments. The
final Application for Payment shall be accompanied (unless previously delivered)
by: (i) all documentation called for in the Contract Documents, including but
not limited to the evidence of insurance required by subparagraph 5.02.B.7, and
(ii) complete and legally effective releases or waivers of all Liens arising out
of or filed in connection with the Work. In lieu of such releases or waivers of
Liens and as approved by OWNER, DESIGN/BUILDER may furnish receipts or releases
in full and an affidavit of DESIGN/BUILDER that: (i) the releases and receipts
include all labor, services, material and equipment for which a Lien could be
filed, and (ii) all payrolls, material and equipment bills and other
indebtedness connected with the Work for which OWNER or the Site might in any
way be responsible have been paid or otherwise satisfied. If any Subcontractor
or Supplier fails to furnish such a release or receipt in full, DESIGN/BUILDER
may furnish a Bond or other collateral satisfactory to OWNER to indemnify OWNER
against any Lien.

 

13.08     Final Payment and Acceptance

A. If OWNER is satisfied that the Work has been completed and DESIGN/BUILDER’s
other obligations under the Contract Documents have been fulfilled, OWNER will,
within ten (10) days after receipt of the final Application for Payment, give
written notice to DESIGN/BUILDER that the Work is acceptable. Otherwise, OWNER
will return the Application to DESIGN/BUILDER, indicating in writing the reasons
for refusing to process final payment, in which case DESIGN/BUILDER shall make
the necessary corrections and resubmit the Application. Thirty (30) days after
the presentation to OWNER of the acceptable Application and accompanying
documentation, in appropriate form and substance and with OWNER’s notice of
acceptability, the amount will become due and will be paid by OWNER to
DESIGN/BUILDER.

B. If, through no fault of DESIGN/BUILDER, final completion of the Work is
significantly delayed, OWNER shall, upon receipt of DESIGN/BUILDER’s final
Application for Payment, and without terminating the Agreement, make payment of
the balance due for that portion of the Work fully completed and accepted. Such
payment shall be made under the terms and conditions governing final payment,
except that it shall not constitute a waiver of claims.

 

30



--------------------------------------------------------------------------------

13.09     Waiver of Claims

A. The making and acceptance of final payment will constitute:

1. A waiver of all claims by OWNER against DESIGN/BUILDER, except claims arising
from unsettled Liens, from defective construction, from failure to comply with
the Contract Documents or the terms of any special guarantees specified therein,
or from DESIGN/BUILDER’s continuing obligations under the Contract Documents;
and

2. a waiver of all claims by DESIGN/BUILDER against OWNER other than those
previously made in writing and still unsettled.

ARTICLE 14—SUSPENSION OF WORK AND TERMINATION

 

14.01     Owner May Suspend Work

A. At any time and without cause, OWNER may suspend the Work or any portion
thereof for a period of not more than ninety (90) days by notice in writing to
DESIGN/BUILDER which will fix the date on which Work will be resumed.
DESIGN/BUILDER shall resume the Work on the date so fixed. DESIGN/BUILDER may be
allowed an adjustment in the Contract Price or an extension of the Contract
Times, or both, directly attributable to any such suspension if DESIGN/BUILDER
makes a claim therefor as provided in Article 9.

 

14.02     OWNER May Terminate for Cause

A. The occurrence of any one or more of the following events justifies
termination for cause:

1. DESIGN/BUILDER persistently fails to perform the Work in accordance with the
Contract Documents (including, but not limited to, failure to supply sufficient
skilled workers or suitable materials or equipment or failure to adhere to the
progress schedule established under paragraph 2.03.A as revised from time to
time.)

2. DESIGN/BUILDER intentionally or willfully disregards Laws or Regulations of
any public body having jurisdiction.

3. DESIGN/BUILDER otherwise breaches or violates in any material way any
provisions of the Contract Documents.

B. OWNER may, after giving DESIGN/BUILDER written notice of the occurrence of an
event in paragraph 14.02.A and twenty (20) days therefrom to remedy such event
(or, if such event is not capable of being remedied within such twenty
(20) days, such number of days as is reasonably needed to remedy such event),
and to the extent permitted by Laws and Regulations, terminate the services of
DESIGN/BUILDER, exclude DESIGN/BUILDER from the Site and take possession of the
Work incorporate in the Work all materials and equipment stored at the Site or
elsewhere for which OWNER has paid DESIGN/BUILDER and finish the Work as OWNER
may deem expedient. In such case DESIGN/BUILDER shall not be entitled to receive
any further payment other than reimbursement for DESIGN/BUILDER’s payments to
Subcontractors and Suppliers for labor, services, equipment and materials prior
to the date of termination, but only to the extent not previously paid by OWNER.
If all reasonable costs incurred by OWNER to complete the Work (including but
not limited to all reasonable fees and charges of engineers, architects,
attorneys and other professionals and all court or arbitration or

 

31



--------------------------------------------------------------------------------

other dispute resolution costs) exceed the unpaid balance of the Contract Price,
DESIGN/BUILDER shall pay the difference to OWNER subject to the provisions of
paragraph 16.06 below. If OWNER Terminates for Cause, the DESIGN/BUILDER shall
return the portion of the down payment which has not yet been applied to project
costs. When exercising any rights or remedies under this paragraph OWNER shall
be required to obtain a reasonable price for the Work performed.

C. Where DESIGN/BUILDER’s services have been so terminated by OWNER, the
termination will not affect any rights or remedies of OWNER against
DESIGN/BUILDER then existing or which may thereafter accrue. Any payment to
DESIGN/BUILDER by OWNER will not release DESIGN/BUILDER from liability.

D. Nothing in this paragraph shall be interpreted or construed as requiring
DESIGN/BUILDER to perform any additional services after such termination
including, without limitation, the creation of any drawings, specifications or
any other document necessary to complete the Work.

 

14.03     DESIGN/BUILDER May Stop Work or Terminate

A. If, through no act or fault of DESIGN/BUILDER, the Work is suspended for a
period of more than ninety (90) days by OWNER or under an order of court or
other public authority, or OWNER fails to pay DESIGN/BUILDER any amount due
under the Contract Documents, then DESIGN/BUILDER may, upon seven (7) days
written notice to OWNER, and provided OWNER does not remedy such suspension or
failure within that time, terminate the Agreement and recover from OWNER payment
of all amounts due and owing from OWNER to DESIGN/BUILDER under the Contract
Documents for Work performed through the date of such termination (including any
profit thereon) and all cost and expenses incurred by DESIGN/BUILDER due to such
termination (including, without limitation, any costs incurred to cancel
contracts with Subcontractors and the reasonable demobilization costs of
DESIGN/BUILDER). In lieu of terminating the Agreement and without prejudice to
any other right or remedy, DESIGN/BUILDER may upon seven (7) days written notice
to OWNER stop the Work until payment is made of all amounts due DESIGN/BUILDER,
including interest thereon. The provisions of this paragraph 14.03.A are not
intended to preclude DESIGN/BUILDER from making claim under Article 9 for an
increase in Contract Price or Contract Times or otherwise for expenses or damage
attributable to such suspension or failure.

ARTICLE 15—DISPUTE RESOLUTION

 

15.01     Dispute Resolution Agreement

A. OWNER and DESIGN/BUILDER agree that they will first submit any and all
unsettled claims, counterclaims, disputes and other matters in question between
them arising out of or relating to the Contract Documents or the breach thereof
(“disputes”), to mediation by a mutually agreeable, impartial mediator, or if
the parties cannot so agree, a mediator designated by the American Arbitration
Association (“AAA”) pursuant to its Construction Industry Mediation Rules, prior
to either of them initiating against the other a demand for arbitration pursuant
to paragraph 15.01.B through 15.01.E, unless delay in initiating arbitration
would irrevocably prejudice one of the parties. Any time limits within which to
file a demand for arbitration shall be suspended with respect to a dispute
submitted to mediation within those same applicable time limits and shall remain
suspended until 10 days after the termination of the mediation. The

 

32



--------------------------------------------------------------------------------

mediator of any dispute submitted to mediation under this Agreement shall not
serve as arbitrator of such dispute unless otherwise agreed.

B. All claims, disputes and other matters in question between OWNER and
DESIGN/BUILDER arising out of or relating to the Contract Documents or the
breach thereof (except for claims which have been waived by the making or
acceptance of final payment as provided by paragraph 13.09) will be decided by
binding arbitration in accordance with the Construction Industry Arbitration
Rules of the AAA then in effect, subject to the limitations of this paragraph
15.01. The arbitrator shall have the discretion to award reasonable attorneys’
fees and costs to the prevailing party. This agreement so to arbitrate and any
other agreement or consent to arbitrate entered into in accordance herewith as
provided in this paragraph 15.01 will be specifically enforceable under the
prevailing law of any court having jurisdiction.

C. Notice of the demand for arbitration will be filed in writing with the other
party to the Agreement and with the designated arbitration entity. The demand
for arbitration will be made within a reasonable time after the claim, dispute
or other matter in question has arisen, and in no event shall any such demand be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.

D. Except as provided in paragraph 15.01.E below, no arbitration arising out of
or relating to the Contract Documents shall include by consolidation, joinder or
in any other manner any other individual or` entity who is not a party to this
contract unless:

1. the inclusion of such other individual or entity is necessary if complete
relief is to be afforded among those who are already parties to the arbitration,
and

2. such other individual or entity is substantially involved in a question of
law or fact which is common to those who are already parties to the arbitration
and which will arise in such proceedings, and

3. the written consent of the other individual or entity sought to be included
and of OWNER and DESIGN/BUILDER has been obtained for such inclusion, which
consent shall make specific reference to this paragraph; but no such consent
shall constitute consent to arbitration of any dispute not specifically
described in such consent or to arbitration with any party not specifically
identified in such consent.

E. Notwithstanding paragraph 15.01.D, if a claim, dispute or other matter in
question between OWNER and DESIGN/BUILDER involves the Work of a Subcontractor,
Supplier or Engineer either OWNER or DESIGN/BUILDER may join such entity as a
party to the arbitration between OWNER and DESIGN/BUILDER hereunder.
DESIGN/BUILDER shall include in all subcontracts required by paragraph 6.05.D a
specific provision whereby the Subcontractor consents to being joined in any
arbitration between OWNER and DESIGN/BUILDER involving the Work of such
Subcontractor. Nothing in this paragraph 15.01.E or in the provision of such
subcontract consenting to joinder shall create any claim, right or cause of
action in favor of Subcontractor, Supplier or Engineer against OWNER.

F. Notwithstanding the foregoing, the provisions of this Article 15 shall not
apply to any claim by DESIGN/BUILDER of any breach or threatened breach of any
provision of the License Agreement attached as Exhibit F.

 

33



--------------------------------------------------------------------------------

ARTICLE 16—MISCELLANEOUS

 

16.01     Giving Notice

A. Whenever any provision of the Contract Documents requires the giving of
written notice, it will be deemed to have been validly given:

1. If delivered in person to the individual or to a member of the firm or to an
officer of the corporation for whom it is intended;

2. If delivered at or sent by registered or certified mail, postage prepaid, to
the last business address known to the giver of the notice; or

3. If transmitted by facsimile, the time at which a machine generated
confirmation states the notice was received at the facsimile telephone number of
the intended recipient last known by the sender.

 

16.02 Computation of Times

A. When any period of time is referred to in the Contract Documents by days, it
will be computed to exclude the first and include the last day of such period.
If the last day of any such period falls on a Saturday or Sunday or on a day
made a legal holiday by the law of the applicable jurisdiction, such day will be
omitted from the computation.

B. A calendar day of twenty-four hours measured from midnight to the next
midnight will constitute a day.

 

16.03     Notice of Claim

A. Should OWNER or DESIGN/BUILDER suffer injury or damage to person or property
because of any error, omission or act of the other party or of any of the other
party’s employees or agents or others for whose acts the other party is legally
liable, claim will be made in writing to the other party within a reasonable
time of the first observance of such injury or damage. The provisions of this
paragraph 16.03.A shall not be construed as a substitute for or a waiver of the
provisions of any applicable statute of limitations or repose.

 

16.04     Cumulative Remedies

A. Except as provided in paragraph 16.06, the duties and obligations imposed by
these General Conditions and the rights and remedies available hereunder to the
parties hereto, and, in particular but without limitation, any general or
specific warranties, guarantees and indemnities imposed upon a party and all of
the rights and remedies available to the other party thereunder, are in addition
to, and are not to be construed in any way as a limitation of, any rights and
remedies available to any or all of them which are otherwise imposed or
available by Laws or Regulations, by special warranty or guarantee or by other
provisions of the Contract Documents, and the provisions of this paragraph will
be as effective as if repeated specifically in the Contract Documents in
connection with each particular duty, obligation, right and remedy to which they
apply.

 

34



--------------------------------------------------------------------------------

16.05     Survival of Obligations

A. All representations, indemnifications, warranties and guarantees made in,
required by or given in accordance with the Contract Documents, as well as all
continuing obligations indicated in the Contract Documents, will survive final
payment, completion and acceptance of the Work and termination or completion of
the Agreement.

 

16.06     Limitation on OWNER’s Recovery of Damages and Mutual Waiver of
Consequential Damages

A. Notwithstanding any other provision of the Contract Documents, OWNER agrees
that the aggregate amount OWNER (and anyone claiming by or through OWNER) may
recover collectively from DESIGN/BUILDER and its employee’s and agents, for the
Project as a whole under the Contract Documents (including the License Agreement
attached as Exhibit F), including, without limitation damages from
DESIGN/BUILDER for OWNER’s correction of defective Construction under paragraph
12.07.A, acceptance of defective Construction under paragraph 12.08, correction
of any defective equipment or part thereof under Exhibit I and/or termination
for cause under paragraph 14.02, shall be limited to One Million Dollars
($1,000,000.00).

B. Each party hereby waives all claims against the other party and the other
parties employees and agents for any consequential damages that may arise out of
or relate to a breach of the Contract Documents except that such limitation of
damages shall not apply to a breach by OWNER of License Agreement attached
hereto as Exhibit F, or the performance of the Work whether arising in contract,
warranty, tort (including negligence), strict liability or otherwise, including
but not limited to losses of use, profits, business, reputation or financing.

 

35



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Outside battery limits

         

Rough Grading

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   The site including any storm
water run-off retention system, will be rough graded to allow final design site
elevation plus or minus 2” and to be performed by Husker Ag, LLC (HUSKER AG).

Finish Grading

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   The site will be finish graded
to accommodate surface drainage as required for ICM’s design and HUSKER AG’s
design. All seeding and landscaping to be provided and installed by HUSKER AG.

Erosion Control

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   ICM will maintain dust control
during construction for its construction, lay down and office/parking areas.
HUSKER AG will maintain overall erosion control throughout the project.

Roads

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will design roads
and install a minimum of 12” of base rock for access roads and interior plant
access roads and drives acceptable to ICM, within 6” of any planned hard surface
top elevation, before the plant project contruction begins. ICM will use these
roads for access during construction, will maintain the roads through
construction. Any required base above this level and all final hard surfacing
will be installed by HUSKER AG.

Rail

  ICM/HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will provide all
rail design and construction. ICM will provide input as to the rail spacing
required for the grain unloading & ethanol loadout.

 

Husker Ag, LLC    Sheet 1 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Water Supply   ICM   HUSKER AG   HUSKER AG   HUSKER AG   ICM will provide the
flow rate and quality basis for the process water to be routed to the battery
limits. HUSKER AG will provide and install all necessary wells, waterlines, and
appurtenances necessary to supply the water from its source to the firewater
tank inlet piping (a point approx. 5’ from the tank) HUSKER AG will make the
necessary connection to the tank. ICM will provide all water piping from that
point to the individual water usage points within the battery limits. HUSKER AG
will provide potable and process water from its source to the CO2 plant(if
required) and the administration building. Natural Gas Supply   ICM   HUSKER AG
  HUSKER AG   HUSKER AG   ICM will provide HUSKER AG with the natural gas usage
requirements for sizing of the natural gas supply. HUSKER AG is to install the
natural gas supply line routed to a location inside the battery limits specified
by ICM, in the general area of the thermal oxidizer. HUSKER AG will install
natural gas line to any future CO2 plant(if required) and the administration
building. Storm Drainage   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   ICM
will slope final grading within the battery limits towards a drainage system to
be provided by HUSKER AG. HUSKER AG is to provide and install storm drainage as
part of rough grading package

 

Husker Ag, LLC    Sheet 2 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Sanitary Sewer   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will
install and route the sanitary sewer to locations inside the battery limits
specified by ICM. HUSKER AG will run all on-site sanitary sewer lines inside the
battery limits to this ICM specified location for tie in. HUSKER AG is
responsible for the design and installation of any Septic Systems and lift
stations. Process Sewer   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   Waste
water from the process (cooling tower blowdown, softner discharge, RO Reject,
multimedia backwash) will be discharged from the plant to the location specified
in the discharge permit, by HUSKER AG. All design, labor and materials required
to discharge these items will be supplied and installed by HUSKER AG

 

Husker Ag, LLC    Sheet 3 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Interconnecting Piperacks   ICM   ICM   ICM   ICM   ICM will design and
construct interconnecting pipe racks and piping within the battery limits,
including pipe racks to the ethanol storage area, ethanol loading area, ethanol
loadout flare, the cooling tower and the process water tank. The CO2 line and
pipe racks from the scrubber to any future CO2 plant, is to be provided by
HUSKER AG. Administration Building   HUSKER AG   HUSKER AG   HUSKER AG  
HUSKER AG   HUSKER AG will be responsible for the design and construction of the
administration building.

Inside battery limits

          Rough Grading   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   The
site inside of the battery limits, including drainage to any storm water run-off
retention system, will be rough graded prior to any plant project construction
to allow for final design elevation to be performed by HUSKER AG. Allowable soil
bearing pressure per the attached table with acceptable settlement is to be
provided inside the battery limits by HUSKER AG. All rough grading and
compaction shall be inspected by a licensed professional geotechnical firm and
all test results shall be forwarded to ICM immediately upon completion. All
testing procedures are to be pre-approved by ICM, at it’s sole discretion.

 

Husker Ag, LLC    Sheet 4 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Finish Grading

  ICM/HUSKER AG   ICM/HUSKER AG   ICM/HUSKER AG   ICM/HUSKER AG   ICM will
design and perform finish grading to slope the grade within the battery limits
to a storm water drainage system to be provided and installed by HUSKER AG. All
final grading outside the battery limits will be designed and performed by
HUSKER AG. All seeding and landscaping will be provided and installed by HUSKER
AG.

 

Husker Ag, LLC    Sheet 5 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Roads

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will design roads
and drives and install a minimum of 12” of base rock as part of the rough grade
before construction begins. ICM will maintain the roads inside the battery
limits and HUSKER AG’s access road during construction and restore the base to
within 2” of previous grade. All required base above this level and all final
hard surfacing will be installed by HUSKER AG.

Laydown Area

  ICM   ICM   ICM   ICM   The laydown area required for ICM’s construction is
contained within the areas described in the pre-construction rough grading
requirements. ICM will maintain the laydown areas during construction and will
return the areas outside the battery limits to within 0’-6” of the required
final grade.

Temporary Facilities

  HUSKER AG & ICM   HUSKER AG & ICM   HUSKER AG & ICM   HUSKER AG & ICM   ICM
will layout the area for office trailers, parking and equipment storage/laydown.
HUSKER AG will rock and maintain this area through construction. ICM and/or its
subcontractors will furnish all ICM required office trailers through the
construction process. HUSKER AG will furnish all temporary utilities required by
ICM.

 

Husker Ag, LLC    Sheet 6 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Natural Gas Supply

  ICM   HUSKER AG   HUSKER AG   HUSKER AG   ICM will provide HUSKER AG with the
natural gas usage requirements for sizing of the natural gas supply for the
ethanol plant. HUSKER AG will furnish Natural gas service supply to a location
inside the battery limits specified by ICM in the general area of the thermal
oxidizer . HUSKER AG will provide natural gas and the required gas line from its
header to any future CO2 plant and the administration building.

Grain Handling

  HUSKER/ICM   HUSKER/ICM   HUSKER/ICM   HUSKER/ICM   HUSKER AG is responsible
for the whole grain transfer system from the existing grain storage to the inlet
of the grinding bin near the process building. ICM is responsible for the
grinding system from the inlet of the grinding bin to the slurry blender feed
screw per standard ICM design.

WDG Handling

  ICM   ICM   ICM   ICM   ICM will provide the WDG handling system per standard
ICM 30/40 MMGPY Facility.

Grain Milling

  ICM   ICM   ICM   ICM   ICM is responsible for the specification and purchase
of the Hammer Mills.

Plant & Instrument Air

  ICM   ICM   ICM   ICM   ICM is responsible for the compressors and piping for
all plant and instrument air required for other elements of ICM’s scope of work.
HUSKER AG will be responsible for any air requirements, including compressors,
dryers and piping for all other elements of the work not covered in the ICM
scope of work, including any future CO2 plant.

 

Husker Ag, LLC    Sheet 7 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Cook Section/Liquefaction

  ICM   ICM   ICM   ICM   ICM is responsible for all elements of the purchase,
design and construction of these systems. Per standard ICM 30/40 MMGPY Facility.

 

Husker Ag, LLC    Sheet 8 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

  

Comments

Fermentation Section

  ICM   ICM   ICM   ICM    ICM is responsible for all elements of the purchase,
design and construction of these systems. Per standard ICM 30/40 MMGPY Facility.

Distillation/Evaporation Sections

  ICM   ICM   ICM   ICM    ICM is responsible for all elements of the purchase,
design and construction of these systems. Per standard ICM 30/40 MMGPY Facility.

Liquid/Solid Separation Section

  ICM   ICM   ICM   ICM    ICM is responsible for all elements of the purchase,
design and construction of these systems. Per standard ICM 30/40 MMGPY Facility.

Evaporation Section

  ICM   ICM   ICM   ICM    ICM is responsible for all elements of the purchase,
design and construction of these systems. Per standard ICM 30/40 MMGPY Facility.

Product Storage Section

  ICM   ICM   ICM   ICM    ICM is responsible for all elements of the purchase,
design and construction of this systems, per standard ICM 30/40 MMGPY design.
Earthen berms and any required bentonite or synthetic liners are part of rough
grading scope by HUSKER AG.

Boiler/Steam Section

  ICM   ICM   ICM   ICM    ICM is responsible for all elements for the purchase,
design and construction of this systems, Per ICM 30/40 MMGPY design. A 150,000
pph HRSG will be provided per Standard ICM design. All Boiler chemicals required
are the responsibility of HUSKER AG.

 

Husker Ag, LLC    Sheet 9 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design
Basis

 

Estimate

 

Design

 

Construction

 

Comments

Process Building and Energy Center

  ICM   ICM   ICM   ICM   ICM will design and construct the process building and
energy center including all associated interior equipment, piping, foundations,
miscellaneous mechanical equipment, and electrical (ISBL). One dryer and one
T.O. or RTO will be furnished.

Cooling Tower/Water Section

  ICM   ICM   ICM   ICM   ICM is responsible for all elements of the purchase,
design and construction of this system, Per standard ICM 30/40 MMGPY design.
Tower chemicals are the responsibility of HUSKER AG.

Electrical/Power Substation

  ICM   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG is responsible for the
main electrical substation to be located adjacent to the existing substation,
and metering of electrical power. HUSKER AG is responsible for the main
switchgear, meters, and disconnects. HUSKER AG is also responsible for any
contracts with the electrical utilities regarding power equipment and/or usage

Power Distribution

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG is responsible for
the primary distribution from the feed points at the main switchgear, and for
all cables, switchgear, and transformers to provide power to the ethanol plant
excluding any CO2 recovery.

 

Husker Ag, LLC    Sheet 10 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Construction Power and utilities

  ICM   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will be solely responsible
for supplying and installing all required utilities needed for construction. ICM
will furnish specifications and locations of needed utilities to include
electrical power, lighting, sewer, and natural gas. All utilities bills for
construction will be in HUSKER AG’s name and billed direct to HUSKER AG
Temporary power will be installed during rough grading.

 

Husker Ag, LLC    Sheet 11 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

600 v equipment within battery limits

  ICM   ICM   ICM   ICM   ICM is responsible for the 600v equipment including
cables, switchgear, MCC, panel boards, and transformers to provide electric
power to the plant areas within the battery limits.

Instrumentation and controls

  ICM   ICM   ICM   ICM   ICM is responsible for the instrumentation and
controls within the battery limits including the DCS system and hardware. All
office computers and networks are the responsibility of HUSKER AG

Facility Communications

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will be responsible
for the facility communications including the telephone system and broadband
internet access. ICM will help coordinate quantity and locations for
installations within the battery limits and any interface with plant equipment.
Any required security systems, cameras, wiring, or monitors is the
responsibility of HUSKER AG. HUSKER AG must provide a dedicated telephone
service and dedicated internet ISP at the server room in the main Process
Building.

 

Husker Ag, LLC    Sheet 12 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Fire Detection and Alarm Systems.

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG is responsible for
the diesel fire water pump station and heat and smoke detection in the MCC’s per
standard ICM design. HUSKER AG is responsible for the design and installation of
the fire water loop, valves, hydrants, monitors, deluge requirements, foam etc.
required to meet the local fire marshal’s and ICM insurance requirements. Any
fire protection requirements in addition to the standard ICM design will be
designed and installed by ICM at cost plus 15% billable to HUSKER AG

 

Husker Ag, LLC    Sheet 13 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Water Treatment

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG will provide and
install water treatment equipment or RO system per standard ICM design. Any
additional water treatment equipment required will be designed and installed by
ICM at cost plus 15% billable to HUSKER AG

 

Husker Ag, LLC    Sheet 14 of 15   



--------------------------------------------------------------------------------

LOGO [g89516image002.jpg]   Husker Ag, LLC   Segregation of Responsibilities and
Scope of Work   40 MMGPY   Date 3/09/06     REV 0

Husker Ag, LLC

Segregation of Responsibilities and Scope of Work

 

Description

 

Design Basis

 

Estimate

 

Design

 

Construction

 

Comments

Chemical Injection Systems

  ICM   ICM   ICM   ICM   ICM is responsible for all elements of the design and
construction of these systems. Per standard ICM 30/40 MMGPY design. Chemicals
are the responsibility of HUSKER AG

CO2 Scrubber System

  ICM   ICM   ICM   ICM   ICM is responsible for the CO2 Scrubber. A tie-in
point for the discharge of the CO2 stream to any future CO2 plant will be
provided in the general area of the scrubber. Exact location of tie-in point to
be specified by ICM. CO2 transfer blower from scrubber to CO2 plant, knock out
condenser, controls, purge scrubber, and associated piping is the responsibility
of HUSKER AG.

Emissions and discharge monitoring equipment

  HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG   HUSKER AG Is responsible for
providing and installing all required emissions and discharge monitoring
equipment.

 

Husker Ag, LLC    Sheet 15 of 15   